 

EXECUTION VERSION

 

FIRST LIEN CREDIT AGREEMENT

 

dated as of

 

April 29, 2014

 

among

 

RCS CAPITAL CORPORATION,
as Borrower

 

RCS CAPITAL MANAGEMENT, LLC

RCAP HOLDINGS, LLC

 

THE LENDERS PARTY HERETO

 

and

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent,

 

BARCLAYS BANK PLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Bookrunners

 

 

 

  

TABLE OF CONTENTS

 

  Page     ARTICLE I     DEFINITIONS       SECTION 1.01 Defined Terms 1 SECTION
1.02 Terms Generally 48 SECTION 1.03 Pro Forma Calculations 48 SECTION 1.04
Classification of Loans and Borrowings 48 SECTION 1.05 Letter of Credit Amounts
48       ARTICLE II     THE CREDITS       SECTION 2.01 Commitments 49 SECTION
2.02 Loans 49 SECTION 2.03 Borrowing Procedure 51 SECTION 2.04 Evidence of Debt;
Repayment of Loans 51 SECTION 2.05 Fees 52 SECTION 2.06 Interest on Loans 53
SECTION 2.07 Default Interest 53 SECTION 2.08 Alternate Rate of Interest 54
SECTION 2.09 Termination and Reduction of Commitments 54 SECTION 2.10 Conversion
and Continuation of Borrowings 55 SECTION 2.11 Repayment of Term Borrowings 56
SECTION 2.12 Voluntary Prepayment 57 SECTION 2.13 Mandatory Prepayments 58
SECTION 2.14 Reserve Requirements; Change in Circumstances 60 SECTION 2.15
Change in Legality 61 SECTION 2.16 Breakage 62 SECTION 2.17 Pro Rata Treatment
62 SECTION 2.18 Sharing of Setoffs 63 SECTION 2.19 Payments 63 SECTION 2.20
Taxes 63 SECTION 2.21 Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate 66 SECTION 2.22 [Reserved] 68 SECTION 2.23 Letters of Credit 68
SECTION 2.24 Incremental Term Loans and Incremental Revolving Credit Commitments
73 SECTION 2.25 Discounted Voluntary Prepayments 74 SECTION 2.26 Defaulting
Lenders 76 SECTION 2.27 Swing Line Facility 77 SECTION 2.28 Extended Term Loans
and Extended Revolving Credit Commitments 80 SECTION 2.29 Refinancing Amendments
83

 

-i-

 

 

  Page     ARTICLE III   REPRESENTATIONS AND WARRANTIES       SECTION 3.01
Organization; Powers 85 SECTION 3.02 Authorization 85 SECTION 3.03
Enforceability 85 SECTION 3.04 Governmental Approvals 85 SECTION 3.05 Financial
Statements 86 SECTION 3.06 No Material Adverse Change 86 SECTION 3.07 Title to
Properties; Possession Under Leases 86 SECTION 3.08 Companies 86 SECTION 3.09
Litigation; Compliance with Laws; Anti-Money Laundering 87 SECTION 3.10 Federal
Reserve Regulations 87 SECTION 3.11 Investment Company Act 87 SECTION 3.12 Use
of Proceeds 87 SECTION 3.13 Tax Returns; Taxes 88 SECTION 3.14 No Material
Misstatements 88 SECTION 3.15 Employee Benefit Plans 88 SECTION 3.16
Environmental Matters 88 SECTION 3.17 Labor Matters 88 SECTION 3.18 Solvency 88
SECTION 3.19 Senior Indebtedness 89 SECTION 3.20 Intellectual Property 89
SECTION 3.21 Broker-Dealer and Investment Advisory Companies 89 SECTION 3.22
Security Documents 90 SECTION 3.23 Projections 90 SECTION 3.24 Certain Fees 91
SECTION 3.25 No Defaults 91 SECTION 3.26 Material Contracts 91 SECTION 3.27
Related Documents 91 SECTION 3.28 Insurance 91 SECTION 3.29 Minimum Cash 91    
  ARTICLE IV     CONDITIONS OF LENDING       SECTION 4.01 All Credit Events 91
SECTION 4.02 Initial Credit Event 92       ARTICLE V     AFFIRMATIVE COVENANTS  
    SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties 94
SECTION 5.02 Insurance 95 SECTION 5.03 Taxes 95 SECTION 5.04 Financial
Statements, Reports, etc. 95 SECTION 5.05 Litigation and Other Notices 98

 

-ii-

 

 

    Page       SECTION 5.06 Information Regarding Collateral 98 SECTION 5.07
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings 98 SECTION 5.08 Use of Proceeds 99 SECTION 5.09 Compliance with
Environmental Laws 99 SECTION 5.10 Further Assurances; Additional Guarantors;
Pledge of Additional Stock 99 SECTION 5.11 Registration Status 100 SECTION 5.12
Regulatory Matters 101 SECTION 5.13 Compliance with Contracts 101 SECTION 5.14
OFAC 101 SECTION 5.15 Post-Closing Actions 101       ARTICLE VI     NEGATIVE
COVENANTS       SECTION 6.01 Indebtedness 102 SECTION 6.02 Liens 106 SECTION
6.03 Investments, Loans and Advances 108 SECTION 6.04 Mergers, Consolidations,
Sales of Assets and Acquisitions 112 SECTION 6.05 Restricted Payments;
Restrictive Agreements 113 SECTION 6.06 Other Indebtedness and Agreements 118
SECTION 6.07 Financial Covenants 118 SECTION 6.08 Specified Equity Contributions
119 SECTION 6.09 Transactions with Affiliates 120 SECTION 6.10 Fiscal Year 121
SECTION 6.11 Lines of Business 121       ARTICLE VII     EVENTS OF DEFAULT      
SECTION 7.01 Events of Default 121 SECTION 7.02 Application of Proceeds 124    
  ARTICLE VIII   THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC.      
ARTICLE IX     MISCELLANEOUS       SECTION 9.01 Notices; Electronic
Communications 130 SECTION 9.02 Survival of Agreement 132 SECTION 9.03 Binding
Effect 133 SECTION 9.04 Successors and Assigns 133 SECTION 9.05 Expenses;
Indemnity 138 SECTION 9.06 Right of Setoff 139 SECTION 9.07 Applicable Law 140
SECTION 9.08 Waivers; Amendment 140

 

-iii-

 

 

    Page       SECTION 9.09 Interest Rate Limitation 143 SECTION 9.10 Entire
Agreement 143 SECTION 9.11 WAIVER OF JURY TRIAL 143 SECTION 9.12 Severability
144 SECTION 9.13 Counterparts 144 SECTION 9.14 Headings 144 SECTION 9.15
Jurisdiction; Consent to Service of Process 144 SECTION 9.16 Confidentiality 145
SECTION 9.17 No Waiver; Cumulative Remedies; Enforcement 145 SECTION 9.18 USA
PATRIOT Act Notice 146 SECTION 9.19 Release of Liens 146 SECTION 9.20 Collateral
and Guaranty Matters 146 SECTION 9.21 INTERCREDITOR AGREEMENT 147

 

EXHIBITS           Exhibit A - Form of Assignment and Acceptance Exhibit B -
Form of Borrowing Request Exhibit C - Form of First Lien Collateral Agreement
Exhibit D - Form of Term Note Exhibit E-1 - Form of Revolving Note Exhibit E-2 -
Form of Swing Line Note Exhibit F - Form of Compliance Certificate Exhibit G -
Form of First Lien Guarantee Agreement Exhibit H - Form of Secretary’s
Certificate Exhibit I - Forms of United States Tax Compliance Certificate
Exhibit J - Form of Intercreditor Agreement Exhibit K - Form of Prepayment
Notice Exhibit L - Form of Auction Procedures

 

SCHEDULES           Schedule 1.01(a) - Cost Savings/Synergy Schedule 1.01(b) -
Existing Debt to be Repaid Following Closing Schedule 1.01(c) - Immaterial
Companies Schedule 1.01(d) - Mortgaged Properties Schedule 2.01 - Commitments
and Pro Rata Shares Schedule 3.08 - Companies Schedule 3.09 - Litigation
Schedule 3.16 - Environmental Matters Schedule 4.02(b) - Security Documents
Schedule 6.01 - Indebtedness Schedule 6.02 - Liens Schedule 6.03 - Investments,
Loans and Advances Schedule 6.04 - Asset Sales Schedule 6.05 - Restricted
Payments Schedule 6.09 - Transactions with Affiliates Schedule 9.01 - Notice

 

-iv-

 

 

FIRST LIEN CREDIT AGREEMENT dated as of April 29, 2014 (this “Agreement”), among
RCS Capital Corporation, a Delaware corporation (the “Borrower”), RCAP Holdings,
LLC, a Delaware limited liability company (“RCAP Holdings”), RCS Capital
Management, LLC, a Delaware limited liability company (“RCS Management”), the
Lenders (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I) and BARCLAYS
BANK PLC, as Issuing Bank and Swing Line Lender and BARCLAYS BANK PLC, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Secured Parties.

 

In consideration of the premises and agreements, provisions and covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business
(any of the foregoing, a “Pro Forma Entity”) for any period, the amount for such
period of Consolidated EBITDA of such Pro Forma Entity (determined using such
definitions as if references to the Borrower and its Subsidiaries therein were
to such Pro Forma Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

 

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Administrative Agent and the
Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Extended Term Loans and/or Extended Revolving Credit
Commitments pursuant to Section 2.28, which shall be consistent with the
applicable provisions of this Agreement and otherwise reasonably satisfactory to
the parties thereto. Each Additional Credit Extension Amendment shall be
executed by the Issuing Bank and/or the Swing Line Lender (to the extent
Section 9.08 would require the consent of the Issuing Bank and/or the Swing Line
Lender, respectively, for the amendments effected in such Additional Credit
Extension Amendment), the Administrative Agent, the Loan Parties and the other
parties specified in Section 2.28 (but not any other Lender not specified in
Section 2.28), but shall not effect any amendments that would require the
consent of each affected Lender or all Lenders pursuant to Section 9.08 unless
such consent has been obtained. Any Additional Credit Extension Amendment shall
include conditions for closing documentation, all to the extent reasonably
requested by the Administrative Agent.

 

“Additional Refinancing Lender” shall have the meaning assigned to such term in
Section 2.29(a).

 

 

 

 

“Additional Term Loans” shall have the meaning assigned to such term in Section
2.24(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of the
product of (i) the LIBO Rate in effect for such Interest Period and
(ii) Statutory Reserves; provided that, with respect to the Revolving Loans made
pursuant to the Revolving Loan Commitments established on the Closing Date and
the Term Loans made on the Closing Date, at no time shall the rate calculated
pursuant to the foregoing be deemed less than 1.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposure.

 

“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Agreement Value” shall mean, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to any such Hedging Agreement, (i) for any date on or after
the date such Hedging Agreement has been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (ii) for any
date prior to the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreement, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreement (which may include a Lender or any
Affiliate of a Lender).

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate or Alternate Base Rate floor or otherwise; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (e.g. 100 basis points of original issue
discount equals 25 basis points of interest rate margin for a four year average
life to maturity); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees that are in each case not paid or payable to all lenders generally
with respect to such Indebtedness in the primary syndication of such
Indebtedness.

 

-2-

 

 

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (c)
one-month Adjusted LIBO Rate (giving effect, for the avoidance of doubt, to the
proviso in the definition thereof) plus 1.00% per annum. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Term Loan, 5.50%, (b) with respect to any ABR Term Loan, 4.50% and (c) (i) until
delivery of financial statements and a related Compliance Certificate for the
first full fiscal quarter of Borrower commencing on or after the Closing Date
pursuant to Section 5.04, (A) with respect to any Revolving Credit Borrowing
that is a Eurodollar Loan, 5.50% and (B) with respect to any Revolving Credit
Borrowing that is an ABR Loan, 4.50% and (ii) thereafter, in connection with any
Revolving Credit Borrowing, the percentage per annum set forth in the table
below, based upon the First Lien Leverage Ratio as set forth in the Section 5.04
Financials:

 

Applicable Margin for Revolving Loans

 

Pricing Level  First Lien 
Leverage Ratio  Revolving Credit
Borrowings That Are
Eurodollar Loans   Revolving Credit
Borrowings That Are
ABR Loans  I  > 1.25:1.00   5.50%   4.50% II  ≤ 1.25:1.00   5.25%   4.25%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date the financial statements and Compliance
Certificate are delivered in respect of any period following the first full
fiscal quarter of Borrower following the Closing Date pursuant to Section 5.04;
provided, however, that if any such financial statements or Compliance
Certificate are not delivered when due in accordance with such Section, then
Pricing Level I shall apply, in each case as of the first day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such financial statements and
Compliance Certificate are delivered and would require a change in the
Applicable Margin.

 

-3-

 

 

“Asset Sale” shall mean the sale, transfer or other disposition (other than as a
result of a Casualty Event) by any Company of (a) any Equity Interests of any
Subsidiary of any RCS Company (other than directors’ qualifying shares) or
(b) any other assets of a Company, in each case other than (i) cash, Permitted
Investments, or inventory, damaged, unnecessary obsolete or worn out assets,
equipment no longer used or useful in the business of the Companies, scrap and
other assets, in each case sold, transferred or otherwise disposed of in the
ordinary course of business (including allowing any registrations or any
applications for registration of any Intellectual Property to lapse or go
abandoned); (ii) the disposition of all or substantially all of the assets of a
Company in a manner permitted pursuant to Section 6.04 and the making of any
Restricted Payment that is permitted to be made, and is made, pursuant to
Section 6.05; (iii) any disposition of assets or issuance or sale of Equity
Interests of any Company in any transaction or series of transactions with an
aggregate fair market value not in excess of $10,000,000; (iv) transactions
pursuant to Section 6.04(b)(ii); (v) to the extent allowable under Section 1031
of the Code, or any comparable or successor provision, any exchange of like
property (excluding any boot thereon) for use in a Similar Business; (vi) the
lease, assignment, sub-lease, license or sub-license of any real or personal
property in the ordinary course of business; (vii) the sale or discount without
recourse of accounts receivable in connection with the compromise thereof or the
assignment of past due accounts receivable for collection; (viii) any surrender
or waiver of contractual rights or the settlement, release or surrender of
contractual rights or other litigation claims in the ordinary course of
business; (ix) the licensing or sub-licensing of Intellectual Property or other
general intangibles in the ordinary course of business; (x) the unwinding of any
Hedging Obligations; (xi) sales, transfers and other dispositions of Investments
in joint ventures to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements; (xii) the lapse or abandonment of Intellectual Property
rights in the ordinary course of business, which in the reasonable good faith
determination of the Borrower are not material to the conduct of the business of
the Companies taken as a whole, (xiii) the sale by RCAP Holdings or RCS
Management of Qualified Capital Stock of the Borrower; provided that the
proceeds of any such sale shall not be included in any calculation of the
Available Amount or the Cumulative Retained Equity Amount and (xiv) the sale,
transfer or other disposition in the ordinary course of business of mutual funds
purchased in reliance on Section 6.03(z).

 

“Asset Sale Prepayment Event” shall mean any Asset Sale (other than any Asset
Sale permitted by clauses (ii) through (vii) of Section 6.04(b)) subject to the
Reinvestment Period.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or such other form as shall be approved
by the Administrative Agent and the Borrower (which approval shall not be
unreasonably withheld, conditioned or delayed).

 

“Assignment Tax” shall have the meaning provided in the definition of the term
“Other Taxes.”

 

“Auction Manager” shall mean (a) Barclays Bank PLC or (b) any other investment
bank of recognized standing engaged by the Borrower (whether or not an Affiliate
of Barclays Bank PLC) to act as an arranger in connection with any Discounted
Prepayment Offer pursuant to Section 2.25.

 

“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to a Discounted Prepayment
Offer.

 

“Auction Procedures” shall mean auction procedures with respect to Discounted
Prepayment Offers substantially consistent with those set forth in Exhibit L
hereto otherwise reasonably acceptable to the Borrower and the Administrative
Agent.

 

“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), an amount equal at such time to the sum of, without duplication:

 

(i)          for each Excess Cash Flow Period, the aggregate amount of Excess
Cash Flow for such Excess Cash Flow Period (which amounts, for the purposes of
this clause (i), shall never be deemed to be less than zero) that is not
required to be applied to prepay Loans pursuant to Section 2.13(d);

 

-4-

 

 

(ii)         to the extent not already included in clause (i) above, the
aggregate amount of all cash dividends, returns, interest, profits,
distributions, income and similar amounts received by the Borrower or a
Subsidiary Guarantor from any Investment (which amounts shall not exceed the
amount of such Investment (valued at the fair market value of such Investment at
the time such Investment was made)) made by using the Available Amount during
the period from and including the Business Day immediately following the Closing
Date through and including the Available Amount Reference Time;

 

(iii)        to the extent not already included in clause (i) above, the
aggregate amount of all cash repayments of principal received by the Borrower or
a Subsidiary Guarantor from any loan made by the Borrower or a Subsidiary
Guarantor that constituted an Investment (which amounts shall not exceed the
amount of such Investment (valued at the fair market value of such Investment at
the time such Investment was made) to the extent such Investment was made by
using the Available Amount during the period from and including the Business Day
immediately following the Closing Date through and including the Available
Amount Reference Time;

 

(iv)        to the extent not already included in clause (i) above, or applied
to prepay the Loans in accordance with Section 2.13, the aggregate amount of all
Net Cash Proceeds received by the Borrower or a Subsidiary Guarantor in
connection with the sale, transfer or other Asset Sale of its ownership interest
in any Investment to any Person other than a Company, and to the extent such
Investment was made by using the Available Amount, during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time;

 

(v)         Declined Proceeds not applied to repay or prepay the Second Lien
Loans after such Declined Proceeds are offered to the lenders thereof pursuant
to the terms of the Second Lien Credit Agreement; and

 

(vi)        the aggregate principal amount of any Indebtedness of Borrower or
any Guarantor (including the liquidation preference or maximum fixed repurchase
price, as the case may be, of any Disqualified Stock) issued or incurred after
the Closing Date which has been converted or exchanged into Equity Interests
(other than Disqualified Stock) of the Borrower or RCAP Holdings.

 

minus the sum of, without duplication and without taking into account the
proposed portion of the amount calculated above to be used at the applicable
Available Amount Reference Time:

 

(i)          the aggregate amount of any Investments made pursuant to
Section 6.03(p)(x) after the Closing Date and at or prior to the Available
Amount Reference Time;

 

(ii)         the aggregate amount of any Restricted Payments made pursuant to
Section 6.05(a)(iv)(B) after the Closing Date and at or prior to the Available
Amount Reference Time; and

 

(iii)        the aggregate amount expended on prepayments, repurchases,
redemptions and defeasances made pursuant to Section 6.06(b)(iii)(y) after the
Closing Date and at or prior to the Available Amount Reference Time.

 

“Available Amount Reference Time” shall have the meaning assigned to such term
in the definition of the term “Available Amount.”

 

-5-

 

 

“Bank of America” shall mean Bank of America, N.A.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor statute.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and where the context requires, the
incurrence of a Swing Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Broker-Dealer” shall mean each Company registered as a broker-dealer pursuant
to the Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Lease Obligations
or Synthetic Lease Obligations) by Borrower and its Subsidiaries during such
period that, in conformity with GAAP, are or are required to be included as
capital expenditures on a consolidated statement of cash flows of Borrower and
its Subsidiaries (including capitalized software expenditures, customer
acquisition costs and incentive payments, conversion costs and contract
acquisition costs).

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation and
including, without limitation, membership interests and partnership interests)
and any and all warrants, rights or options to purchase any of the foregoing.

 

-6-

 

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
applicable Issuing Bank or the Administrative Agent, for the benefit of the
Issuing Bank, as collateral for Letters of Credit or obligations of Lenders to
fund participations in respect of Letters of Credit, cash or deposit account
balances or, if the Administrative Agent and the Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Management Bank” shall mean any Person that is an Agent or Lender or an
Affiliate of an Agent or a Lender on the Closing Date or at the time it provides
any Cash Management Services.

 

“Cash Management Obligations” shall mean obligations owed by any Company to any
Cash Management Bank in connection with, or in respect of, any Cash Management
Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automatic clearinghouse fund transfer services, return items and interstate
depository network services, and cash management services for collections,
operating, payroll and trust accounts, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services) and (c) any other demand deposit or operating account
relationships or other cash management services.

 

“Casualty Event” shall mean any loss of or damage to, or any condemnation or
other taking by a Governmental Authority of, any property or assets of a Company
for which a Company receives insurance proceeds, or proceeds of a condemnation
award or other compensation.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.14, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that for purposes of this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
regulations, orders, requests, guidelines or directives in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and gone into effect after the date hereof, regardless of the
date enacted, adopted or issued.

 

“Change of Control” shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted
Investors, shall at any time have acquired direct or indirect beneficial
ownership of a percentage of the voting power of the outstanding Voting Stock of
any RCS Company that exceeds 35% thereof, unless the Permitted Investors have,
at such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors of
such RCS Company (or members constituting a majority of the voting rights of the
board of directors); (b) Continuing Directors shall not hold at least a majority
of the voting rights of the board of directors of any RCS Company; (c) any
“change in control” (or comparable term) with respect to any Company shall occur
under and as defined in any indenture or agreement governing Material
Indebtedness owing to any third party for borrowed money to which any Company is
a party; or (d) any “change of control” (or comparable term) as defined in the
Luxor Convertible Notes.

 

-7-

 

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Loan,
Refinancing Revolving Credit Loans, Refinancing Term Loans, Term Loans or Other
Term Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Line Commitment, Refinancing
Revolving Credit Commitment, Refinancing Term Loan Commitment, Term Loan
Commitment or Incremental Term Loan Commitment.

 

“Closing Date” shall mean April 29, 2014.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” (or similar term) as defined in any
Security Document and all other property of whatever kind and nature pledged or
charged as collateral under any Security Document, and shall also include the
Mortgaged Properties.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Collateral Agreement” shall mean the First Lien Collateral Agreement entered
into by the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment, as the case may be.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Companies” shall mean the RCS Companies and their respective Subsidiaries.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March 2014.

 

“Consolidated EBITDA” shall mean, for any period,

 

(a)          Consolidated Net Income for such period, plus

 

-8-

 

 

(b)          without duplication and to the extent deducted (and not added back
or excluded) in determining such Consolidated Net Income, the sum of

 

(i)          Consolidated Interest Expense and Other Net Finance Costs for such
period,

 

(ii)         expenses for taxes based upon income, profits or capital, including
U.S. and non-U.S. federal and state, franchise, excise and other similar taxes
and foreign withholding taxes paid or accrued during such period (including any
such taxes deferred or accrued in accordance with GAAP), and any penalties and
interest relating to any tax examinations (and not added back) in computing
Consolidated Net Income,

 

(iii)        all amounts attributable to depreciation and amortization for such
period (including accelerated depreciation and amortization from the write-off
or write-down of tangible or intangible assets (other than the write-down of
current assets)),

 

(iv)        any extraordinary, nonrecurring or unusual losses or expenses and
any non-cash charges for such period, including with respect to write offs or
write downs reducing Consolidated Net Income for such period, stock based
compensation, goodwill or other asset impairments, restructuring costs, impacts
of fair value accounting, recruiting or retention loan expenses, valuation of
derivatives, write-offs or deferred financing costs and debt issuance costs,
non-cash expenses in respect of options, profits interests and similar interests
and non-cash charges in respect of capitalized research and development and
organizational costs,

 

(v)         fees and expenses (other than those payable to Affiliates of
Borrower) incurred during such period in connection with (x) the Transactions,
(y) any Pending Acquisition to the extent any such fee or expense is listed on
Schedule 1.01(a) (and not in excess of the amount of such fee or expense listed
on such Schedule 1.01(a)) and (z) any Permitted Acquisition or proposed or
actual acquisitions or Asset Sales permitted hereunder; provided that, in the
case of this clause (z), such fees and expenses do not exceed 10.0% of
Consolidated EBITDA for such period when taken together with any fees and
expenses added back during such period pursuant to clause (vi) below,

 

(vi)        fees and expenses (other than those payable to Affiliates of
Borrower) incurred during such period in connection with any Equity Issuance or
any proposed or actual issuance or incurrence of any Indebtedness, any
amendments or modifications to Equity Interests or Indebtedness, including any
financing fees and advisor fees (including, to the extent not already included
in Consolidated Net Income, fees paid to RCS Management in connection therewith
to the extent permitted under Section 6.09); provided that, in the case of this
clause (vi), such fees and expenses do not exceed 10.0% of Consolidated EBITDA
for such period when taken together with any fees and expenses added back during
such period pursuant to clause (v)(z) above,

 

(vii)       all losses during such period resulting from the sale or disposition
of any assets of the Borrower or any Subsidiary of the Borrower outside the
ordinary course of business,

 

(viii)      all losses during such period resulting from the discontinuation of
any operations of the Borrower or any Subsidiary of the Borrower to the extent
permitted or required under Regulation S-X,

 

-9-

 

 

(ix)         any losses on extinguishment or modification of debt,

 

(x)          the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of actions taken or to be
taken within 12 months after the date of a Permitted Acquisition or Asset Sale
(other than the Transactions or any Pending Acquisition), as applicable (which
cost savings or synergies shall be calculated on a pro forma basis as though
such cost savings or synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings or synergies are reasonably
identifiable and factually supportable, (B) no cost savings or synergies shall
be added pursuant to this defined term to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, and (C) such actions have been taken
or are to be taken within 12 months after the date of determination to take such
action; provided, further, that such cost savings and synergies do not exceed,
in the aggregate, 10.0% of Consolidated EBITDA (prior to giving effect to this
clause (x)) for any such consecutive four quarter period, and

 

(xi)         the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of actions listed on Schedule
1.01(a) (and not in excess of any amount listed opposite any such action on such
Schedule 1.01(a) (such amount, with respect to any such action, the “Permitted
Amount”)) taken within 18 months after the Closing Date with respect to the
Transactions and the Pending Acquisitions, as applicable (which cost savings or
synergies shall be calculated on a pro forma basis as though such cost savings
or synergies had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings or synergies are reasonably identifiable and
factually supportable, (B) no cost savings or synergies shall be added pursuant
to this defined term to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, and (C) such actions have been taken within 18
months after the date of determination to take such action; provided further
that concurrently with the delivery of any Compliance Certificate the Borrower
shall certify in reasonable detail with respect to each action listed on
Schedule 1.01(a) the portion of such Permitted Amount actually realized during
such Test Period;

 

minus

 

(c)          without duplication and to the extent included and not deducted in
determining such Consolidated Net Income, the sum of

 

(i)          non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period,

 

(ii)         any extraordinary, unusual or non-recurring gains and all non-cash
items of income for such period,

 

(iii)        all gains during such period resulting from the discontinuation of
any operations of the Borrower or any of its Subsidiaries to the extent
permitted or required under Regulation S-X,

 

-10-

 

 

(iv)        all gains during such period resulting from the sale or disposition
of any assets of the Borrower or any Subsidiary of the Borrower outside the
ordinary course of business, and

 

(v)         any gains on extinguishment or modification of debt.

 

For the avoidance of doubt, (A) there shall be included in determining
Consolidated EBITDA for any period, without duplication, the Acquired EBITDA of
any Person or business, or attributable to any property or asset acquired by the
Borrower or any of its Subsidiaries during such period to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Subsidiary during such period, to the extent the fair market value (as
determined by the Borrower in good faith) of the Person, business or assets
subject to such acquisition so acquired in any one transaction or series of
related transactions is greater than $2,500,000 (each such Person, business,
property or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) to the extent included in
Consolidated Net Income, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset sold, transferred, abandoned or otherwise disposed of or closed during
such period (each such Person, property, business or asset so sold or disposed
of, a “Sold Entity or Business”), to the extent the fair market value (as
determined by the Borrower in good faith) of the Person, business or assets
subject to such sale, transfer, abandonment or disposition so sold, transferred,
abandoned or disposed of in any one transaction or series of related
transactions is greater than $2,500,000, based on the actual Disposed EBITDA of
such Sold Entity or Business for such period (including the portion thereof
occurring prior to such sale, transfer or disposition or conversion).

 

Additionally, there shall be included in determining Consolidated EBITDA for any
period, without duplication, the cumulative effect of a change in accounting
principles during such period to the extent included in Consolidated Net Income,
any accruals or reserves that are established or adjusted in accordance with
GAAP or changes as a result of the adoption or modification of accounting
policies during such period, or as a result of a change in law or regulation, in
each case, pursuant to ASC 350 and ASC 360 (formerly Financial Accounting
Standards Board Statement Nos. 142 and 144, respectively) or relating to
investments in debt or equity securities, and the amortization of intangibles
arising pursuant to ASC 805 (formerly Financial Accounting Standards Board
Statement No. 141). Notwithstanding anything herein to the contrary, for
purposes of determining Consolidated EBITDA under this Agreement for any period
that includes any of the fiscal quarters ended March 31, 2013, June 30, 2013,
September 30, 2013 and December 31, 2013, Consolidated EBITDA for such fiscal
quarters shall be $66,100,000, $68,700,000, $66,100,000 and $66,100,000,
respectively, in each case, subject to any adjustment set forth above with
respect to any transactions occurring after the Closing Date.

 

“Consolidated Interest Expense” shall mean with respect to any Person for any
period, the sum, without duplication, of:

 

(1)         consolidated interest expense of such Person and its Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than or
greater than par, as applicable, other than with respect to Indebtedness issued
in connection with the Transactions, (b) all commissions, discounts and other
fees and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Indebtedness or
derivative instruments pursuant to GAAP) and (d) the interest component of
Capital Lease Obligations and (e) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, and excluding (A)
accretion or accrual of discounted liabilities not constituting Indebtedness,
(B) interest expense attributable to a parent entity resulting from push-down
accounting, (C) any expense resulting from the discounting of Indebtedness in
connection with the application of recapitalization or purchase accounting,
(D) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, and original issue discount with respect to Indebtedness
issued in connection with the Transactions or any intercompany Indebtedness, (E)
any “additional interest” owing pursuant to a registration rights agreement and
(F) any interest expense in respect of any Indebtedness that is convertible into
Qualified Capital Stock or cash (in lieu thereof), in excess of the cash
interest on such Indebtedness); plus

 

-11-

 

 

(2)         consolidated capitalized interest of such Person and its
Subsidiaries for such period, whether paid or accrued.

 

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that determination of Consolidated Net
Income shall exclude the net income for such period of any Person that is not
the Borrower or a Subsidiary of the Borrower or that is accounted for by the
equity method of accounting; provided further that Consolidated Net Income of
the Borrower and its Subsidiaries shall be increased by the amount of dividends
or distributions or other payments that are actually paid in cash (or to the
extent converted into cash or Permitted Investments during such period) by the
referent Person to Borrower or one of its Subsidiaries during such period.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of Borrower on the Closing Date, (b) who, as of the
date of determination, has been a member of such board of directors for at least
the twelve preceding months, (c) who has been nominated to be a member of such
board of directors, directly or indirectly, by a Permitted Investor or Persons
nominated by a Permitted Investor or (d) who has been nominated to be a member
of such board of directors by a majority of the other Continuing Directors then
in office.

 

“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow.”

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

-12-

 

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness (or Revolving Credit
Commitments) incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend (other than pursuant to
Section 9.08(c) hereof), refund, renew, replace or refinance, in whole or part,
existing Term Loans, existing Revolving Loans, existing Revolving Credit
Commitments or any existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such extending, refunding, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Refinancing Revolving Credit Commitments, the unused portion of such
Refinancing Revolving Credit Commitments) is in an original aggregate principal
amount (or accreted value, if applicable) not greater than the aggregate
principal amount (or accreted value, if applicable) of the Refinanced Debt (and,
in the case of Refinanced Debt consisting in whole or in part of unused
Refinancing Revolving Credit Commitments, the amount thereof) except by an
amount equal to unpaid accrued interest and premium thereon and any fees and
expenses (including upfront fees and original issue discount) in connection with
such extension, exchange, modification, refinancing, refunding, renewal or
replacement, (ii) such Indebtedness does not (A) have a maturity date (or
require commitment reductions) prior to the date that is 91 days after the
maturity date of, or have a shorter Weighted Average Life to Maturity than, the
Refinanced Debt in respect of such Indebtedness, (B) with respect to Credit
Agreement Refinancing Indebtedness in the form of bonds, notes or debentures,
have mandatory redemption or mandatory offer to repurchase features (other than
customary asset sale and change of control offer or upon events of default) that
could result in redemptions of such bonds, notes or debentures prior to, the
date that is 91 days after the maturity date of, the Refinanced Debt in respect
of such Credit Agreement Refinancing Indebtedness and (C) with respect to
Refinancing Term Loans, provide for any mandatory prepayments prior to the
Latest Term Loan Maturity Date unless accompanied by a ratable prepayment of the
Term Loans, (iii) the covenants, events of default, security and guarantees of
such Credit Agreement Refinancing Indebtedness (excluding pricing, rate floors,
discounts, customary fees and optional prepayment or redemption terms), when
taken as a whole, are not materially more favorable (when taken as a whole) to
the lenders providing such Credit Agreement Refinancing Indebtedness, than,
those applicable to the Refinanced Debt (unless any such provisions apply only
to periods after the maturity date of the latest maturing Loans or Commitments
outstanding at the time such Credit Agreement Refinancing Indebtedness is
incurred); provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (iv) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, with 100% of the Net Cash Proceeds of the applicable
Credit Agreement Refinancing Indebtedness substantially concurrently with the
incurrence or issuance of such Credit Agreement Refinancing Indebtedness and, to
the extent that such Refinanced Debt consists in whole or in part of Refinancing
Revolving Credit Commitments or Revolving Loans or Swing Loans incurred pursuant
to any Refinancing Revolving Credit Commitments, such Revolving Credit
Commitments being refinanced by the applicable Credit Agreement Refinancing
Indebtedness shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained, and (v) to the extent that such Refinanced Debt
consists, in whole or in part, of Indebtedness issued, incurred or otherwise
obtained under this Agreement, the terms and documentation of such Credit
Agreement Refinancing Indebtedness shall be reasonably satisfactory to the
Administrative Agent.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit, letter of credit, swing
line, refinancing term loan, refinancing revolving credit loan and term loan
facilities provided for by this Agreement.

 

-13-

 

 

“Cumulative Retained Equity Amount” shall mean, at any date, an amount equal to:

 

(a)          an amount determined on a cumulative basis equal to the Net Cash
Proceeds received by the Borrower from Equity Issuances made by the Borrower
after the Closing Date (other than in connection with the Equity/Debt
Contribution, a Specified Equity Contribution or from the issuance of
Disqualified Stock), minus

 

(b)          the aggregate amount on account of Net Cash Proceeds described in
clause (a) above used prior to such date to make, without duplication, (i)
investments made pursuant to Section 6.03(p)(y), (ii) Restricted Payments made
pursuant to Section 6.05(a)(iv)(C), and (iii) payments, redemptions,
repurchases, retirement or other acquisitions for consideration of any principal
amount of Junior Debt made in accordance with Section 6.06(b)(iii)(x), minus

 

(c)          $260.0 million.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, Permitted Investments, Taxes and deferred Taxes) of the Borrower and
its Subsidiaries.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding Revolving Loans and Swing Loans, (c) the current portion of
accrued Consolidated Interest Expense and (d) Taxes and deferred Taxes.

 

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Loan Document Obligations (but without regard to the
control of remedies), a customary intercreditor agreement in form and substance
reasonably acceptable to the Collateral Agent and the Borrower, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Loan Document
Obligations (but without regard to the control of remedies) and (b) to the
extent executed in connection with the incurrence of Indebtedness secured by
Liens on the Collateral which are intended to rank junior to the Liens on the
Collateral securing the Loan Document Obligations either (i) any intercreditor
agreement substantially in the form of the Intercreditor Agreement or (ii) a
customary intercreditor agreement in form and substance reasonably acceptable to
the Collateral Agent and the Borrower, which agreement shall provide that the
Liens on the Collateral securing such Indebtedness shall rank junior to the
Liens on the Collateral securing the Loan Document Obligations and shall be on
terms substantially similar (taken as a whole) to those in the Intercreditor
Agreement.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by any
Company of any Indebtedness other than Indebtedness permitted to be issued or
incurred under Section 6.01.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief statute, law, ordinance, rule or regulation of the United States
of America, any State thereof or the District of Columbia, or other applicable
jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.13(h).

 

-14-

 

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent, Swing Line Lender or any Issuing Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, each
Swing Line Lender and each Lender.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any Subsidiary thereof in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower substantially
simultaneously with the receipt thereof, setting forth the basis of such
valuation, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration.

 

“Discounted Prepayment Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Disposed EBITDA” shall mean with respect to any Sold Entity or Business (any of
the foregoing, a “Disposed Pro Forma Entity”) for any period, the amount for
such period of Consolidated EBITDA of such Disposed Pro Forma Entity (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Disposed Pro Forma Entity and its Subsidiaries), all as
determined on a consolidated basis for such Disposed Pro Forma Entity.

 

-15-

 

 

“Disposed Pro Forma Entity” shall have the meaning assigned to such term in the
definition of “Disposed EBITDA.”

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day after the later of the Term Loan Maturity Date and any Incremental Term
Loan Maturity Date (other than upon the occurrence of change of control, asset
sale event or casualty or condemnation event so long as any rights of the
holders thereof upon the occurrence of a change of control, asset sale event or
casualty or condemnation event shall be subject to the prior repayment in full
of the Loans and all other Obligations (other than Hedging Obligations under any
Secured Hedging Agreement, Cash Management Obligations under Secured Cash
Management Agreements or contingent indemnification obligations and other
contingent obligations, in each case, not then due and owing) or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the 91st day after the
latest of the Term Loan Maturity Date and any Incremental Term Loan Maturity
Date. For the avoidance of doubt, any Equity Interest that is convertible solely
into, or exchangeable solely for, Qualified Capital Stock of the Borrower shall
not be Disqualified Stock.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Companies” shall mean all Companies organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

“Early Warning Threshold” shall mean the level at which a Broker-Dealer is
required to give an “early warning” notice of capital related problems to the
SEC pursuant to the rules and regulations of the Exchange Act (or any successor
statute) then applicable to any Broker-Dealer.

 

“Eligible Assignee” shall mean any Person (other than a natural Person) that is
(a) in the case of Term Loans, (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and the Borrower in accordance with
Section 9.04(b) (each such approval not to be unreasonably withheld, conditioned
or delayed) and (b) in the case of any assignment of a Revolving Credit
Commitment, (i) a Revolving Credit Lender, (ii) an Affiliate of a Revolving
Credit Lender and (iii) any other Person (other than a natural person) approved
by the Administrative Agent and the Borrower in accordance with Section 9.04(b)
(each such approval not to be unreasonably withheld, conditioned or delayed);
provided that no Person may be an Eligible Assignee of any Revolving Credit
Commitment unless such Person shall be approved by the Issuing Bank and the
Swing Line Lender (such approval not to be unreasonably withheld, conditioned or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates (except, (i) solely
in connection with transactions pursuant to Section 2.25 and Section 9.04(l),
the Companies and (ii) in the case of a Person that is not a Company, as may be
agreed to by the Administrative Agent in its sole discretion).

 

“Environmental Laws” shall mean all applicable federal, state and local laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), in each
case, relating to protection of the environment, natural resources or human
health and safety, to the extent relating to exposure to Hazardous Materials.

 

-16-

 

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, fines, penalties, fees, expenses and costs (including administrative
oversight costs, natural resource damages and remediation costs), whether
contingent or otherwise, arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) exposure to any Hazardous
Materials, (c) the Release of any Hazardous Materials or (d) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Cure Period” shall have the meaning assigned to such term in
Section 6.08(a).

 

“Equity/Debt Contribution” shall mean cash proceeds of investments in Borrower
from Luxor Capital Group, management of the Borrower or other investors that are
reasonably satisfactory to the Joint Lead Arrangers, which such investment shall
take the form of (i) common or preferred equity (in the case of preferred
equity, having terms agreed with the Joint Lead Arrangers), plus (ii) to the
extent not exceeding $120,000,000 in aggregate principal amount, the Luxor
Convertible Notes, and which shall, in the aggregate, be no less than
$320,000,000.

 

“Equity Interests” shall mean shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interest) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

 

“Equity Issuance” shall mean any sale by the Borrower of any of its Equity
Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any of the Company is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the failure to
meet the minimum funding standard of Section 412 of the Code with respect to any
Plan (whether or not waived in accordance with Section 412(c) of the Code) or
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan, (c) the filing pursuant to Section 412(c)
of the Code or Section 302(b) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) the incurrence by any
Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of any Company or any of their ERISA Affiliates from any Plan or Multiemployer
Plan, (e) the receipt by any Company or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (f)
the imposition of a lien pursuant to Section 430(k) of the Code or ERISA or a
limitation under Section 436 of the Code, (g) the receipt by any Company or any
of their ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from any Company or any of their ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA, (h) the occurrence of an act or an omission with
respect to any Plan that would reasonably be expected to result in the
imposition on any Company or any of their ERISA Affiliates of material fines or
penalties under the Code in respect of any Plan including without limitation,
the occurrence of a prohibited transaction within the meaning of Section 4975 of
the Code or (i) the imposition of liability on any Company or any of their ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA.

 



-17-

 

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, an amount equal
to (which amount shall in no case be less than zero):

 

(a)          the sum, without duplication, of:

 

(i)          Consolidated EBITDA for such Excess Cash Flow Period,

 

(ii)         [reserved],

 

(iii)        the decrease (excluding decreases arising from acquisitions by the
Borrower or its Subsidiaries completed during such period (i.e., excluding
decreases that would result from reflecting the closing date balance sheet of
the acquired entity but not excluding changes to such balance sheet following
the date of such acquisition) and non-cash adjustments resulting from
application of purchase accounting rules), if any, in Current Assets minus
Current Liabilities from the beginning to the end of such Excess Cash Flow
Period; provided that, for purposes of calculating changes to working capital of
the Borrower, (x) changes in balance sheet classification (i.e., long-term to
short-term) during such Excess Cash Flow Period, due to timing, shall be
adjusted to eliminate any distortions and (y) acquisitions occurring during such
year shall be disregarded or shall be deemed to have occurred on the first day
of such Excess Cash Flow Period, and

 

(iv)        [reserved],

 

(v)         extraordinary cash gains in such Excess Cash Flow Period,

 

(vi)        cash gains subtracted from Consolidated EBITDA during such Excess
Cash Flow Period pursuant to clause (c)(ii) or (c)(iv) of the definition of
Consolidated EBITDA during such Excess Cash Flow Period,

 

(vii)       any Disposed EBITDA of any Sold Entity or Business to the extent
attributable to any period prior to the disposition of the relevant Person,
property, business or assets by the relevant Company, and

 

(viii)      net cash receipts in respect of Hedging Agreements during such
Excess Cash Flow Period to the extent not otherwise included in calculating
Consolidated EBITDA during such Excess Cash Flow Period,

 



-18-

 

 

less

 

(b)          the sum, without duplication, of:

 

(i)          the amount of any Taxes paid or payable in cash by the Borrower and
its Subsidiaries with respect to such Excess Cash Flow Period,

 

(ii)         to the extent added back to Consolidated EBITDA from Consolidated
Net Income during such Excess Cash Flow Period, Consolidated Interest Expense
and Other Net Finance Costs for such Excess Cash Flow Period paid or payable in
cash (but only to the extent payable no later than the date a mandatory
prepayment (if any) is or would be required to be made pursuant to
Section 2.13(d) for such Excess Cash Flow Period),

 

(iii)        Capital Expenditures made in cash during such Excess Cash Flow
Period, and cash expended on Permitted Acquisitions, Pending Acquisitions and
other Investments (other than any Investments made in a Company or an Affiliate
of a Company made pursuant to 6.03(c), (f), (i), (l), (m) or (y)) during such
Excess Cash Flow Period, except in each case to the extent financed with the
proceeds of Indebtedness,

 

(iv)        permanent repayments of Indebtedness (other than (A) mandatory
prepayments of Loans under Section 2.13 and repayments of Indebtedness as a
result of utilization of the Available Amount and (B) voluntary prepayments of
the Loans under Section 2.12) made in cash by the Borrower and its Subsidiaries
during such Excess Cash Flow Period, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness,

 

(v)         the increase (excluding increases arising from acquisitions by the
Borrower or its Subsidiaries completed during such period (i.e., excluding
increases that would result from reflecting the closing date balance sheet of
the acquired entity but not excluding changes to such balance sheet following
the date of such acquisition) and excluding non-cash adjustments resulting from
application of purchase accounting rules), if any, in Current Assets minus
Current Liabilities from the beginning to the end of such Excess Cash Flow
Period; provided that, for purposes of calculating changes to working capital of
the Borrower, (x) changes in balance sheet classification (i.e., long-term to
short-term) during such Excess Cash Flow Period, due to timing, shall be
adjusted to eliminate any distortions and (y) acquisitions occurring during such
year shall be disregarded or shall be deemed to have occurred on the first day
of such Excess Cash Flow Period,

 

(vi)        to the extent added back to Consolidated EBITDA from Consolidated
Net Income during such Excess Cash Flow Period, cash losses or expenses incurred
in such Excess Cash Flow Period attributable to any adjustments made in
clause (b)(iv), (b)(v), (b)(vi), (b)(viii), (b)(x) or (b)(xi) of the definition
of “Consolidated EBITDA”,

 



-19-

 

 

(vii)       without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower any of its Subsidiaries pursuant to binding contracts (including
letters of intent) (the “Contract Consideration”) entered into prior to or
during such period (including binding contracts for Permitted Acquisitions,
Pending Acquisitions, Capital Expenditures or acquisitions of Intellectual
Property) to be consummated or made during the period of four consecutive fiscal
quarters of Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Pending Acquisitions, Capital
Expenditures or acquisitions of Intellectual Property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

 

(viii)      cash payments in respect of Hedging Agreements during such Excess
Cash Flow Period to the extent not otherwise deducted in calculating
Consolidated EBITDA during such Excess Cash Flow Period,

 

(ix)         Restricted Payments made in cash to Persons other than a Company
pursuant to Section 6.05(a)(iii)(2) and (ix) during such Excess Cash Flow
Period; and

 

(x)          any Acquired EBITDA of an Acquired Entity or Business to the extent
attributable to the period prior to its acquisition by any Company.

 

“Excess Cash Flow Period” shall mean (i) the Initial ECF Period and (ii) after
the Initial ECF Period, each fiscal year of the Borrower; provided that for
purposes of calculating the Available Amount, no period shall be deemed an
Excess Cash Flow Period if the financial statements due in respect of the period
ending at the end thereof have not been delivered to the Administrative Agent or
in respect of which any prepayments required by Section 2.13(d) in respect of
such period have not been made.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral” shall have the meanings assigned to such term in the
Collateral Agreement.

 

“Excluded Company” shall mean (a) each Immaterial Company, (b) each Company
(other than the Borrower, RCAP Holdings and RCS Management) that is prohibited
by any applicable Requirement of Law from guaranteeing the Obligations, (c) each
Subsidiary of a Company acquired after the Closing Date that is prohibited by
any contractual requirement in effect at the time such Person becomes a
Subsidiary from guaranteeing the Obligations, so long as such contractual
requirement was not entered into in contemplation or anticipation of such
acquisition of such Company (and for so long as such restriction or any
replacement or renewal thereof is in effect), (d) each Domestic Company of a
Foreign Company that is a CFC, (e) each Foreign Sub Holdco and (f) each
Broker-Dealer.

 

“Excluded Equity Interests” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
Guarantee or security interest is or becomes illegal.

 



-20-

 

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) income or franchise Taxes imposed on (or measured by) such
recipient’s net income by a jurisdiction as a result of such recipient being
organized or having its principal office or, in the case of any Lender, having
its applicable lending office, in such jurisdiction or as a result of any other
present or former connection between such recipient and such jurisdiction (other
than any connection arising solely from such recipient having executed,
delivered, performed its obligations under, become a party to, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced this Agreement or any other Loan
Documents), (b) any branch profits Taxes under Section 884(a) of the Code, or
any similar Tax, imposed by any other jurisdiction described in clause (a)
above, (c) any Tax imposed pursuant to FATCA, (d) in the case of a Lender (other
than an assignee pursuant to a request by any Loan Party under Section 2.21(a)),
any U.S. federal withholding Tax that is imposed on amounts payable to such
Lender pursuant to a law in effect at the time such Lender acquires its interest
in the applicable Commitment or applicable Loan not funded pursuant to a
Commitment by such Lender (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
Tax pursuant to Section 2.20 and (e) any withholding Tax attributable to a
Lender’s failure to comply with Section 2.20(e).

 

“Existing Class” shall mean a Class of Existing Term Loans or a Class of
Existing Revolving Commitments.

 

“Existing Debt” shall mean Indebtedness outstanding as of the Closing Date under
(i) that certain Credit Agreement, dated as of August 7, 2013, among Cetera
Financial Group, Inc., the Target, JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent, and the lenders and other agents from time to time
party thereto and (ii) that certain credit agreement, dated as of September 25,
2013, among RCAP Holdings, Bank of America, N.A., as administrative agent and
collateral agent, and the lenders and other agents from time to time party
thereto.

 

“Existing Revolving Commitments” shall have the meaning specified in
Section 2.28(b).

 

“Existing Term Loans” shall have the meaning specified in Section 2.28(a).

 

“Extended Class” shall mean a Class of Extended Term Loans or a Class of
Extended Revolving Credit Commitments.

 

“Extended Revolving Credit Commitments” shall have the meaning specified in
Section 2.28(b).

 

“Extended Term Loans” shall have the meaning specified in Section 2.28(a).

 

“Extending Lender” shall have the meaning specified in Section 2.28(c).

 

“Extension Effective Date” shall have the meaning specified in Section 2.28(c).

 

“Extension Election” shall have the meaning specified in Section 2.28(c).

 



-21-

 

 

“Extension Request” shall mean a Revolving Credit Extension Request or a Term
Loan Extension Request.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
thereunder or other official administrative interpretations thereof and, for the
avoidance of doubt, any intergovernmental agreements and any “foreign financial
institution” agreements entered into to implement the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Upfront Fees and the Issuing Bank Fees.

 

“Financial Advisor” shall mean a Person registered as (i) a representative (as
such term is defined in NASD Rule 1031(b)) of a Broker-Dealer or (ii) an
investment adviser representative (as defined in 17 CFR 275.203A-3(a)) of an
Investment Adviser Company.

 

“Financial Officer” of any Person shall mean the chief financial officer,
responsible financial officer, principal accounting officer, treasurer or
controller of such Person.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. created in
July 2007 through the consolidation of the National Association of Securities
Dealers, Inc. and the member regulation, enforcement and arbitration functions
of the New York Stock Exchange.

 

“First Allied” shall mean First Allied Holdings Inc., a Delaware corporation and
a direct, wholly-owned subsidiary of the Borrower.

 

“First Allied Credit Agreement” shall mean that certain amended and restated
credit agreement, dated as of January 2, 2013, by and between First Allied, as
the borrower, and Fifth Third Bank, as the lender, as amended through the date
hereof and as may be further amended and/or amended and restated in accordance
with the terms hereof.

 

“First Allied Entities” shall mean First Allied, FAS Holdings, Inc., First
Allied Advisory Services, Inc., Legend Group Holdings, LLC and Legend Advisory
Corporation and any other direct or indirect subsidiary of First Allied
Holdings, Inc. that is now or at any time hereafter a party to any Loan
Document.

 

“First Allied Repayment” means all principal, premium, if any, interest, fees
and other obligations and liabilities then due or outstanding under the First
Allied Credit Agreement shall have been paid in full (other than any
obligations, liabilities and indebtedness consisting of contingent claims not
then asserted and obligations and liabilities that by their express terms
survive the repayment in full of the First Allied Credit Agreement), the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released.

 



-22-

 

 

“First Lien Net Debt” shall mean, at any date of determination, (a) the
aggregate amount of Indebtedness of the Borrower and its Subsidiaries at such
time of the type described in clauses (a), (b), (e) (to the extent such
Guarantee relates to Indebtedness of the type referred to in clause (a), (b) or
(f) of the definition of “Indebtedness”) and (f) of the definition of
“Indebtedness” and secured by Liens on the Collateral which do not rank junior
to the Liens securing the Obligations (but without regard to control of
remedies) minus (b) an amount not to exceed $50,000,000 of Unrestricted Cash
held by the Borrower and the Subsidiary Guarantors on such date.

 

“First Lien Leverage Ratio” shall mean, on any date, the ratio of First Lien Net
Debt on such date to Consolidated EBITDA for the Test Period most recently ended
on or prior to such date (or such other date as otherwise specified in this
Agreement).

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a) (i)
Consolidated EBITDA, less (ii) the amount of income taxes paid or payable in
cash during such period by the Borrower and its Subsidiaries less (iii) the
aggregate amount of all Capital Expenditures made by the Borrower and its
Subsidiaries during such period, to the extent not funded by Indebtedness (other
than any Revolving Credit Borrowings) less (iv) the amount of any fees paid
under the Management Agreement during such period to (b) the sum of
(i) Consolidated Interest Expense for the Borrower for such period, (ii) the
aggregate amount of all scheduled principal payments of Indebtedness of the
Borrower and its Subsidiaries during such period, (iii) the aggregate amount of
all earn-out obligations paid during such period by the Borrower and its
Subsidiaries and (iv) the aggregate amount of all dividends on any preferred
Equity Interests paid by the Borrower in such period.

 

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States or any territory thereof, a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Company” shall mean any Company that is not a Domestic Company.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Sub Holdco” shall mean a Domestic Company (other than the Borrower)
that has no material assets other than Equity Interests of one or more Foreign
Companies that are CFCs.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Percentage
of the aggregate L/C Exposure at such time, other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Pro Rata Percentage
of outstanding Swing Loans made by such Swing Line Lender other than Swing Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 



-23-

 

 

“Future Target Representations” shall mean with respect to any definitive
agreement relating to a Permitted Acquisition, the representations and
warranties made by or with respect to the Person or assets to be acquired by a
Loan Party in such Permitted Acquisition that are material to the interests of
the Lenders (but only to the extent that the breach of such representations and
warranties would permit such Loan Party not to close such Permitted Acquisition
or terminate such definitive agreement).

 

“GAAP” shall mean generally accepted accounting principles (GAAP), as in effect
from time to time; provided that any lease that is recharacterized as a capital
lease and any obligations that are recharacterized as Capital Lease Obligations,
in each case due to a change in GAAP after the Closing Date shall not be treated
as a capital lease or Capital Lease Obligation, as the case may be, but shall
instead be treated as it would have been in accordance with GAAP in effect on
the Closing Date.

 

“Governmental Authority” shall mean any federal, state, local, county,
provincial or foreign court or governmental agency, authority, instrumentality
or regulatory body exercising, in each case, any legislative, judicial,
administrative or regulatory functions.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee obligation of any guaranteeing Person hereunder shall be
deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made and
(ii) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guarantee obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof.

 

“Guarantee Agreement” shall mean (a) the First Lien Guarantee Agreement made by
each Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit G, and (b) any other guarantee of
the Obligations made by a Company in form and substance reasonably acceptable to
the Collateral Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Guarantors” shall mean RCAP Holdings, RCS Management, the Subsidiary Guarantors
and any other Company which shall have executed and delivered the Guarantee
Agreement on the Closing Date or thereafter.

 

“Hatteras Acquisition” shall mean the acquisition by the Borrower of Hatteras
Investment Partners LLC, Hatteras Investment Management LLC, Hatteras Capital
Investment Management, LLC, Hatteras Alternative Mutual Funds LLC, and Hatteras
Capital Investment Partners, LLC (the “Hatteras Sellers”) pursuant to that
certain Asset Purchase Agreement by and among the Borrower, Scotland
Acquisition, LLC, certain principals of the Hatteras Sellers and their
respective Subsidiaries, the Hatteras Sellers and David Perkins, dated as of
October 1, 2013 (as amended, modified or waived in a manner that is not
materially adverse to the interests of the Lenders, the “Hatteras Acquisition
Agreement”).

 



-24-

 

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that for each of (a) and (b) above, is prohibited, limited or regulated by or
pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.

 

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its Subsidiaries as at the end of, and
related statements of income and cash flows for, the three most recently
completed fiscal years ended December 31, 2013 audited by and accompanied by the
opinion of independent public accountants of the Borrower, (b) the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries, and related
statements of income and cash flows, for each subsequent fiscal quarter after
December 31, 2013 ended at least 45 days before the Closing Date, (c) the
statement of assets and liabilities of the Borrower as of December 31, 2013, (d)
the unaudited consolidated statements of financial condition of the Borrower as
of September 30, 2013 and December 31, 2012 and the consolidated statements,
comprehensive income of the Borrower for the three and nine months ended
September 30, 2013 and 2012 and the consolidated statement of changes in
stockholders’ equity of the Borrower for the nine months ended September 30,
2013 and the consolidated statement of cash flows of the Borrower for the nine
months ended September 30, 2013 and 2012, (e) the audited consolidated balance
sheets of the Target and its Subsidiaries as at the end of, and related
statements of income and cash flows for, the three most recently completed
fiscal years ended December 31, 2013 audited by and accompanied by the opinion
of independent public accountants of the Target and the unaudited financial
statements of the Target as of and for the nine months ended September 30, 2013,
(f) the audited consolidated financial statements of the Hatteras Seller for the
two most recently completed fiscal years ended December 31, 2012 and the
unaudited consolidated financial statements of the Hatteras Sellers for the nine
months ended September 30, 2013, (g) the audited consolidated financial
statements of ICH as of March 31, 2013 and 2012 and for the two most recently
completed years ended March 31, 2013 and the unaudited consolidated financial
statements of ICH as of September 30, 2013 and 2012, (h) the audited
consolidated financial statements of Summit for the two most recently completed
fiscal years ended December 31, 2012 and the unaudited consolidated financial
statements of Summit as of September 30, 2013 and 2012, (i) the audited
consolidated financial statements of J.P. Turner for the two most recently
completed fiscal years ended December 31, 2012 and the unaudited consolidated
financial statements of J.P. Turner as of September 30, 2013, (j) the audited
consolidated financial statements of First Allied for the fiscal year ended
December 31, 2012 and for the period from August 1, 2011 to December 31, 2011
and the unaudited consolidated financial statements of First Allied for the
period ended September 30, 2013, and (k) the audited consolidated financial
statements of First Allied Securities, Inc. for the fiscal year ended December
31, 2011.

 



-25-

 

 

“ICH Acquisition” shall mean the acquisition by the Borrower of Investors
Capital Holdings, Ltd. (“ICH”) pursuant to that certain Agreement and Plan of
Merger by and among the Borrower, Zoe Acquisition, LLC and ICH, dated as of
October 27, 2013, as amended by that First Amendment to Agreement and Plan of
Merger, dated as of February 28, 2014 (as may be further amended, modified or
waived in a manner that is not materially adverse to the interests of the
Lenders, the “ICH Acquisition Agreement”).

 

“Immaterial Company” shall mean any Company other than a Material Company. As of
the Closing Date, there are no Immaterial Companies/the Immaterial Companies
other than those listed on Schedule 1.01(c).

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Term Lenders or
Incremental Revolving Credit Lenders, as the case may be.

 

“Incremental Facility Amount” shall mean $100,000,000.

 

“Incremental Revolving Credit Commitment” shall have the meaning assigned to
such term in Section 2.24(a).

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Revolving Loan as a result of an
Incremental Revolving Credit Commitment.

 

“Incremental Revolving Credit Loans” shall mean Revolving Loans made by one or
more Lenders to the Borrower pursuant to their Incremental Revolving Credit
Commitments. Incremental Revolving Credit Loans may only be made in the form of
additional Revolving Loans.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 



-26-

 

 

“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.24(a).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such Person issued or assumed as
the deferred purchase price of property or services (excluding (i) trade
accounts payable and accrued obligations incurred in the ordinary course of
business, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and (iii)
obligations resulting from take-or-pay contracts entered into in the ordinary
course of business)); (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person
(including all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person
(excluding trade accounts payable and other accrued obligations, in each case
incurred in the ordinary course of business)), whether or not the obligations
secured thereby have been assumed, but limited to the lower of (i) the fair
market value of such property and (ii) the amount of the Indebtedness so
secured, (e) all Guarantees by such Person of obligations of others of the type
referred to in clauses (a), (b), (c) or (f) of this defined term, (f) all
Capital Lease Obligations and Synthetic Lease Obligations of such Person, (g)
net obligations of such Person under any Hedging Agreements, valued at the
Agreement Value thereof, (h) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Disqualified
Stock of such Person or any other Person or any warrants, rights or options to
acquire such Disqualified Stock, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, and (i) all obligations of such Person as an
account party in respect of letters of credit and bankers’ acceptances, in each
case, if and to the extent that any of the foregoing indebtedness (other than
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer, to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness do not provide that such Person is liable therefor.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial ECF Period” shall mean the two fiscal quarter period of the Borrower
ending December 31, 2014.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of the Closing Date among the Collateral Agent, the Second Lien Collateral
Agent and the Loan Parties, in the form attached hereto as Exhibit J, as such
intercreditor agreement may be modified, amended, waived or changed as permitted
thereby and hereby.

 



-27-

 

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or twelve
months thereafter if, at the time of the relevant Borrowing or conversion or
continuation thereof, all Lenders participating therein agree to make an
interest period of such duration available), as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan; provided, further, that notwithstanding the
foregoing, the Interest Period for any Eurodollar Borrowing made on the Closing
Date may end on a date as may be reasonably agreed upon by the Borrower and the
Administrative Agent. Interest shall accrue from and including the first day of
an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” shall mean in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (a)  the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan; and (b)  the applicable LIBO Rate
for the shortest period (for which that LIBO Rate is  available) which exceeds
the Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment Advisers Act” shall mean the Investment Advisers Act of 1940, as
amended.

 

“Investment Adviser Company” shall mean each Company registered as an investment
adviser pursuant to the Investment Advisers Act.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
Guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and other investments
that are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. The amount of any Investment outstanding at any time shall be
the original cost of such Investment, reduced by any dividend, distribution,
interest payment, and return of capital, repayment or other amount received in
cash by such Person or a Subsidiary of such Person in respect of such
Investment.

 



-28-

 

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISDA Master Agreement” shall mean the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.,
as in effect from time to time.

 

“Issuing Bank” shall mean, as the context may require, (a) Barclays Bank PLC,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder and (b) any other Revolving Credit Lender that
may become an Issuing Bank pursuant to Section 2.23(i), with respect to Letters
of Credit issued by such Revolving Credit Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Joint Lead Arrangers” shall mean, collectively, Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated (it being understood that “Joint Lead
Arrangers” shall include Barclays Bank PLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their respective capacities as Joint Bookrunners with
respect to the primary syndication of the Credit Facilities).

 

“J.P. Turner Acquisition” shall mean the acquisition by the Borrower of J.P.
Turner & Company, LLC and J.P. Turner & Company Capital Management, LLC.
(collectively, “J.P. Turner”) pursuant to that certain Membership Interest
Purchase Agreement by and among the Borrower, Braves Acquisition, LLC, Timothy
W. McAfee, William L. Mello, Dean Vernoia and Clint Gharib, dated as of January
16, 2014 (as may be amended, modified or waived in a manner that is not
materially adverse to the interests of the Lenders, the “J.P. Turner Acquisition
Agreement”).

 

“Junior Debt” shall mean (a) Subordinated Indebtedness, (b) any Indebtedness
(including, without limitation, Second Lien Loans and other obligations secured
by Liens granted pursuant to Section 6.02(z)) that is secured by a Lien on any
Collateral that ranks junior to the Lien on such Collateral securing the
Obligations and (c) Indebtedness incurred (but not assumed) pursuant to
Section 6.01(m) or (u) (or any Indebtedness incurred pursuant to Section 6.01(l)
that was originally incurred pursuant to Section 6.01(m) or (u) or any
refinancing pursuant to 6.01(l) of any such Indebtedness).

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

 



-29-

 

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Sublimit” shall mean $5,000,000.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a
“Lender.” Unless the context otherwise requires, the term “Lenders” includes the
Swing Line Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Net Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date (or such other date as otherwise
specified in this Agreement).

 

“LIBO Rate” shall mean for any Interest Period as to any Eurodollar Loan, (i)
the rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, (ii)
in the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period or
(iii) in the event the rates referenced in the preceding clauses (i) and (ii)
are not available, the rate per annum determined by the Administrative Agent to
be the average offered quotation rate by major banks in the London interbank
market to the Administrative Agent for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the Eurodollar Loan for which the LIBO Rate is then
being determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the LIBO
Rate will be deemed to be zero.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Document Obligations” shall have the meaning assigned to such term in the
definition of “Obligations.” For the avoidance of doubt, Loan Document
Obligations shall in no event include any Excluded Swap Obligations.

 



-30-

 

 

“Loan Documents” shall mean this Agreement, the Security Documents, the
Guarantee Agreements, each Incremental Assumption Agreement, the Intercreditor
Agreement, any Customary Intercreditor Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(e) and any other document
executed by or on behalf of any of the Loan Parties that is delivered to any of
the Secured Parties in connection with the foregoing and expressly designated as
a “Loan Document.”

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, Swing Loans and the Term Loans.

 

“Luxor Convertible Notes” shall mean the convertible notes of the Borrower
issued on the date hereof in an aggregate principal amount of $120,000,000
pursuant to that certain securities purchase agreement, dated as of the date
hereof, between the Company and Luxor Capital Group L.P.

 

“Luxor Convertible Preferred Stock” shall mean the preferred stock of the
Borrower issued on the date hereof in an aggregate principal amount of
$270,000,000 pursuant to that certain securities purchase agreement, dated as of
the date hereof, between the Company and Luxor Capital Group L.P.

 

“Management Agreement” shall mean that certain Amended and Restated Services
Agreement, dated as of February 11, 2014 among the Borrower, RCS Management and
RCS Capital Holdings, LLC as amended in accordance with the terms hereof.

 

“Majority Revolving Credit Lenders” shall mean, at any time, Lenders having
Revolving Loans, L/C Exposure and unused Revolving Credit Commitment
representing more than 50% of the sum of all Revolving Loans outstanding, L/C
Exposure and unused Revolving Credit Commitments at such time; provided that the
Revolving Loans, L/C Exposure and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Majority
Revolving Credit Lenders at any time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, financial condition or
operating results of the Companies, taken as a whole, (b) the ability of the
Loan Parties (taken as a whole) to perform their payment obligations under any
Loan Document or (c) the rights and remedies of the Lenders under any Loan
Document.

 

“Material Company” shall mean, at any date of determination, each Company whose
revenues during the most recently ended Test Period were equal to or greater
than 3.0% of the consolidated revenues of the Borrower and its Subsidiaries for
such period (the “Material Company Individual Threshold”), in each case
determined in accordance with GAAP; provided that if, at any time and from time
to time after the Closing Date, Companies (together with their respective
Subsidiaries) that are not Material Companies that constitute in the aggregate
revenues during such Test Period equal to or greater than 7.5% of the
consolidated revenues of the Borrower and its Subsidiaries for such period, in
each case determined in accordance with GAAP (the “Material Company Aggregate
Threshold”, and together with the Material Company Individual Threshold, the
“Material Company Thresholds”), then the Borrower shall, on the date on which
financial statements for such quarter are delivered pursuant to this Agreement,
designate in writing to the Administrative Agent one or more of such Companies
as “Material Companies” such that the Material Company Aggregate Threshold is no
longer exceeded; provided that any such Company so designated as a Material
Company may again become an Immaterial Company at the end of a subsequent Test
Period so long as the Material Company Thresholds are not exceeded at such time;
provided further that notwithstanding anything contained herein, Borrower, RCAP
Holdings and RCS Management shall always constitute Material Companies.

 

-31-

 



“Material Contract” shall mean any contract, the loss of which has or would be
reasonably likely to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean (i) the Second Lien Loans, (ii) the Luxor
Convertible Notes and (iii) other Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Hedging Agreements, of any
one or more of the Companies in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Company in respect of any Hedging Agreement at
any time shall be the Agreement Value of such Hedging Agreement at such time.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall mean the merger of Merger Sub with and into the Target pursuant
to the Merger Agreement.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger, dated as of
January 16, 2014, among the Borrower, Merger Sub, the Target and the stockholder
representatives named therein.

 

“Merger Sub” shall mean Clifford Acquisition, Inc., a Delaware corporation and
wholly owned Subsidiary of Borrower.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(d), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.10.

 

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
Section 5.10, each in form and substance reasonably satisfactory to the
Collateral Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of any Company
in respect of such Prepayment Event, as the case may be, less (b) the sum of:

 

(i)          the amount, if any, of all taxes actually paid or estimated to be
payable by any Company in connection with such Prepayment Event,

 



-32-

 

 

(ii)         the amount of any reasonable reserve established in accordance with
GAAP against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by any Company, provided that the amount of
any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such Prepayment Event occurring on the date of such reduction,

 

(iii)        the amount of any Indebtedness (other than the Loans and Second
Lien Loans or Credit Agreement Refinancing Indebtedness) secured by a Lien on
the assets that are the subject of such Prepayment Event to the extent that the
instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

 

(iv)        in the case of any Asset Sale Prepayment Event or Casualty Event,
the amount of any proceeds of such Prepayment Event that any Company has
reinvested (or, to the extent notified to the Administrative Agent in a
certificate of a Responsible Officer within 20 Business Days of such Asset Sale
Prepayment Event or Casualty Event, as the case may be, intends to reinvest
within the Reinvestment Period in compliance with Section 6.03, if applicable)
in the business of the Borrower and its Subsidiaries, provided that any portion
of such proceeds that has not been so reinvested within such Reinvestment Period
shall be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event or
Casualty Event occurring on the last day of such Reinvestment Period and be
applied to the repayment of Term Loans in accordance with Section 2.13,

 

(v)         in the case of any Asset Sale Prepayment Event or Casualty Event by
a Company that is not wholly-owned by another Company, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not permitted to be distributed to or for
the account of a Company, and

 

(vi)        reasonable and customary fees, premiums, costs and expenses paid by
the Companies in connection with any of the foregoing,

 

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Expiring Credit Commitment” shall have the meaning assigned to such term in
Section 2.27(e).

 

“Non-Loan Parties” shall mean the Companies that are not Loan Parties.

 

“Notice of Intent to Cure” shall mean a written notice from one or more
then-existing holders of Equity Interests of the Borrower (other than a Company)
of their intent to cure the Borrower’s failure to comply with Section 6.07(a) or
6.07(b) delivered to the Administrative Agent in accordance with Section 6.08.

 

“Notice of Swing Loan Refunding” shall have the meaning assigned to such term in
Section 2.27(b).

 



-33-

 

 

“Obligations” shall mean (I) (a) the obligation of the Borrower to pay (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) any obligations of the Borrower in respect of any
Letter of Credit, including payments when and as due in respect of reimbursement
of disbursements, interest thereon and obligations to provide cash collateral
and (iii) all other monetary obligations of the Borrower or any other Guarantor
to any of the Secured Parties under this Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to this Agreement and
each of the other Loan Documents, and (c) the due and punctual payment and
performance of all the obligations of each of the other Loan Parties under or
pursuant to this Agreement and each of the other Loan Documents (the obligations
under this clause (I), collectively, the “Loan Document Obligations”), (II) the
due and punctual payment and performance of all obligations of any Company under
any Secured Hedging Agreement (other than, with respect to any Guarantor,
Excluded Swap Obligations of such Guarantor), and (III) the due and punctual
payment and performance of all obligations of any Company under any Secured Cash
Management Agreement. For the avoidance of doubt, Obligations shall in no event
include any Excluded Swap Obligations.

 

“OFAC” shall have the meaning assigned to such term in Section 3.09(c).

 

“Other Net Finance Costs” shall mean, for any period, the following costs (or
gains) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (and without duplication of amounts
included in Consolidated Interest Expense): amortization of fair value
adjustments to borrowings, interest in respect of post-employment scheme
liabilities, fair value losses on financial instruments, and any other “net
finance cost” appearing on the consolidated financial statements of the Borrower
and not otherwise included in the determination for such period of Consolidated
Interest Expense, excluding any interest expense in respect of any Indebtedness
that is convertible into Qualified Capital Stock of Borrower or cash in lieu
thereof, in excess of the cash interest on such Indebtedness.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise or property Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any Taxes imposed with
respect to an assignment by a Lender (other than an assignment made pursuant to
Section 2.21) (an “Assignment Tax”) if such Assignment Tax is imposed as a
result of any present or former connection between the assignor or assignee and
the jurisdiction imposing the Assignment Tax, other than any connection arising
from the assignor or assignee having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Document.

 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Parent Holding Company” shall mean any Person (other than a natural person) of
which Borrower is a Subsidiary.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

 



-34-

 

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pending Acquisition Agreements” shall mean the Hatteras Acquisition Agreement,
the ICH Acquisition Agreement, the Summit Acquisition Agreement and the J.P.
Turner Acquisition Agreement.

 

“Pending Acquisitions” shall mean the Hatteras Acquisition, the ICH Acquisition,
the Summit Acquisition and the J.P. Turner Acquisition.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.03(h).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness shall be secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Loan Document Obligations and shall not be secured by any
property or assets of any Company other than the Collateral, (b) such
Indebtedness otherwise constitutes Credit Agreement Refinancing Indebtedness,
(c) such Indebtedness shall not be guaranteed by any Person other than the
Guarantors and (d) the Borrower, the holders of such Indebtedness (or their
authorized representative) and the Administrative Agent and/or Collateral Agent
shall be party to a Customary Intercreditor Agreement providing that the Liens
on the Collateral securing such Obligations shall rank equal in priority to the
Liens on the Collateral securing the Loan Document Obligations (but without
regard to the control of remedies). Permitted First Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Investments” shall mean:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency or instrumentality thereof to the extent such obligations are backed
by the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)          marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s;

 

(c)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

 



-35-

 

 

(e)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (d) above;

 

(f)          investments in “money market funds” within the meaning of Rule 2a-7
of the Investment Company Act substantially all of whose assets are invested in
investments of the type described in clauses (a) through (e) above; and

 

(g)          other short-term investments utilized by any of the Foreign
Companies in accordance with normal investment practices for cash management in
investments of a type analogous to the foregoing.

 

“Permitted Investors” shall mean Nicholas S. Schorsch, William M. Kahane, Peter
M. Budko, Edward M. Weil, Jr., Brian S. Block and one or more investment
vehicles owned or Controlled by any of the foregoing.

 

“Permitted Liens” shall mean Liens expressly permitted pursuant to Section 6.02
of this Agreement or expressly permitted by the applicable Security Document.

 

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness shall be secured by the Collateral on
a junior basis (including in respect of the control of remedies) with the Loan
Document Obligations and any other Obligations that are secured by a
first-priority lien on the Collateral in accordance with this Agreement and
shall not be secured by any property or assets of the Borrower or its
Subsidiaries other than the Collateral, (b) such Indebtedness otherwise
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness
shall not be guaranteed by any Person other than the Guarantors and (d) the
Borrower, the holders of such Indebtedness (or their authorized representative)
and the Administrative Agent and/or Collateral Agent shall be party to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such Obligations shall rank junior in priority to the Liens on the
Collateral securing the Loan Document Obligations (but without regard to the
control of remedies). Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior,
subordinated or senior subordinated unsecured notes or loans; provided that (a)
such Indebtedness otherwise constitutes Credit Agreement Refinancing
Indebtedness and (b) such Indebtedness shall not be guaranteed by any Person
other than the Guarantors. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which any Company or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 



-36-

 

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Pre-Closing Retained Earnings Amount” shall mean $11,200,000.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or Casualty Event.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Forma Basis” and “Pro Forma Effect” shall mean, for any period, solely for
purposes of (x) determining compliance with Section 6.07 and (y) making all pro
forma calculations expressly required to be made under this Agreement, such
calculations shall give pro forma effect to each issuance, incurrence,
assumption or payment of Indebtedness (with any such Indebtedness issued,
incurred or assumed being deemed to be amortized over such period in accordance
with its terms) that has occurred during such period as if they had occurred on
the first day of such period, including, in the case of any acquisition, the
Consolidated EBITDA of any entity acquired by the Borrower or any of its
Subsidiaries pursuant to an acquisition during such period pursuant to
Section 6.03 or 6.04(a) and in the case of any disposition, the Disposed EBITDA
of such entity or business so disposed during such period. In making any
determination on a “Pro Forma Basis,” Consolidated Interest Expense with respect
to any Indebtedness bearing floating interest rates shall be computed as if the
rates that would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods.

 

“Pro Forma Basis Adjustment Certificate” shall mean any certificate of a
Financial Officer of the Borrower delivered pursuant to Sections 5.04(c) and
5.04(i).

 

“Pro Forma Entity” shall have the meaning assigned to such term in the
definition of “Acquired EBITDA.”

 

“Pro Forma Financial Statements” shall mean a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower and
its Subsidiaries as of and for the four-quarter period ending on the last day of
the most recently completed four-fiscal quarter period ending at least 45 days
(or 90 days in case such four-fiscal quarter period is the end of the Borrower’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
the balance sheet) or at the beginning of such period (in the case of the
statement of income).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

 

“Projections” shall mean the projections (including the balance sheet and
statements of income and cash flows) of the Borrower and its Subsidiaries on an
annual basis from December 31, 2014 to and including the year ended December 31,
2019, including assumptions used in preparing the forecast financial statements.

 



-37-

 

 

“Public Equity Offering” shall mean the consummation of the first SEC-registered
underwritten public offering of common stock of the Borrower after the Closing
Date.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Purchase Date” shall have the meaning assigned to such term in Section 2.27(c).

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“RCAP Holdings” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“RCAP Holdings Notes” shall have the meaning assigned to such term in Section
5.15.

 

“RCS Companies” shall mean the Borrower, RCS Management, and RCAP Holdings.

 

“RCS Management” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Administrative Agent and the Borrower executed by each of (a) the Loan
Parties, (b) the Administrative Agent and (c) each Additional Refinancing Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.29.

 

“Refinancing Indebtedness” shall have the meaning provided in Section 6.01(l).

 

“Refinancing Revolving Credit Commitments” shall mean each Class of revolving
credit commitments hereunder that results from a Refinancing Amendment.

 

“Refinancing Revolving Credit Loans” shall mean the Revolving Loans made
pursuant to the Refinancing Revolving Credit Commitments.

 

“Refinancing Term Loan Commitments” shall mean each Class of term loan
commitments hereunder that are established to fund Refinancing Term Loans
hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” shall mean one or more Classes of Term Loans that
result from a Refinancing Amendment.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transaction under the Securities Act, substantially identical
notes (having the same guarantees) issued in a Dollar-for-Dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 



-38-

 

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation S-X” shall mean Regulation S-X (and the interpretations of the SEC
thereunder) under the Securities Act.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Net Capital” shall mean, as to each Broker-Dealer, the total amount
of regulatory capital as calculated pursuant to SEC Rule 15c 3-1 and the rules
and regulations of, and reported to, any applicable Regulatory Supervising
Organization, as adjusted pursuant to the rules and regulations of such
Regulatory Supervising Organization.

 

“Regulatory Supervising Organization” shall mean, as applicable, FINRA, the SEC
or any governmental or self-regulatory organization, exchange, clearing house or
financial regulatory authority of which a Broker-Dealer is a member or to whose
rules it is subject.

 

“Reinvestment Period” shall mean, with respect to any Asset Sale Prepayment
Event or Casualty Event, the day which is 365 days after the receipt of Net Cash
Proceeds by any Company from such Asset Sale Prepayment Event or Casualty Event.

 

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.13(h).

 

“Related Documents” shall mean the Second Lien Loan Documents, the indenture
governing the Luxor Convertible Notes, the certificate of designation in respect
of the Luxor Convertible Preferred Stock and the Merger Agreement.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Indemnified Person” of an Indemnitee shall mean (1) any Controlling
person or Controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its Controlling persons or
Controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its Controlling persons or Controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, Controlling person or such
Controlled Affiliate; provided that each reference to a Controlled Affiliate or
Controlling person in this sentence pertains to a Controlled Affiliate or
Controlling person involved in the negotiation or syndication of this Agreement,
the Credit Facilities or any other Loan Document.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
partners, agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment.

 

“Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

 



-39-

 

 

“Repricing Transaction” shall mean (x) any amendment, amendment and restatement
or other modification of this Agreement that has the effect of reducing the
All-In Yield of any or all of the Term Loans, (y) the voluntary or mandatory
prepayment of all or any portion of the Term Loans with the net cash proceeds of
issuances, offerings or placement of term loans, or the refinancing
substantially concurrently with the incurrence of, or conversion or exchange of
Term Loans into or for, term loans that have an All-In Yield lower than the
All-In Yield as of the Closing Date for the Term Loans so prepaid or (z) the
requirement that a Lender must assign its Term Loans as a result of its failure
to consent to an amendment, amendment and restatement or other modification of
this Agreement that would have the effect of reducing the All-In Yield then in
effect for the Term Loans (but excluding Repricing Transactions made in
connection with a Change of Control (other than a Change of Control as a result
of a “Delisting Event” (or similar term) under the Luxor Convertible Notes).

 

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Revolving Credit Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, L/C Exposure and unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Loans, L/C Exposure and unused Revolving Credit Commitments,
Term Loan Commitments and outstanding Loans of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of any Company the payment,
prepayment, repurchase or defeasance of which is restricted under
Section 6.06(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of any
Company (other than dividends or distributions solely in Equity Interests (other
than Disqualified Stock) of a RCS Company), or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to any Company’s stockholders, partners or members (or the
equivalent Persons thereof).

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. Unless the context shall otherwise require, the term
“Revolving Credit Commitments” shall include any Incremental Revolving Credit
Commitments or Refinancing Revolving Credit Commitment of any Class or tranche.

 



-40-

 

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure.

 

“Revolving Credit Extension Request” shall have the meaning assigned to such
term in Section 2.28(b).

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean the earlier of (i) April 29, 2017 or
(ii) the date that the Revolving Credit Commitments have been terminated.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (ii) of Section 2.01(a). Unless the context
otherwise requires, the term “Revolving Loans” shall include any Incremental
Revolving Credit Loans.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, or any successor
thereto.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Second Lien Administrative Agent” shall mean Bank of America, in its capacity
as administrative agent under the Second Lien Documents (or any successor or
replacement “Administrative Agent” thereunder).

 

“Second Lien Collateral Agent” shall mean Bank of America, in its capacity as
administrative agent under the Second Lien Documents (or any successor or
replacement “Collateral Agent” thereunder).

 

“Second Lien Credit Agreement” shall mean (i) that certain second lien credit
agreement dated as of the date hereof among the RCS Companies, the lenders party
thereto, the Second Lien Administrative Agent and the Second Lien Collateral
Agent, as amended, restated, supplemented or modified from time to time to the
extent permitted by this Agreement and the Intercreditor Agreement and (ii) to
the extent permitted by this Agreement and the Intercreditor Agreement, any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
extend, replace, restructure, renew or refinance in whole or in part the
Indebtedness and other obligations outstanding under (x) the credit agreement
referred to in clause (i) or (y) any subsequent Second Lien Credit Agreement,
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Second Lien Credit Agreement hereunder. Any reference to the
Second Lien Credit Agreement hereunder shall be deemed a reference to any Second
Lien Credit Agreement then in existence.

 

“Second Lien Documents” shall mean the Second Lien Credit Agreement and the
other “loan documents” or any similar term (as defined in the Second Lien Credit
Agreement), including each mortgage and other security documents, guaranties and
the notes issued thereunder.

 

“Second Lien Loans” shall mean the principal amount of any Indebtedness under
the Second Lien Credit Agreement.

 



-41-

 

 

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Credit Agreement.

 

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 5.04(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 5.04(c).

 

“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between any Company and a Cash
Management Bank, including those in effect on the Closing Date.

 

“Secured Hedging Agreement” shall mean a Hedging Agreement with any Company that
(i) is in effect on the Closing Date with a counterparty that is an Agent or a
Lender or an Affiliate of an Agent or a Lender as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is an Agent or a
Lender or an Affiliate of an Agent or a Lender at the time such Hedging
Agreement is entered into. For the avoidance of doubt, Secured Hedging Agreement
shall with respect any Guarantor in no event include any Excluded Swap
Obligations of such Guarantor.

 

“Secured Leverage Ratio” shall mean, on any date, the ratio of Secured Net Debt
on such date to Consolidated EBITDA for the Test Period most recently ended on
or prior to such date (or such other date as otherwise specified in this
Agreement).

 

“Secured Net Debt” shall mean, at any date of determination, (a) the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries at such time of the
type described in clauses (a), (b), (e) (to the extent such Guarantee relates to
Indebtedness of the type referred to in clause (a), (b) or (f) of the definition
of “Indebtedness”) and (f) of the definition of “Indebtedness” and secured by
Liens on the Collateral minus (b) an amount not to exceed $50,000,000 of
Unrestricted Cash held by the Borrower and the Subsidiary Guarantors on such
date.

 

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Companies on the Closing Date or any business that is similar, reasonably
related, incidental or ancillary thereto.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”

 

“Solvent” shall mean as of any date (a) the fair value of the assets of the
Companies, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise as of such date;
(b) the present fair saleable value of the property of the Companies as of such
date, on a consolidated basis, is greater than the amount that will be required
to pay the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured as of such date; (c) the Companies, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured as of
such date; and (d) the Companies, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital. For purposes of this definition, the amount of any contingent liability
at any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability.

 



-42-

 

 

“Specified Equity Contribution” shall have the meaning assigned to such term in
Section 6.08(a).

 

“Specified Representations” shall mean those representations and warranties set
forth in Sections 3.01 (with respect to the Loan Parties), 3.02(a) (with respect
to the Loan Documents), 3.02(b)(i), 3.02(c), 3.03 (with respect to the Loan
Documents), 3.09(c), 3.09(d), 3.10, 3.11, 3.12 (only as to the second sentence
of such Section), 3.18, 3.19 and 3.22 (solely with respect to the Security
Documents delivered on the Closing Date and collateral the security interest in
which can be perfected by the filing of a UCC financing statement, intellectual
property filings with the United States Patent and Trademark Office or the
United States Copyright Office on by the delivery of stock certificates).
References to “Material Adverse Effect” as they relate to the Target and its
Subsidiaries shall be deemed to be “Company Material Adverse Effect” (as defined
in the Merger Agreement as in effect on January 16, 2014).

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean to the extent applicable to a Lender with
respect to any Loan a fraction (expressed as a decimal), the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable or exercisable.

 

“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms expressly subordinated in right of payment to the obligations of such
Loan Party under this Agreement and the Guarantee Agreement, as applicable.

 

“Subordinated Loan Documents” shall mean each of the agreements, documents and
instruments providing for or evidencing any Subordinated Indebtedness permitted
to be issued or incurred under Section 6.01, as amended, supplemented or
otherwise modified in accordance with Section 6.06.

 

“Subsidiary” or “subsidiary” of any Person shall mean and include (a) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 



-43-

 

 

“Subsidiary Guarantor” shall mean each Subsidiary of Borrower listed on
Schedule 3.08 that is identified as a “Guarantor” (and is not an Excluded
Company) and each other Subsidiary of the Borrower that is or becomes a party to
the Guarantee Agreement.

 

“Summit Acquisition” shall mean the acquisition by the Borrower of Summit
Financial Services Group, Inc. (“Summit”) pursuant to that certain Agreement and
Plan of Merger by and among the Borrower, Dolphin Acquisition, LLC and Summit,
dated as of November 16, 2013, as amended by that First Amendment to Agreement
and Plan of Merger, dated as of March 17, 2014 (as may be further amended,
modified or waived in a manner that is not materially adverse to the interests
of the Lenders, the “Summit Acquisition Agreement”).

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or per-form under any Swap.

 

“Swing Line Commitment” shall mean $3,000,000.

 

“Swing Line Facility” shall mean the credit facility established under
Section 2.27 pursuant to the Swing Line Commitment of the Swing Line Lender.

 

“Swing Line Lender” shall mean Barclays Bank PLC, or any replacement or
successor thereto.

 

“Swing Line Note” shall mean a promissory note substantially in the form of
Exhibit E-2 hereto.

 

“Swing Loan” shall mean any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.27.

 

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the date
that is five (5) Business Days prior to the Revolving Credit Maturity Date
applicable to the applicable Class of Revolving Credit Commitments.

 

“Swing Loan Participation” shall have the meaning assigned to such term in
Section 2.27(c).

 

“Swing Loan Participation Amount” shall have the meaning assigned to such term
in Section 2.27(c).

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 



-44-

 

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Company is or may
become obligated to make (a) any payment in connection with a purchase by any
third party from a Person other than any Company of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness; provided that no phantom stock or similar
plan providing for payments only to current or former directors, officers or
employees of any Company (or to their heirs or estates) shall be deemed to be a
Synthetic Purchase Agreement.

 

“Target” shall mean Cetera Financial Holdings, Inc.

 

“Target Representations” shall mean the representations and warranties made by
or with respect to the Target in the Merger Agreement that are material to the
interests of the Lenders (but only to the extent that the breach of such
representations and warranties would permit the Borrower not to close the Merger
or to terminate the Merger Agreement).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
assessments, deductions, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments. The initial aggregate principal amount of all
Term Loan Commitments is $575,000,000.

 

“Term Loan Extension Request” shall have the meaning assigned to such term in
Section 2.28(a).

 

“Term Loan Maturity Date” shall mean April 29, 2019.

 

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clause (i) of Section 2.01(a). Unless the context shall otherwise
require, the term “Term Loans” shall include any Incremental Term Loans or a
Refinancing Term Loan, as applicable.

 



-45-

 

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which the
financial statements and certificates required by Section 5.04 shall have been
required to be delivered to the Administrative Agent (or, before the first
delivery of financial statements, the most recent period of four fiscal quarters
at the end of which financial statements are available).

 

“Total Net Debt” shall mean, at any date of determination, (a) the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries at such time of the
type described in clauses (a), (b), (e) (to the extent such Guarantee relates to
Indebtedness of the type referred to in clause (a), (b) or (f) of the definition
of “Indebtedness”) and (f) of the definition of “Indebtedness,” minus (b) an
amount up to $50,000,000 of Unrestricted Cash held by the Borrower and the
Subsidiary Guarantors on such date.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $25,000,000.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by any
RCS Company or any of their respective Subsidiaries in connection with the
Transactions, this Agreement and the other Loan Documents, the Second Lien Loan
Documents, the Equity/Debt Contribution and the transactions contemplated hereby
and thereby.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder; (b) the entry into the Second Lien
Loan Documents and the making of the Second Lien Loans on the Closing Date; (c)
the repayment of all amounts due or outstanding under or in respect of, and the
termination of, the Existing Debt; (d) the Equity/Debt Contribution; (e) the
Merger; and (f) the payment of the Transaction Expenses.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect in any applicable
jurisdiction.

 

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrower or made
available to the Administrative Agent by any such Lender, (b) with respect to
the Issuing Bank, the aggregate amount, if any, of participations in respect of
any outstanding L/C Disbursement that shall not have been funded by the
Revolving Credit Lenders in accordance with Sections 2.23(d) and 2.02(f) and (c)
with respect to the Swing Line Lender, the aggregate amount, if any, of
participations in respect of any outstanding Swing Loan that shall not have been
funded by the Revolving Credit Lenders in accordance with Section 2.27(c).

 

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(e)(i)(C).

 



-46-

 

 

“Unrestricted Cash” shall mean, at any time, the aggregate amount of cash and
Permitted Investments held in accounts of the Borrower and the Subsidiary
Guarantors (and, for purposes of Section 3.29 only, all Loan Parties), to the
extent that the use of such cash or Permitted Investments for application to the
payment of the Obligations is not prohibited by law or any contract or other
agreement and such cash and Permitted Investments are free and clear of all
Liens (other than Liens in favor of the Collateral Agent in its capacity as such
under the Loan Documents (and, to the extent such Liens are also in favor of the
Collateral Agent in its capacity as such and subject to the Intercreditor
Agreement (in the case of Liens in favor of the Second Lien Collateral Agent) or
a Customary Intercreditor Agreement (in the case of any Credit Agreement
Refinancing Indebtedness), Liens in favor of the Second Lien Collateral Agent
and the collateral agent under any Credit Agreement Refinancing Indebtedness, in
each case in their respective capacities as such) and Liens permitted under
Section 6.02(o)).

 

“Upfront Fees” shall have the meaning assigned to such term in Section 2.05(d).

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

 

“wholly owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ and foreign national qualifying
shares) or other ownership interests representing 100% of the outstanding Equity
Interests are, at the time any determination is being made, owned or held by
such Person or one or more wholly owned Subsidiaries of such Person or by such
Person and one or more wholly owned Subsidiaries of such Person.

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, shall mean the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (2) the then outstanding principal
amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).

 



-47-

 

 

SECTION 1.02         Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall”; and the words “asset” and “property” shall be construed as having
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of such Loan Document and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that (i) for purposes of determining the
outstanding amount of any Indebtedness, (A) any election by the Borrower to
measure an item of Indebtedness using fair value (as permitted by the Financial
Accounting Standards Board Accounting Standards Codification 825-10-25, and any
statements replacing, modifying or superseding such guidance) shall be
disregarded and such determination shall be made as if such election had not
been made and (B) any original issue discount with respect to such Indebtedness
shall not be deducted in determining the outstanding amount of such
Indebtedness, and (ii) if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article VI or any related
definition, or provisions relating to Excess Cash Flow, to eliminate the effect
of any change in GAAP occurring after the date of this Agreement on the
operation of such covenant or provisions relating to Excess Cash Flow (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition, or provisions relating to Excess
Cash Flow, for such purpose), then the Borrower’s compliance with such covenant
or provisions relating to Excess Cash Flow shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.03         Pro Forma Calculations. All pro forma calculations
permitted or required to be made by any Company pursuant to this Agreement shall
be made on a Pro Forma Basis. To the extent that any provision of this Agreement
requires or tests compliance with (or with respect to) the covenants set forth
in Section 6.07 on a Pro Forma Basis (i) prior to the date that such covenants
are first tested under Section 6.07, such provision shall be deemed to refer to
the first covenant level set forth in Section 6.07 and (ii) prior to the initial
date upon which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c) are required
to be delivered, compliance shall be calculated on a Pro Forma Basis as of the
period of four consecutive fiscal quarters ending December 31, 2013.

 

SECTION 1.04         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

 

SECTION 1.05         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 



-48-

 





 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01 Commitments.

 

(a)          Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, (i) to make a Term Loan to the Borrower on the Closing Date in
a principal amount equal to its Term Loan Commitment and (ii) to make Revolving
Loans to the Borrower from time to time on or after the Closing Date, and until
the earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. Within the limits set forth in clause (ii) of the preceding sentence
and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or
prepaid in respect of Term Loans may not be reborrowed.

 

(b)          Each Lender having a Refinancing Term Loan Commitment, Refinancing
Revolving Credit Commitment, Incremental Term Loan Commitment or Incremental
Revolving Credit Commitment, severally and not jointly, hereby agrees, subject
to the terms and conditions and relying upon the representations and warranties
set forth herein and in the applicable Incremental Assumption Agreement or
Refinancing Amendment, to make Incremental Term Loans, Incremental Revolving
Credit Loans, Refinancing Revolving Credit Loans or Refinancing Term Loans, as
applicable, to the Borrower, in an aggregate principal amount equal to its
Refinancing Term Loan Commitment, Refinancing Revolving Credit Commitment,
Incremental Term Loan Commitment or Incremental Revolving Credit Commitment, as
applicable. Amounts paid or prepaid in respect of Incremental Term Loans or
Refinancing Term Loans may not be reborrowed.

 

SECTION 2.02 Loans.

 

(a)          (i) Each Term Loan shall be made in Dollars as part of a Borrowing
consisting of Term Loans made by the Lenders ratably in accordance with their
applicable Commitments and (ii) each Revolving Loan, at the option of the
Borrower, shall be made, incurred and maintained as, or Converted into,
Revolving Loans that are ABR Loans or Eurodollar Loans, in each case denominated
in Dollars, provided that all Revolving Loans (i) made as part of the same
Revolving Credit Borrowing shall consist of Revolving Loans of the same Type;
(ii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Credit Exposure of any Lender plus the
principal amount of Swing Loans of any Lender would exceed such Lender’s
Revolving Credit Exposure, (B) the Aggregate Revolving Credit Exposure plus the
principal amount of Swing Loans would exceed the Total Revolving Credit
Commitment or (C) the Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.23; provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $2,000,000 (except, with respect to any Incremental Term Borrowing, to
the extent otherwise provided in the related Incremental Assumption Agreement)
or (ii) equal to the remaining available balance of the applicable Commitments.

 

(b)          Subject to Sections 2.02(f), 2.08 and 2.15 each Borrowing shall be
comprised entirely of the same Type or as the Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than eight Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

-49-

 

 

(c)          Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 2:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand (but without
duplication) such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower to but excluding
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(e)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Revolving Credit Borrowing that is a
Eurodollar Loan if the Interest Period requested with respect thereto would end
after the Revolving Credit Maturity Date.

 

(f)          If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 noon, New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan (except for purposes of Section 6.07) and shall not relieve
the Borrower from its obligation to reimburse such L/C Disbursement), and the
Administrative Agent will promptly pay to the Issuing Bank amounts so received
by it from the Revolving Credit Lenders. The Administrative Agent will promptly
pay to the Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph
(f) to but excluding the date such amount is paid, to the Administrative Agent
for the account of the Issuing Bank at (i) in the case of the Borrower, a rate
per annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

 

-50-

 

 

SECTION 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f) as to which this Section 2.03 shall
not apply), the Borrower shall notify the Administrative Agent of such request
in writing (i) in the case of each Borrowing of a Eurodollar Loan, prior to
12:00 noon (New York City time) at least three (3) Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of an ABR Loan (other
than a Swing Loan), prior to 12:00 noon (New York City time) at least one (1)
Business Day prior to the date of such Borrowing and (iii) in the case of any
Borrowing under the Swing Line Facility, prior to 1:00 p.m. (New York City time)
on the proposed date of such Borrowing. Each such Borrowing Request shall
specify the following information: (i) the Type of Loans such Borrowing will
consist of (provided that the Interest Period for any Eurodollar Borrowing of
Term Loans made on the Closing Date may end on a date as may be reasonably
agreed upon by the Borrower and the Administrative Agent); (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
(v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02 and if such Borrowing is to be a
Swing Loan, the Swing Loan Maturity Date (which shall be less than 30 days after
the date of such Borrowing but at least five (5) Business Days after the date of
such Borrowing); and (vi) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing. If no election as to the Type of Borrowing is
specified in any such Borrowing Request, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such Borrowing Request, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

 

SECTION 2.04 Evidence of Debt; Repayment of Loans.

 

(a)          The Borrower hereby unconditionally agrees to pay to the
Administrative Agent for the account of each Lender (i) the principal amount of
each Term Loan of such Lender as provided in Section 2.11 and (ii) the then
unpaid principal amount of each Revolving Loan of such Lender on the Revolving
Credit Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and, in the case of a Swing Loan, the Swing
Loan Maturity Date applicable thereto, and (iii) the amount of any sum received
by the Administrative Agent hereunder from the Borrower or any Guarantor and
each Lender’s share thereof.

 

-51-

 

 

(d)          The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

 

(e)          Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note substantially in the form of Exhibit D, Exhibit E-1 or
Exhibit E-2, as applicable. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

SECTION 2.05 Fees.

 

(a)          The Borrower agrees to pay to each Lender (which is not a
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year and on each date on which
any Commitment of such Lender shall expire or be terminated as provided herein,
a commitment fee (a “Commitment Fee”) equal to 0.50% per annum on the daily
unused amount of the Revolving Credit Commitment of such Lender (with such
Lender’s Pro Rata Percentage of all Swing Loans being deemed unutilized for this
purpose) during the preceding quarter (or other period commencing with the date
hereof or ending with the Revolving Credit Maturity Date or the date on which
the Commitments of such Lender shall expire or be terminated). All Commitment
Fees shall be computed on the basis of the actual number of days elapsed over a
year of 360 days.

 

(b)          The Borrower agrees to pay to the Administrative Agent the fees at
the times and in the amounts as set forth in any fee agreements with the
Administrative Agent (“Administrative Agent Fees”).

 

(c)          The Borrower agrees to pay (i) to each Revolving Credit Lender
(which is not a Defaulting Lender), through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Revolving Credit Maturity Date or the date on which all Letters of
Credit have been canceled or have expired and the Revolving Credit Commitments
of all Lenders shall have been terminated) at a rate per annum equal to the
Applicable Margin from time to time used to determine the interest rate on
Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06(b) and (ii) to the Issuing Bank with respect to each Letter of
Credit, on the last Business Day of March, June, September and December of each
year and on the date on which the Revolving Credit Commitments are terminated, a
fronting fee which shall accrue at a rate equal to 0.25% per annum on the
average daily amount of the L/C Exposure applicable to such Letter of Credit
(excluding any portion thereof attributable to unreimbursed L/C Disbursements)
during the period from and including the date such Letter of Credit is issued to
but excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any L/C Exposure with
respect to such Letter of Credit, as well as the Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder (collectively, the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

-52-

 

 

(d)          The Borrower agrees to pay to the Administrative Agent, (i) for the
account of each Term Lender, an upfront fee (which may be reflected as original
issue discount) equal to 1.0% of the aggregate amount of the Term Loans made on
the Closing Date and (ii) for the account of each Revolving Credit Lender, an
upfront fee equal to 1.0% of the aggregate amount of its Commitment on the
Closing Date (collectively, the “Upfront Fees”). All Upfront Fees shall be
payable in full on the Closing Date.

 

(e)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances, absent manifest error in the calculation of such Fees.

 

SECTION 2.06 Interest on Loans.

 

(a)          Subject to the provisions of Section 2.07, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days (or 365 or 366 days, as the case
may be, in the case of ABR Loans) at all times, and calculated from and
including the date of such Borrowing to but excluding the date of repayment
thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

 

(b)          Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.

 

(c)          Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(d)          The outstanding principal amount of each Swing Loan shall bear
interest from the date of the Borrowing at a rate equal to the Alternate Base
Rate plus the Applicable Margin for ABR Loans in effect from time to time.
Interest in respect of any Swing Loan shall be payable on each Interest Payment
Date.

 

SECTION 2.07 Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Loan Document, by acceleration or otherwise or any Event of
Default shall occur and be continuing under Section 7.01(g) or (h), then, until
such defaulted amount shall have been paid in full, all overdue amounts shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of overdue principal, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days at all times) equal to the rate that would be applicable to
an ABR Revolving Loan plus 2.00% per annum.

 

-53-

 

 

SECTION 2.08 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by the
Borrower that requests the conversion of any Revolving Credit Borrowing to, or
continuation of any Revolving Credit Borrowing as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Credit Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

SECTION 2.09 Termination and Reduction of Commitments.

 

(a)          The Term Loan Commitments (other than any Incremental Term Loan
Commitments, which shall terminate as provided in the related Incremental
Assumption Agreement) shall automatically terminate upon the making of the Term
Loans on the Closing Date; provided that (w) if the ICH Acquisition is abandoned
or terminated prior to the Closing Date, the Term Loan Commitments shall be
automatically and without further action reduced by an aggregate principal
amount of $15,000,000, (x) if the Hatteras Acquisition is abandoned or
terminated prior to the Closing Date, the Term Loan Commitments shall be
automatically and without further action reduced by an aggregate principal
amount of $31,000,000 and (y) if the Summit Acquisition is abandoned or
terminated prior to the Closing Date, the Term Loan Commitments shall be
automatically and without further action reduced by an aggregate principal
amount of $34,000,000; provided further that if any of clause (w), (x) or (y)
shall apply, if both of the Joint Lead Arrangers shall agree in their sole
discretion, the Borrower may propose alternative acquisitions or sources of
Consolidated EBITDA to replace the Pending Acquisition which is not to occur,
and both the Joint Lead Arrangers, in their sole discretion, may determine not
to so reduce the Term Loan Commitments if they are satisfied (in their sole
discretion) with such alternatives (it being understood and agreed that the
Joint Lead Arrangers shall not be required to (A) agree to any such alternative
sources of Consolidated EBITDA or (B) agree to not so reduce the Term Loan
Commitments). The Revolving Credit Commitments shall automatically terminate on
the Revolving Credit Maturity Date. The L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date 30 days prior to the Revolving Credit Maturity
Date.

 

(b)          Upon at least three Business Days’ prior written or fax notice to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments or the Revolving Credit Commitments; provided, however, that (i)
each partial reduction of the Term Loan Commitments or the Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time. Each notice delivered by the Borrower pursuant to this
Section 2.09(b) shall be irrevocable; provided that a notice of termination or
reduction of the Revolving Credit Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness or
Equity Interests or the consummation of a Change of Control, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

 

-54-

 

 

(c)          Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay (or cause to be
paid) to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Commitment Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

 

SECTION 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 noon, New York City time, three
Business Days prior to the day of a proposed conversion, to convert any
Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00 noon, New
York City time, three Business Days prior to conversion or continuation, to
Convert all or a portion of the outstanding principal amount of Borrowings of
one Type made to it into a Borrowing or Borrowings of another Type that can be
made to it pursuant to this Agreement or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period and (c) not later than
12:00 noon, New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i)          each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)         if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii)        each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(iv)        if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay (or cause
to be paid), upon demand, any amounts due to the Lenders pursuant to
Section 2.16;

 

(v)         any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi)        any portion of a Eurodollar Borrowing that cannot be converted into
or continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

-55-

 

 

(vii)       no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Term Loan Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Term Loan Repayment Date and (B) the ABR Term Borrowings
comprised of Term Loans or Other Term Loans, as applicable, would not be at
least equal to the principal amount of Term Borrowings to be paid on such Term
Loan Repayment Date; and

 

(viii)      upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.

 

Each Borrowing Request pursuant to this Section 2.10 shall be in writing and
irrevocable and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such Borrowing Request with respect to any conversion to or continuation as a
Eurodollar Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the Lenders of any Borrowing Request given pursuant to this Section 2.10 and of
each Lender’s portion of any converted or continued Borrowing. If the Borrower
or any applicable Borrower shall not have given a Borrowing Request in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), be made or continued as the same Type of Loan, which if a Eurodollar
Loan, shall have a one-month Interest Period.

 

SECTION 2.11 Repayment of Term Borrowings.

 

(a)          (i) The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the last Business Day of each March, June, September
and December prior to the Term Loan Maturity Date beginning on September 30,
2014, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), equal quarterly
installments of principal equal to (i) in the first year after the Closing Date,
1.25%, (ii) in the second and third years after the Closing Date, 2.5% and (iii)
in the fourth and fifth years after the Closing Date, 3.75%, in each case, of
the original principal amount of the Term Loans other than Other Term Loans (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(g), 2.24(c)
and 2.25(c)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

 

(iv)        The Borrower shall pay to the Administrative Agent, for the account
of the Incremental Term Lenders, on each Incremental Term Loan Repayment Date,
the principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12 and 2.13(h)) equal to the amount set forth
for such date in the applicable Incremental Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(v)         In the event any Extended Term Loans are made, such Extended Term
Loans shall be repaid by the Borrower in the amounts and on the dates set forth
in the Additional Credit Extension Amendment with respect thereto and on the
applicable maturity date thereof.

 

-56-

 

 

(b)          In the event and on each occasion that the Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date with
regard to such Term Loan shall be reduced pro rata by an aggregate amount equal
to the amount of such reduction, expiration or termination, except as otherwise
provided herein.

 

(c)          To the extent not previously paid, all Term Loans and Other Term
Loans shall be due and payable on the Term Loan Maturity Date and the
Incremental Term Loan Maturity Date, respectively, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.

 

(d)          All repayments pursuant to this Section 2.11 shall be subject to
Sections 2.11(e) and 2.16, but shall otherwise be without premium or penalty.

 

(e)          Notwithstanding any provision to the contrary herein, in the event
that, on or prior to the second anniversary of the Closing Date, the Borrower
(x) makes any prepayment, exchange or conversion of Term Loans in connection
with any Repricing Transaction pursuant to Section 2.12 or 2.13 or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
applicable Term Lender (other than, for the avoidance of doubt, any new Lender
that, pursuant to Section 2.21(a), is replacing a Lender that is refusing to
consent to an amendment, waiver or other modification with respect to a
Repricing Transaction), (I) in the case of clause (x), a prepayment premium of
(A) if such Repricing Transaction occurs prior to the first anniversary of the
Closing Date, 2.00% and (B) if such Repricing Transaction occurs on or after the
first anniversary of the Closing Date and prior to the second anniversary of the
Closing Date, 1.00%, in each case, of the amount of the Term Loans being
prepaid, exchanged or converted and (II) in the case of clause (y), a payment
equal to (A) if such Repricing Transaction occurs prior to the first anniversary
of the Closing Date, 2.00% and (B) if such Repricing Transaction occurs on or
after the first anniversary of the Closing Date and prior to the second
anniversary of the Closing Date, 1.00%, in each case, of the aggregate amount of
the Term Loans outstanding immediately prior to such amendment that are the
subject of such Repricing Transaction. Such fees shall be earned, due and
payable upon the date of such prepayment, repayment or the effectiveness of such
Repricing Transaction, as the case may be.

 

SECTION 2.12 Voluntary Prepayment.

 

(a)          Subject to Section 2.11(e), the Borrower shall have the right at
any time and from time to time to prepay (or cause to be prepaid) any Borrowing,
in whole or in part, upon at least three Business Days’ prior written or fax
notice in the case of Eurodollar Loans, or upon at least one Business Day’s
prior written or fax notice in the case of ABR Loans, to the Administrative
Agent before 12:00 noon, New York City time; provided, however, that (i) each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, and (ii) at the applicable Borrower’s
election in connection with any prepayment of Revolving Loans pursuant to this
Section 2.12(a), such prepayment shall not, so long as no Event of Default then
exists, be applied to any Revolving Loan of a Defaulting Lender.

 

(b)          Voluntary prepayments of Term Loans of any Class shall be applied
as directed by the Borrower in the notice described in clause (a) above (and
absent such direction, pro rata among Classes in direct order of maturity).

 

-57-

 

 

(c)          Each notice of prepayment shall be substantially in the form of
Exhibit K to this Agreement (or such other form as agreed to by the
Administrative Agent) and shall specify the prepayment date, the principal
amount of each Borrowing (or portion thereof) to be prepaid and application of
the prepayment to the remaining scheduled amortization payments and may be
revoked or extended (provided that the provisions of Section 2.16 shall apply
with respect to any such revocation or extension). All prepayments under this
Section 2.12 shall be subject to Sections 2.11(e) and 2.16, but otherwise
without premium or penalty. All prepayments under this Section 2.12 (other than
prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.13 Mandatory Prepayments.

 

(a)          In the event of any termination of all the Revolving Credit
Commitments, the Borrower shall, on the date of such termination, repay or
prepay (or cause to be repaid or prepaid) all of its outstanding Revolving
Credit Borrowings and replace or cause to be canceled (or make other
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Bank with respect to) all outstanding Letters of Credit. If, after giving effect
to any partial reduction of the Revolving Credit Commitments or at any other
time, the Aggregate Revolving Credit Exposure would exceed the Total Revolving
Credit Commitment, then the Borrower shall, on the date of such reduction or at
such other time, repay or prepay Revolving Credit Borrowings and, after the
Revolving Credit Borrowings shall have been repaid or prepaid in full, Cash
Collateralize or provide a backstop letter of credit with respect to such
excess.

 

(b)          Not later than the third Business Day following the receipt of Net
Cash Proceeds in respect of any Asset Sale (including pursuant to a sale and
leaseback transaction and by way of merger or consolidation) of any property or
asset of any Company (including the sale, transfer or other disposition of
Equity Interests of any such Company), other than Asset Sales permitted by
clauses (ii) through (vii) of Section 6.04(b), the Borrower shall apply or cause
to be applied 100% of the Net Cash Proceeds received with respect thereto to
prepay outstanding Term Loans in accordance with Section 2.13(g).

 

(c)          Not later than the third Business Day following the receipt of Net
Cash Proceeds in respect of any Casualty Event in respect of property with a
fair market value immediately prior to such event equal to or greater than
$2,500,000, the Borrower shall apply (or cause to be applied) 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(g).

 

(d)          No later than 100 days after the end of each Excess Cash Flow
Period, the Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(h) in an aggregate principal amount equal to (x) 50% of Excess Cash
Flow for the Excess Cash Flow Period then ended minus (y) to the extent not
deducted in the calculation of Excess Cash Flow, voluntary prepayments of Term
Loans and Revolving Loans in each case under Section 2.12 during such Excess
Cash Flow Period (or, with respect to Term Loans, after the end of such Excess
Cash Flow Period and prior to the date of such payment, so long as such Term
Loans so prepaid after the end of such Excess Cash Flow Period do not again
operate to reduce the amount of the prepayment required by this Section 2.13(d)
in respect of a future Excess Cash Flow Period), but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness; provided that the percentage set forth in clause (x) above
shall be (A) 25%, if the First Lien Leverage Ratio is less than 1.25:1.00 as of
the last day of such Excess Cash Flow Period and (B) 0%, if the First Lien
Leverage Ratio is less than 1.00:1.00 as of the last day of such Excess Cash
Flow Period.

 

-58-

 

 

(e)          Subject to Section 2.11(e), not later than the third Business Day
following the receipt of Net Cash Proceeds in respect of any Debt Incurrence
Prepayment Event, the Borrower shall apply an amount equal to 100% of such Net
Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(g).

 

(f)          In the event that any of the Pending Acquisitions is abandoned or
terminated, the Borrower shall, no later than the third Business Day following
such abandonment or termination, repay or prepay outstanding Term Loans in
accordance with Section 2.13(g), which repayment or prepayment shall not be
funded with the proceeds of Revolving Credit Borrowings, an amount equal to (x)
$15,000,000 if the ICH Acquisition is abandoned or terminated, (y) $31,000,000
if the Hatteras Acquisition is abandoned or terminated and (z) $34,000,000 if
the Summit Acquisition is abandoned or terminated.

 

(g)          Mandatory prepayments of outstanding Term Loans under this
Agreement shall be allocated pro rata between the Term Loans and the Other Term
Loans and applied in the direct order of maturity against the next eight
scheduled installments of principal due in respect of the Term Loans and the
Other Term Loans under Sections 2.11(a)(i) and (ii) and thereafter pro rata to
the remaining scheduled amortization payments and the payment on the Term Loan
Maturity Date.

 

(h)          The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.13, (i) a certificate signed by
a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least two Business Days’ prior written notice of such prepayment. Each notice
of prepayment shall be substantially in the form of Exhibit K to this Agreement
(or such other form as agreed to by the Administrative Agent) and shall specify
the prepayment date, the Type of each Loan being prepaid and the principal
amount of each Loan (or portion thereof) to be prepaid. All prepayments of
Borrowings under this Section 2.13 shall be subject to Section 2.16, but shall
otherwise be without premium or penalty, and (other than prepayments of ABR
Revolving Loans that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment. Following receipt of such certificate, the
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents thereof and of such Lender’s pro rata share of the prepayment. Each
Term Lender may reject all (but not less than all) of its pro rata share of any
mandatory prepayment other than any such mandatory prepayment with respect to a
mandatory prepayment pursuant to clause (e) or (f) above (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to this
Section 2.13 by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds
remaining thereafter shall be retained by the Borrower and may be used for other
purposes not prohibited under this Agreement, including repayment of the Second
Lien Loans to the extent required under the Second Lien Credit Agreement.

 

-59-

 

 

(i)          Notwithstanding any other provisions of this Section 2.13, so long
as no Default or Event of Default shall have occurred or be continuing, if any
prepayment would otherwise be required to be made pursuant to clause (b), (c) or
(d) of this Section 2.13, (A) if the aggregate amount required by such clause to
be applied to prepay Loans on such date is less than or equal to $1,000,000, the
Borrower may defer such prepayment until the first date on which the aggregate
amount of Net Cash Proceeds or other amounts otherwise required under clause
(b), (c) or (d) of this Section 2.13 to be applied to prepay Loans exceeds
$1,000,000 and (B) solely as it relates to the portion of such Net Cash Proceeds
or Excess Cash Flow generated by Foreign Companies, so long as (x) the
applicable local law will not permit repatriation of such Net Cash Proceeds or
Excess Cash Flow to the United States or (y) material adverse tax cost
consequences to the Companies would result from such repatriation, such Net Cash
Proceeds or Excess Cash Flow of such Foreign Companies so affected shall not be
required to be included in the mandatory prepayments referred to in such clause
(b), (c) or (d).

 

SECTION 2.14 Reserve Requirements; Change in Circumstances.

 

(a)          Notwithstanding any other provision of this Agreement, if any
Change in Law (i) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or the Issuing Bank (except any such
reserve requirement which is reflected in the Adjusted LIBO Rate), (ii) shall
impose on such Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein (other than Taxes) or (iii)
shall subject any Lender or Issuing Bank to any Tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loans made by it or any Letter of
Credit or participation therein, or change the basis of taxation of payment to
such Lender or Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes indemnifiable under Section 2.20 or any Excluded Taxes), and the
result of any of the foregoing shall be to increase the cost to such Lender or
the Issuing Bank of making or maintaining any Eurodollar Loan or increase the
cost to any Lender or any Issuing Bank of issuing or maintaining any Letter of
Credit or purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise) by an amount reasonably
deemed by such Lender or the Issuing Bank to be material, then from time to time
as specified in clause (c) below, the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          If any Lender or Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
as specified in clause (c) below, the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the calculation of the amount or amounts (and the basis
thereof) necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

 

-60-

 

 

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
180 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this
Section 2.14(d) shall be available to each Lender and the Issuing Bank
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.

 

(e)          In the event any Lender or Issuing Bank seeks compensation pursuant
to this Section 2.14 that it would not have otherwise been entitled to seek
except pursuant to the operation of the proviso in the definition of “Change in
Law,” such Lender or Issuing Bank shall provide a certificate to the Borrower
that it is generally also seeking such compensation from similarly situated
borrowers under syndicated loan facilities similar to the facilities set forth
herein.

 

SECTION 2.15 Change in Legality.

 

(a)          Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Borrower and to
the Administrative Agent:

 

(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn (and each Lender shall promptly
withdraw such declaration when such Lender determines that the circumstances
giving rise thereto no longer exist); and

 

(ii)         such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (a)(i) or (a)(ii) above,
all payments and prepayments of principal that would otherwise have been applied
to repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)          For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

-61-

 

 

SECTION 2.16 Breakage. The Borrower shall indemnify each Lender against any loss
or expense that such Lender may sustain or incur as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period (in each case, excluding the impact of the
proviso to the definition of Adjusted LIBO Rate). A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 (and setting forth in reasonable detail the
calculations thereof and the basis therefor) shall be delivered to the Borrower
and shall be conclusive absent manifest error.

 

SECTION 2.17 Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing (except pursuant to a Discounted Prepayment Offer in accordance with
the terms hereof or as expressly provided in Section 2.25), each payment of
interest on the Loans, each payment of the Commitment Fees, each reduction of
the Term Loan Commitments or the Revolving Credit Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the applicable Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans); it being acknowledged that this
Section 2.17 shall not apply to any payment obtained by any Lender as
consideration for the assignment or participation in any Loan to any assignee or
participant in accordance with this Agreement. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

 

-62-

 

 

SECTION 2.18 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower (including a Discounted Prepayment
Offer payment made by the Borrower pursuant to Section 2.25) pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
of its Affiliates and (iii) no amounts set off with respect to any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

SECTION 2.19 Payments.

 

(a)          The Borrower shall make each payment (including principal of or
interest on any Borrowing or any L/C Disbursement or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 noon, New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment (other than Issuing Bank Fees, which shall
be paid directly to the Issuing Bank) shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at its
offices as notified to the Borrower from time to time. The Administrative Agent
shall promptly distribute to each applicable Lender its applicable share of any
payments received by the Administrative Agent on behalf of such Lender.

 

(b)          Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20 Taxes.

 

(a)          Except to the extent required by applicable law (as determined in
good faith by the applicable withholding agent), any and all payments by or on
account of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes. If the
Administrative Agent, any Loan Party or any other applicable withholding agent
is required by law to deduct any Taxes from or in respect of any sum paid or
payable by any Loan Party under any Loan Document, then the applicable
withholding agent shall make such deduction and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If any such Taxes are Indemnified Taxes or Other Taxes, then the
sum payable shall be increased as necessary so that after all such required
deductions of Indemnified Taxes or Other Taxes have been made (including
deductions applicable to additional sums payable under this Section 2.20), each
Lender (or, in the case of a payment made to the Administrative Agent for its
own account, the Administrative Agent) receives an amount equal to the sum it
would have received had no such deductions been made.

 

-63-

 

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes paid or payable by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document, and any Other Taxes paid or
payable by the Administrative Agent or such Lender (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.20) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis for and the calculation
of the amount of such payment or liability delivered to the Borrower by a
Lender, or by the Administrative Agent on behalf of itself or a Lender, shall be
conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or under any other
Loan Document shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, deliver to the Borrower and the Administrative
Agent such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, each Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders any such documentation
(including any specific documentation required in this Section 2.20(e))
obsolete, expired or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. Without limiting the
generality of the foregoing:

 

(i)          each Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a party to this Agreement, whichever of the following is applicable:

 

(A)         Two (2) duly completed, executed, original copies of IRS Form W-8BEN
(or successor forms) establishing eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(B)         Two (2) duly completed, executed, original copies of IRS Form W-8ECI
(or successor forms),

 

-64-

 

 

(C)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) two (2) duly completed, executed, original copies of IRS Form W-8BEN
(or successor forms), and (y) a certificate substantially in the form of Exhibit
I (a “United States Tax Compliance Certificate”) certifying that such Foreign
Lender is not (A) a “bank” as such term is used in Section 881(c)(3)(A) of the
Code, (B) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of the Borrower, or (C) a controlled foreign corporation related to
the Borrower within the meaning of Section 881(c)(3)(C) of the Code, and that no
payments in connection with any Loan Document are effectively connected with
such Foreign Lender’s conduct of a United States trade or business.

 

(D)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two (2) duly completed, executed, original copies of IRS Form W-8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN,
United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.20(e) if such beneficial owner were a
Lender, as applicable (provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such direct or
indirect partners), or

 

(E)         two (2) duly completed, executed, original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the regulations
thereunder) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

 

(ii)         each U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such U.S. Lender becomes a
party to this Agreement, two (2) duly completed, executed, original copies of
IRS Form W-9 (or successor forms) certifying that such U.S. Lender is not
subject to U.S. federal backup withholding.

 

(iii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Notwithstanding any other provision of this Section 2.20(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

-65-

 

 

(f)          If the Administrative Agent or any Lender determines, in its good
faith discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified or received additional amounts
pursuant to this Section 2.20, it shall pay over such refund to the relevant
Loan Party (but only to the extent of indemnity payments made, or additional
amounts paid, under this Section 2.20 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out of pocket expenses of
the Administrative Agent or such Lender (including any Taxes) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the applicable Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest, additions to tax or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.20(f) shall not be construed to require the Administrative Agent
or any Lender to take any action to obtain any refund that would be, in the sole
and reasonable judgment of the Administrative Agent or any Lender, legally or
commercially or otherwise disadvantageous to a Lender in any material respect or
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person. Any
resulting refund shall be governed by Section 2.20(f).

 

(g)          If any Loan Party determines in good faith that a reasonable basis
exists for contesting an Indemnified Tax or Other Tax with respect to which such
Loan Party has paid an additional amount or an indemnity payment under this
Section 2.20, the relevant Lender or Administrative Agent, as applicable, shall
cooperate with such Loan Party (but shall have no obligation to disclose any
information that it deems confidential) in challenging such Indemnified Tax or
Other Tax at such Loan Party’s sole expense, unless in the reasonable judgment
of such Lender or the Administrative Agent, such cooperation shall subject such
Lender or the Administrative Agent to any unreimbursed third party cost or
expense or otherwise be materially disadvantageous to such Lender or the
Administrative Agent (it being understood and agreed that none of the
Administrative Agent, any Lender or any Loan Party shall have any obligation to
contest, or any responsibility for contesting, any Tax). Any resulting refund
shall be governed by Section 2.20(f).

 

(h)          For the avoidance of doubt, the term “Lender” shall, for purposes
of this Section 2.20 (including any related definitions), include any Issuing
Bank or any Swing Line Lender.

 

SECTION 2.21 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

 

(a)          In the event:

 

(i)          any Lender or the Issuing Bank delivers a certificate requesting
compensation pursuant to Section 2.14,

 

(ii)         any Lender or the Issuing Bank delivers a notice described in
Section 2.15,

 

(iii)        any Loan Party is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.20,

 

(iv)        any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or

 

(v)         any Revolving Credit Lender that becomes a Defaulting Lender.

 

-66-

 

 

then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (w) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (x) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank), which consents shall not unreasonably be withheld, conditioned or
delayed, (y) the Borrower or such assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or the Issuing Bank hereunder with respect thereto (including any amounts
under Sections 2.14 and 2.16) and (z) if such assignment is in connection with a
Lender that refuses to consent to an amendment, waiver or other modification
with respect to a Repricing Transaction, the Borrower shall pay to such Lender
the premium or fee (if any) set forth in Section 2.11(e) on or prior to the date
of the consummation of such assignment; provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification, as the case may be, then such Lender or the
Issuing Bank shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender and the Issuing Bank hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender or the
Issuing Bank, as the case may be, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s or the Issuing Bank’s
interests hereunder in the circumstances contemplated by this Section 2.21(a).

 

(b)          If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) any Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant)
(x) to file any certificate or document reasonably requested in writing by the
Borrower or (y) to assign its rights and delegate and transfer its obligations
hereunder to another of its offices, branches or affiliates, if such filing or
assignment would reduce its claims for compensation under Section 2.14 or enable
it to withdraw its notice pursuant to Section 2.15 or would reduce amounts
payable pursuant to Section 2.20, as the case may be, in the future. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the Issuing Bank in connection with any such filing or assignment,
delegation and transfer.

 

-67-

 

 

SECTION 2.22  [Reserved].

 

SECTION 2.23 Letters of Credit.

 

(a)          General. The Borrower may request the issuance of a Letter of
Credit denominated in Dollars for its own account or for the account of any
Subsidiary (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in form and substance
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time while the L/C Commitment remains in effect as set
forth in Section 2.09(a) in an aggregate amount not to exceed the L/C Sublimit;
provided that with respect to Letters of Credit issued for the account of
Subsidiaries that are not Loan Parties, each such Subsidiary shall
contemporaneously enter into a reimbursement agreement with the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Subsidiary shall agree to reimburse the Borrower for any
reimbursement obligations incurred by the Borrower as a result of a drawing
under such Letter of Credit by the time the Borrower is required to reimburse
the Issuing Bank as a result of a drawing under such Letter of Credit. This
Section 2.23 shall not be construed to impose an obligation upon the Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement. Notwithstanding anything to the contrary contained
in this Section 2.23 or elsewhere in this Agreement, in the event that a
Revolving Credit Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue any Letter of Credit unless the Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by (i) reallocating all or any part of such
Defaulting Lenders’ participation in Letters of Credit among the Non-Defaulting
Lenders in accordance with Section 2.23(j) and/or (ii) Cash Collateralizing such
Defaulting Lenders’ Pro Rata Percentage of each L/C Disbursement in accordance
with Section 2.23(k).

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver,
fax or transmit by electronic communication (if arrangements for doing so have
been approved by the applicable Issuing Bank) to the Issuing Bank and the
Administrative Agent prior to 12:00 noon, New York City time, at least five (5)
Business Days (or such shorter period as may be acceptable to the relevant
Issuing Bank) prior to the proposed date of issuance, amendment, renewal or
extension (which shall be a Business Day), a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension, the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
below), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare
such Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended in a form reasonably acceptable to the Issuing Bank in its sole
discretion. A Letter of Credit shall be issued, amended, renewed or extended
only if, and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance, amendment, renewal or extension (i) the L/C Exposure
shall not exceed the L/C Sublimit and (ii) the Aggregate Revolving Credit
Exposure shall not exceed the Total Revolving Credit Commitment; provided that
if at any time following such issuance, amendment, renewal or extension, the
Borrower or the issuance, amendment, renewal or extension of a Letter of Credit
would cause the L/C Exposure or Aggregate Revolving Credit Exposure to exceed
the amounts set forth in clauses (i) and (ii) above, respectively, then (x)
within two Business Days of notice thereof from the Administrative Agent, or (y)
if any Event of Default has occurred and is continuing, in each case, the
Borrower shall immediately (A) make the necessary payments or repayments to
reduce the applicable Obligations to an amount necessary to eliminate such
excess or (B) Cash Collateralize Letters of Credit in accordance with
Section 2.23(k) to the extent necessary to eliminate such excess.

 

-68-

 

 

(c)          Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date, provided that any Letter of Credit may extend
beyond such date with the consent of the Issuing Bank to the extent such Letter
of Credit is Cash Collateralized or back-stopped in accordance with the
procedures set forth in Section 2.23(k)) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

(d)          Participations. By the issuance of a Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(f). Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph (d) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)          Reimbursement. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit and delivers notice to the Borrower of such L/C
Disbursement by 10:00 a.m., New York City time, on any Business Day, the
Borrower shall pay to the Administrative Agent an amount equal to such L/C
Disbursement in the same currency as the L/C Disbursement on the immediately
following Business Day.

 

(f)          Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i)          any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;

 

(ii)         any amendment or waiver of or any consent to departure from all or
any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)        the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

-69-

 

 

(iv)        any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)         payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)        any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.23, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law). It is further understood and agreed that the Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.

 

(g)          Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall, as promptly as
possible, give written (including electronic) notification, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

 

(h)          Interim Interest. If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum then
applicable to ABR Revolving Loans.

 

-70-

 

 

(i)          Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as the Issuing Bank hereunder by
a Lender with the consent of the Borrower and the Administrative Agent (in each
case not to be unreasonably withheld, conditioned or delayed) that shall agree
to serve as the successor Issuing Bank, such successor shall succeed to and
become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
removal of the Issuing Bank hereunder, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of the
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation or removal, but shall
not be required to issue additional Letters of Credit.

 

(j)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of any Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the Aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. If the reallocation described in this Section 2.23(j) cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.23(k).

 

(k)          Cash Collateralization. (i) Defaulting Lenders. At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.23(j) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(ii)         Event of Default. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, Cash Collateralize the L/C Exposure in an amount in cash equal
to 103% of the L/C Exposure as of such date; provided that the obligation to
Cash Collateralize will become effective immediately, and such Cash Collateral
will become immediately payable in immediately available funds, without demand
or notice of any kind, upon the occurrence of an Event of Default described in
Section 7.01(g) or (h).

 

-71-

 

 

(iii)        Grant of Security Interest. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Borrower’s obligation to reimburse the Administrative Agent
pursuant to Section 2.23(e) and/or the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, in each case to be applied
pursuant to clause (iv) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount or the amount required pursuant to clause (ii) above, as
applicable, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.

 

(iv)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.23 in respect of
Letters of Credit shall be applied (x) to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit for
which the Cash Collateral was so provided and (y) as set forth in clause (ii)
above in connection with an Event of Default, in each case, prior to any other
application of such property as may otherwise be provided for herein. Other than
any interest earned on the investment of Cash Collateral in Permitted
Investments, which investments shall be made at the option and sole discretion
of the Administrative Agent, Cash Collateral deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Such deposits shall (i) automatically be applied by the Administrative
Agent to reimburse the Issuing Bank for L/C Disbursements for which it has not
been reimbursed and (ii) if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations.

 

(v)         Termination of Requirement. If the Borrower is required to provide
Cash Collateral hereunder as a result of a Defaulting Lender, Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.23(k) following (x) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (y) the determination by the Administrative Agent and
the Issuing Bank that there exists excess Cash Collateral; provided that the
Borrower and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; provided,
further, that such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents. If the Borrower is required to provide
Cash Collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

-72-

 

 

SECTION 2.24 Incremental Term Loans and Incremental Revolving Credit
Commitments.

 

(a)          The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments or an increase in
the aggregate amount of the Revolving Credit Commitments (each such increase, an
“Incremental Revolving Credit Commitment”), as applicable, in an aggregate
amount for all such Incremental Term Loan Commitments and Incremental Revolving
Credit Commitments not to exceed the Incremental Facility Amount, from one or
more Incremental Term Lenders and/or Incremental Revolving Credit Lenders, all
of which must be Eligible Assignees. Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000 or such lesser amount equal to the amount
remaining under the Incremental Facility Amount), (ii) the date on which such
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments are requested to become effective (which shall not be earlier than 5
Business Days (or such later date as may be acceptable to the Administrative
Agent) from the date of such notice) and (iii) in the case of Incremental Term
Loan Commitments, whether such Incremental Term Loan Commitments are commitments
to make additional Term Loans (“Additional Term Loans”) or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans” and,
together with Additional Term Loans, “Incremental Term Loans”).

 

(b)          Each Person that provides (i) any Incremental Term Loan Commitments
(other than a Person that is a Lender, an Affiliate of a Lender or a Related
Fund of a Lender) shall be approved by the Administrative Agent (such approval
not to be unreasonably withheld, conditioned or delayed) prior to such
Incremental Term Loan Commitments becoming effective and (ii) any Incremental
Revolving Credit Commitment shall be approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed) and the
Issuing Bank and the Swing Line Lender (in each case, such approval not to be
unreasonably withheld, conditioned or delayed), in all cases prior to such
Incremental Revolving Credit Commitments becoming effective; provided that in no
event will (i) any Lender be required to provide any Incremental Term Loan
Commitments or any Incremental Revolving Credit Commitments without its consent
(which it may grant or withhold in its sole discretion) and (ii) the aggregate
principal amount of Swing Loans or aggregate amount of Letters of Credit that
are available to be borrowed or issued hereunder be increased or the latest
maturity or expiry date of any Swing Loan or Letter of Credit be extended
without the consent of the Swing Line Lender or Issuing Bank, as applicable. The
Borrower and each Incremental Term Lender and/or Incremental Revolving Credit
Lender, as applicable, shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment and/or Incremental Revolving Credit Commitment of such Person
and the Borrower shall deliver such customary opinions and certificates and
other documentation as shall be reasonably requested by the Administrative Agent
in connection with the establishment of such Incremental Term Loan Commitment
and/or Incremental Revolving Credit Commitment. The terms and provisions of the
Incremental Term Loans shall be identical to those of the Term Loans except with
respect to Other Term Loans, to the extent reasonably satisfactory to the
Administrative Agent, as otherwise set forth herein or in the Incremental
Assumption Agreement. The terms and provisions of the Incremental Revolving
Credit Commitments shall be identical to those of the Revolving Credit
Commitments. The Incremental Term Loans and Incremental Revolving Credit
Commitments shall rank pari passu in right of payment and security with the Term
Loans and Revolving Credit Commitments. Without the prior written consent of the
Required Lenders, (i) (A) the final maturity date of any Other Term Loans shall
be no earlier than the Term Loan Maturity Date and (B) the final maturity date
of any Incremental Revolving Credit Commitment shall be the Revolving Credit
Maturity Date, and (ii) the Weighted Average Life to Maturity of the Other Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the Term
Loans. If the All-In Yield on any Incremental Term Loans exceeds the All-In
Yield on the Term Loans then in effect by more than 50 basis points (the amount
of such excess above 50 basis points being referred to herein as the “Yield
Differential”), then the Applicable Margin then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Incremental Term Loans; provided that, if any Incremental Term Loans
include an Adjusted LIBO Rate floor or Alternate Base Rate floor that is greater
than the Adjusted LIBO Rate floor or Alternate Base Rate floor applicable to the
Term Loans, such differential between interest rate floors shall be included in
the calculation of All-In Yield for purposes of this sentence but only to the
extent an increase in the Adjusted LIBO Rate floor or Alternate Base Rate floor
applicable to the Term Loans would cause an increase in the interest rate then
in effect thereunder, and in such case the Adjusted LIBO Rate floor and
Alternate Base Rate floor (solely with respect to such differential and not with
respect to any other adjustment to the Applicable Margins of the Term Loans
required by this sentence, which shall still otherwise be made) applicable to
the Term Loans shall be increased to the extent of such differential between
interest rate floors. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Assumption Agreement. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments and the Incremental Term Loans and/or Incremental Revolving Credit
Loans evidenced thereby, and the Administrative Agent and the Borrower may
revise this Agreement to evidence such amendments.

 

-73-

 

 

(c)          Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Credit Commitment shall become effective under this
Section 2.24 unless (i) on the date of such effectiveness, (A) the conditions
set forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied or (B) in
the event such Incremental Term Loan Commitments or Incremental Revolving Credit
Commitments are used to finance a Permitted Acquisition (other than a Pending
Acquisition), no Event of Default under paragraphs (b), (c), (g) or (h) of
Section 7.01 shall have occurred and be continuing or would result therefrom and
the only representations and warranties required to be made upon the initial
borrowing date thereof shall be the Specified Representations, and with respect
to the assets or person so acquired, the Future Target Representations and the
Administrative Agent shall have received, in each case, a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower,
(ii) except as otherwise specified in the applicable Incremental Assumption
Agreement, the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02, (iii) on a Pro Forma Basis for the most recent Test Period,
after giving effect to such Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments (and assuming any Incremental Revolving Credit
Commitments are fully drawn and no proceeds of any Incremental Term Loans or any
Loans made under Incremental Revolving Credit Commitments are netted against
Indebtedness) (A) the Secured Leverage Ratio of the Companies on a consolidated
basis would be no greater than 2.50:1.00 and (B) the Companies will be in
compliance with the covenants set forth in Section 6.07, (iv) all fees and
expenses owing in respect of such Incremental Term Loan Commitment to the
Administrative Agent and the Lenders shall have been paid in full and (v) to the
extent not consistent with this Agreement, the other terms and documentation in
respect of the Other Term Loans shall otherwise be reasonably satisfactory to
the Administrative Agent.

 

(d)          Incremental Term Loans may be made on a delayed draw basis pursuant
to procedures and documentation agreed by the Borrower and the Administrative
Agent.

 

SECTION 2.25 Discounted Voluntary Prepayments.

 

(a)          Notwithstanding anything to the contrary contained in Section 2.12
or any other provision of this Agreement, subject to the terms and conditions
set forth or referred to below, the Borrower may from time to time, at its
discretion, offer to prepay Term Loans at less than par value thereof (each, a
“Discounted Prepayment Offer”), each such Discounted Prepayment Offer to be
managed exclusively by the Auction Manager, so long as the following conditions
are satisfied:

 

(i)          each Discounted Prepayment Offer shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.25 and the
Auction Procedures;

 

-74-

 

 

(ii)         no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of any Auction Notice and at the time of
prepayment of any Term Loans in connection with any Discounted Prepayment Offer;

 

(iii)        the maximum principal amount (calculated on the face amount
thereof) of all Term Loans that the Borrower shall offer to prepay in any such
Discounted Prepayment Offer shall be no less than $10,000,000 (unless another
amount is agreed to by the Administrative Agent);

 

(iv)        all Term Loans so prepaid by the Borrower shall automatically be
cancelled and retired by the Borrower on the applicable settlement date (and,
for the avoidance of doubt, may not be reborrowed); and

 

(v)         no more than one Discounted Prepayment Offer may be ongoing at any
one time and no more than four Discounted Prepayment Offers may be made in any
four-quarter period of the Borrower.

 

(b)          The Borrower must terminate any Discounted Prepayment Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be satisfied at the time at which the Term Loans would have been
prepaid pursuant to such Discounted Prepayment Offer. If the Borrower commences
any Discounted Prepayment Offer (and all relevant requirements set forth above
which are required to be satisfied at the time of the commencement of such
Discounted Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above which are required to be satisfied at the time of the consummation
of such Discounted Prepayment Offer shall be satisfied, then the Borrower shall
have no liability to any Term Lender or any other Person for any termination of
such Discounted Prepayment Offer as a result of its failure to satisfy one or
more of the conditions set forth above which are required to be satisfied at the
time which otherwise would have been the time of consummation of such Discounted
Prepayment Offer, and any such failure shall not result in any Default or Event
of Default hereunder. With respect to all prepayments of Term Loans made by the
Borrower pursuant to this Section 2.25, the Borrower shall pay on the settlement
date of each such prepayment all accrued and unpaid interest (except to the
extent otherwise set forth in the relevant Auction Procedures), if any, on the
prepaid Term Loans up to the settlement date of such prepayment.

 

(c)          All loan prepayments conducted pursuant to Discounted Prepayment
Offers shall not constitute voluntary or mandatory prepayments for purposes of
Sections 2.12 and 2.13 hereof, but the face amount of the Term Loans prepaid
pursuant to this Section 2.25 shall be applied pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans.

 

(d)          Immediately upon a prepayment of the Term Loans pursuant to this
Section 2.25 (x) such Term Loans and all rights and obligations as a Lender
related thereto shall for all purposes (including under this Agreement, the
other Loan Documents and otherwise) be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect and the
Borrower shall neither obtain nor have any rights as a Lender hereunder or under
the other Loan Documents by virtue of such payment and (y) the Borrower shall
take all actions necessary to cause such Term Loans to be extinguished or
otherwise cancelled in its books and records in accordance with GAAP.

 

(e)          The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article VIII and Section 9.05
to the same extent as if each reference therein to the “Administrative Agent”
were a reference to the Auction Manager, and the Administrative Agent shall
cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Discounted Prepayment Offer.

 

-75-

 

 

(f)          No Lender shall be obligated or required to participate in any
Discounted Prepayment Offer.

 

(g)          Proceeds of Revolving Loans and Swing Loans may not be used to
consummate any purchase of Term Loans through a Discounted Prepayment Offer.

 

SECTION 2.26 Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
any Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.23(k); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.23(k); sixth, to the payment of any amounts owing to the Lenders,
the Swing Line Lenders or the Issuing Bank as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Bank
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swing Loans are held by the Lenders pro
rata in accordance with the Revolving Credit Commitments without giving effect
to Section 2.23(j). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.26 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

-76-

 

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral.

 

(C)         With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.23(j), (y) pay to each Issuing Bank
and Swing Line Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
each Swing Line Lender and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit or
Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.23(j)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to actions taken by the Required Lenders (including
approval of amendments, waivers and similar actions) and fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

SECTION 2.27 Swing Line Facility.

 

(a)          Swing Loans. Prior to the termination of the Revolving Credit
Commitments, the Swing Line Lender agrees, on the terms and conditions set forth
in this Agreement, to make a Swing Loan or Swing Loans to the Borrower from time
to time, which Swing Loans: (i) shall be payable on the Swing Loan Maturity Date
applicable to each such Swing Loan; (ii) shall be made in Dollars and shall be
ABR Loans; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Revolving Credit Exposure plus the
principal amount of Swing Loans would not exceed the Total Revolving Credit
Commitment; (v) shall not be made if, after giving effect thereto, the Borrower
would be required to prepay Loans or Cash Collateralize Letters of Credit
pursuant to Section 2.23(k) hereof; and (vi) shall not be made if the proceeds
thereof would be used to repay, in whole or in part, any outstanding Swing Loan.

 

-77-

 

 

(b)          Swing Loan Refunding. The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Credit Commitments and, unless an Event of Default specified in
paragraphs (g) or (h) of Section 7.01 in respect of the Borrower has occurred,
the Borrower. Each such Notice of Swing Loan Refunding shall be deemed to
constitute delivery by the Borrower of a Borrowing Request requesting Revolving
Loans consisting of ABR Loans in the amount of the Swing Loans to which it
relates notwithstanding (i) that the Notice of Swing Loan Refunding may not
comply with the requirements specified in Section 2.03, (ii) whether any
conditions specified in Section 4.01 are then satisfied, (iii) whether a Default
or an Event of Default has occurred and is continuing, (iv) the date of such
Notice of Swing Loan Refunding or (v) any reduction in the Total Revolving
Credit Commitment after any such Swing Loans were made. Each Lender with a
Revolving Credit Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.01 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Pro Rata Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
Each such Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the office at the address
set forth in Section 9.01 not later than 4:00 p.m. (New York City time at the
office at the address set forth in Section 9.01), if such notice is received by
such Lender prior to 12:00 noon (New York City time at its office at the address
set forth in Section 9.01), or not later than 1:00 p.m. (New York City time at
its office at the address set forth in Section 9.01) on the next Business Day,
if such notice is received by such Lender after such time. The proceeds of such
Revolving Loans shall be made immediately available to the Swing Line Lender and
applied by it to repay the principal amount of the Swing Loans to which such
Notice of Swing Loan Refunding relates.

 

(c)          Swing Loan Participation. If prior to the time a Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any of the events specified in paragraphs (g) or (h) of
Section 7.01 shall have occurred in respect of the Borrower, each Lender (other
than the Swing Line Lender) shall, on the date such Revolving Loan would have
been made by it (the “Purchase Date”), subject to the provisions of
Section 2.27(d), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Loan Refunding relates, in an amount (the “Swing Loan Participation Amount”)
equal to such Lender’s Pro Rata Percentage of such outstanding Swing Loans. On
the Purchase Date, each such Lender or each such Lender so prohibited, as the
case may be, shall pay to the Swing Line Lender, in immediately available funds,
such Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof
the Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Loan Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Pro Rata Percentage of such amount on such date on
account of its Swing Loan Participation (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that if
such payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.

 

-78-

 

 

(d)          Obligations Unconditional. Each Lender’s obligation to make
Revolving Loans pursuant to Section 2.27(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender or the Administrative Agent that a Default or Event of Default
had occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against any other
Lender, any Loan Party, or any other Person, or any Loan Party may have against
any Lender or other Person, as the case may be, for any reason whatsoever; (B)
the occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect; (D) any breach of any Loan
Document by any party thereto; or (E) any other circumstance, happening or
event, whether or not similar to any of the foregoing.

 

(e)          Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Loan, if consented to
by the applicable Swing Line Lender, on the earliest occurring maturity date
such Swing Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that to the extent
that the amount of such reallocation would cause the aggregate credit exposure
to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swing Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized. Upon
the maturity date of any tranche of Revolving Credit Commitments, the sublimit
for Swing Loans may be reduced as agreed between the Swing Line Lender and the
Borrower, without the consent of any other Person.

 

(f)          Resignation/Replacement of Swing Line Lender. Notwithstanding
anything to the contrary contained herein, any Swing Line Lender may, upon 60
days’ notice to the Borrower and the Revolving Credit Lenders, resign as a Swing
Line Lender, respectively; provided that on or prior to the expiration of such
60-day period with respect to such resignation, the Swing Line Lender shall have
identified a successor Swing Line Lender reasonably acceptable to the Borrower
willing to accept its appointment as successor Swing Line Lender, as applicable.
In the event of any such resignation of a Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor Swing Line Lender hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant Swing Line Lender, as the case may be, except as expressly provided
above. If the Swing Line Lender resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Loans or fund
risk participations in outstanding Swing Loans.

 

-79-

 

 

(g)          Reallocation of Participations to Reduce Fronting Exposure. All or
any part of any Defaulting Lender’s participation in Swing Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the Aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. If the reallocation described in this Section 2.27(g) cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, prepay such Swing Loans.

 

(h)          Swing Line Lender Not Required to Fund. So long as any such Lender
is a Defaulting Lender, the Swing Line Lender shall not be required to fund any
Swing Loan, unless it has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure and participating
interests in any newly made Swing Loan shall be allocated among the
non-Defaulting Lenders in a manner consistent with Section 2.27(g) (and such
Defaulting Lender shall not participate therein).

 

SECTION 2.28 Extended Term Loans and Extended Revolving Credit Commitments.

 

(a)          The Borrower may at any time and from time to time request that all
or a portion of the Term Loans of any Class (the Loans of such applicable Class,
the “Existing Term Loans”) be converted into a new Class of Term Loans (the
Loans of such applicable Class, the “Extended Term Loans”) with terms consistent
with this Section 2.28. In order to establish any Extended Term Loans, the
Borrower shall provide a notice to the Administrative Agent (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be identical to those applicable to the Existing
Term Loans from which such Extended Term Loans are to be converted, except that:

 

(i)          the maturity date of the Extended Term Loans shall be later than
the maturity date of the Existing Term Loans;

 

(ii)         all or any of the scheduled amortization payments of principal of
the Extended Term Loans shall be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans such that the
amortization payments of principal with respect to such Extended Term Loans for
the period prior to the maturity date of the Existing Term Loans is no greater
than the amounts due immediately prior to such extension;

 

(iii)        (A) the Applicable Margins, index rate floors, upfront fees,
funding discounts, original issue discounts and premiums (in each case to the
extent applicable) with respect to the Extended Term Loans may be different than
those for the Existing Term Loans and (B) additional fees and/or premiums may be
payable to the Extending Lenders providing such Extended Term Loans in addition
to any of the items contemplated by the preceding clause (A);

 

(iv)        the Extended Term Loans may have optional prepayment terms
(including call protection and prepayment premiums) and mandatory prepayment
terms as may be agreed between the Borrower and the Extending Lenders;

 

-80-

 

 

(v)         the Loan Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the latest maturity date
then in effect for the Existing Term Loans (before giving effect to the Extended
Term Loans); and

 

(vi)        no existing Lender shall be required to provide, consent to or
convert into any Extended Term Loans and no Loans of such Lenders will be
converted without such party’s affirmative consent thereto.

 

(b)          The Borrower may at any time and from time to time request that all
or a portion of the Revolving Credit Commitments of any Class (the Commitments
of such applicable Class, the “Existing Revolving Commitments”) be converted
into a new Class of Revolving Credit Commitments (the Commitments of such
applicable Class, the “Extended Revolving Credit Commitments”) with terms
consistent with this Section 2.28. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (a “Revolving Credit Extension Request”) setting forth the proposed terms
of the Extended Revolving Credit Commitments to be established, which terms
shall be identical to those applicable to the Existing Revolving Commitments,
except that:

 

(i)          the maturity date of the Extended Revolving Credit Commitments
shall be later than the maturity date of the Existing Revolving Commitments;

 

(ii)         (A) the Applicable Margins, index rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Commitments and/or (B) additional fees and/or premiums (in
each case to the extent applicable) may be payable to the Extending Lenders in
addition to or in lieu of any of the items contemplated by the preceding clause
(A) and/or (C) the undrawn revolving credit commitment fee rate with respect to
the Extended Revolving Credit Commitments may be different than those for the
Existing Revolving Commitments;

 

(iii)        the Loan Parties may be subject to covenants and other terms for
the benefit of the Extending Lenders that apply only after the latest maturity
date then in effect for the Existing Revolving Commitments (before giving effect
to the Extended Revolving Credit Commitments); and

 

(iv)        no existing Lender shall be required to provide any Extended
Revolving Credit Commitments and no Existing Revolving Commitments will become
Extended Revolving Credit Commitments without such party’s affirmative consent
thereto.

 

-81-

 

 

(c)          Each Extension Request shall specify the date (the “Extension
Effective Date”) on which the Borrower proposes that the conversion of an
Existing Class into an Extended Class shall be effective, which shall be a date
reasonably satisfactory to the Administrative Agent. Each Lender of an Existing
Class that is requested to be extended shall be offered the opportunity to
convert its Existing Class into the Extended Class on the same basis as each
other Lender of such Existing Class. Any Lender (to the extent applicable, an
“Extending Lender”) wishing to have all or a portion of its Existing Class
subject to such Extension Request converted into an Extended Class shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Existing Class subject
to such Extension Request that it has elected to convert into an Extended Class.
In the event that the aggregate portion of the Existing Class subject to
Extension Elections exceeds the amount of the Extended Class requested pursuant
to the Extension Request, the portion of the Existing Class converted shall be
allocated on a pro rata basis based on the amount of the Existing Class included
in each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically with all Existing
Revolving Commitments for purposes of the obligations of a Revolving Credit
Lender in respect of Swing Loans under Section 2.27 and Letters of Credit under
Section 2.23, except that the applicable Additional Credit Extension Amendment
may provide that the maturity date for Swing Loans and/or the Letters of Credit
may be extended and the related obligations to make Swing Loans and issue, amend
or extend Letters of Credit may be continued so long as the Swing Line Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender (other than the Extending Lenders) shall be required in connection
with any such extension). For the avoidance of doubt, the aggregate principal
amount of Swing Loans or aggregate amount of Letters of Credit that are
available to be borrowed or issued hereunder may not be increased or the latest
maturity or expiry date of any Swing Loan or Letter of Credit may not be
extended without the consent of the Swing Line Lender or Issuing Bank, as
applicable.

 

(d)          An Extended Class shall be established pursuant to an Additional
Credit Extension Amendment executed by the Extending Lenders (and the other
Persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender). No Additional Credit Extension Amendment shall
provide for any Class of (x) Extended Term Loans in an aggregate principal
amount that is less than $10,000,000 or (y) Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $5,000,000. In
addition to any terms and changes required or permitted by Section 2.28(a), the
Additional Credit Extension Amendment may amend the scheduled amortization
payments pursuant to Section 2.11 with respect to the Existing Term Loans from
which the Extended Term Loans were converted to reduce each scheduled principal
repayment amounts for the Existing Term Loans in the same proportion as the
amount of Existing Term Loans to be converted pursuant to such Additional Credit
Extension Amendment.

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement, on the Extension Effective Date, (i) the principal amount of each
Existing Term Loan shall be deemed reduced by an amount equal to the principal
amount converted into an Extended Term Loan, (ii) the amount of each Existing
Revolving Commitment shall be deemed reduced by an amount equal to the amount
converted into an Extended Revolving Credit Commitment and (iii) if, on any
Extension Effective Date, any Loans of any Extending Lender are outstanding
under the applicable Existing Revolving Commitments, such Loans (and any related
participations) shall be deemed to be converted into Loans (and related
participations) made pursuant to the Extended Revolving Credit Commitments in
the same proportion as such Extending Lender’s Existing Revolving Commitments
are converted to Extended Revolving Credit Commitments.

 

(f)          This Section 2.28 shall supersede any provisions in Sections 2.17,
2.18, 2.19 or Section 9.08 to the contrary. Each Extended Class shall be
documented by an Additional Credit Extension Amendment executed by the Extending
Lenders providing such Extended Class (and the other persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.28. The Borrower shall
provide such customary opinions, certificates and other similar documentation
reasonably requested by the Administrative Agent in connection with the
consummation of any extension pursuant to this Section 2.28.

 

-82-

 

 

SECTION 2.29 Refinancing Amendments.

 

(a)          The Borrower may obtain, from any Lender or any other bank,
financial institution or other institutional lender or investor that agrees to
provide any portion of Refinancing Term Loans, Refinancing Term Loan
Commitments, Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments pursuant to a Refinancing Amendment in accordance with this
Section 2.29 (each, an “Additional Refinancing Lender”) (provided that (i) the
Administrative Agent, each Swing Line Lender and each Issuing Bank shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans, Refinancing
Revolving Credit Loans or Refinancing Revolving Credit Commitments to the extent
such consent, if any, would be required under the definition of “Eligible
Assignee” for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Refinancing Lender, (ii) with respect
to Refinancing Term Loans, any Additional Refinancing Lender providing
Refinancing Term Loans shall be subject to the same restrictions set forth in
Section 9.04 as they would otherwise be subject to with respect to any purchase
by or assignment to such Permitted Investor of Term Loans and (iii) Permitted
Investors may not provide Refinancing Revolving Credit Commitments), Credit
Agreement Refinancing Indebtedness in the form of (i) Refinancing Term Loans or
Refinancing Term Loan Commitments in respect of all or any portion of any Class
of Term Loans or Revolving Loans (and the unused Revolving Credit Commitments
with respect to such Class of Revolving Loans) then outstanding under this
Agreement (which for purposes of this clause (i) will be deemed to include any
then outstanding Refinancing Term Loans, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans) or (ii) Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments in respect of all or
any portion of any Class of Revolving Loans (and the unused Revolving Credit
Commitments with respect to such Class of Revolving Loans) then outstanding
under this Agreement (which for purposes of this clause (ii) will be deemed to
include any then outstanding Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans), in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (A) will
rank pari passu in right of payment and security with the other Loans and
Commitments hereunder, (B) will have such pricing (including interest rates,
rate floors, fees, original issue discounts, premiums) and optional prepayment
terms as may be agreed by the Borrower and the Lenders thereof, (C) will have
terms and conditions that are otherwise consistent with the applicable
requirements set forth in the definition of “Credit Agreement Refinancing
Indebtedness” and (D) with respect to any Refinancing Amendment that has the
effect of extending the maturity date of any Swing Loan or Letter of Credit or
increasing the sublimit for Letters of Credit or Swing Line Loans, will have
received the consent of each Swing Line Lender and each Issuing Bank.

 

(b)          Notwithstanding anything to the contrary in this Section 2.29 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Refinancing Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Refinancing Revolving Credit Commitments after
the date of obtaining any Refinancing Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) subject to
the provisions of Section 2.27(e) and Section 2.23(b) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Refinancing Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Section 2.27(e) and
Section 2.23(b), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Loans and Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Revolving Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the date of
obtaining any Refinancing Revolving Credit Commitments shall be made on a no
better than pro rata basis with all other Revolving Credit Commitments and (4)
assignments and participations of Refinancing Revolving Credit Commitments and
Refinancing Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Loans.

 

-83-

 

 

(c)          Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.29 shall be in an aggregate principal amount that is not
less than (x) $10,000,000 in the case of Refinancing Term Loans an integral
multiple of $1,000,000 in excess thereof and (y) $3,000,000 in the case of
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
and an integral multiple of $1,000,000 in excess thereof. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, or the provision to the Borrower of Swing Loans, pursuant to any
Refinancing Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swing Loans under the Class of Revolving Credit Commitments to be refinanced;
provided that terms relating to pricing, fees or premiums may vary to extent
otherwise permitted by this Section 2.29 and set forth in such Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of the following conditions: receipt by the
Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Security Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Refinancing Amendment.

 

(d)          Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended pursuant to a Refinancing Amendment to
the extent (but only to the extent) necessary to (i) reflect the existence and
terms of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Refinancing Term Loans, Refinancing Revolving Credit Loans,
Refinancing Revolving Credit Commitments and/or Refinancing Term Loan
Commitments), (ii) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of Section 9.08, and (iii)
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.29, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

 

(e)          This Section 2.29 shall supersede any provisions in Section 2.19 or
9.08 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.29 may be amended with the consent of the Required Lenders. For the
avoidance of doubt, no Refinancing Amendment shall effect any amendments that
would require the consent of all Lenders pursuant to Section 9.08(b)(iv), unless
each such Lender has, or all such Lenders have, as the case may be, given its or
their consent to such amendment. No Lender, Swing Line Lender or Issuing Bank
shall be under any obligation to provide any Refinancing Term Loan Commitment or
Refinancing Revolving Credit Commitment unless such Lender executes a
Refinancing Amendment.

 

-84-

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each RCS Company represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized or
incorporated, validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization or incorporation (to the extent
such jurisdiction provides for the designation of entities organized or
incorporated thereunder as existing in good standing); except, where failure to
do so, in the case of any Company that is a Non-Loan Party, would not reasonably
be expected to result in a Material Adverse Effect, (b) has all requisite
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except in the case of clause
(b) or (c) where the failure so to qualify would not reasonably be expected to
result in a Material Adverse Effect. Each Loan Party has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow hereunder.

 

SECTION 3.02 Authorization. The Transactions (a) have been duly authorized by
all requisite corporate or limited liability company (or other organizational
form), and, if required by Applicable Law, stockholder or member action, as
applicable, of each Loan Party, (b) will not (i) violate (A) any provision of
law, statute, rule or regulation or (B) any order of any Governmental Authority,
except, in the case of this clause (i), such violation as could not reasonably
be expected to have a Material Adverse Effect, (ii) be in conflict with, result
in a breach of or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument, except such
consequences as could not reasonably be expected to have a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any Company
(other than any Lien created hereunder or under the Security Documents or the
Second Lien Security Documents) and (c) will not violate any provision of the
certificate or articles of incorporation or certificate of formation or other
constitutive documents or by-laws or limited liability company agreement or
memorandum or articles of association of any Company.

 

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the RCS Companies and constitutes, and each other Loan Document when executed
and delivered by each Loan Party party thereto will constitute, a legal, valid
and binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity and an implied
covenant of good faith and fair dealing.

 

SECTION 3.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Loan Party
of any Loan Document to which it is a party or any of its obligations thereunder
or (ii) the legality, validity, binding effect or enforceability of any Loan
Document to which any Loan Party is a party, except the filing and recording of
financing statements and other documents necessary in order to perfect the Liens
created by the Security Documents or where the failure to obtain such order,
consent, approval, license, authorization, validation, filing recording,
registration or exemption would not reasonably be expected to have a Material
Adverse Effect.

 

-85-

 

 

SECTION 3.05 Financial Statements.

 

(a)          The Historical Financial Statements present fairly in all material
respects the financial condition and results of operations and cash flows of
each entity listed in the definition of “Historical Financial Statements” and
their respective consolidated Subsidiaries as of the respective dates of such
statements and for the respective periods covered thereby; provided that, in the
case of the Historical Financials in clauses (e)-(k) of the definition thereof,
such representation is being made to the knowledge of a Responsible Officer of
the Borrower. As of the Closing Date, no Company has any material guarantee
obligations or contingent liabilities, in each case, that are not reflected in
the most recent Historical Financial Statements, except as would not reasonably
be expected to result in a Material Adverse Effect. The Historical Financial
Statements (in the case of clauses (e)-(k) of the definition thereof, to the
knowledge of a Responsible Officer of the Borrower) were prepared in accordance
with GAAP applied on a consistent basis except as otherwise noted therein,
subject, in the case of unaudited financial statements, to year-end audit
adjustments and the absence of footnotes.

 

(b)          The Pro Forma Financial Statements, copies of which have heretofore
been furnished to the Administrative Agent, have been prepared giving effect (as
if such events had occurred on such date or at the beginning of such periods, as
the case may be) to the Transactions. The Pro Forma Financial Statements have
been prepared in good faith, based on assumptions believed by the RCS Companies
to be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Companies as of and for the period ended December 31, 2013 and their estimated
results of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

 

SECTION 3.06 No Material Adverse Change. Since December 31, 2013, there have
been no events or developments that have had or would reasonably be expected to
have a Material Adverse Effect; provided that the foregoing representation shall
not be made on the Closing Date.

 

SECTION 3.07 Title to Properties; Possession Under Leases.

 

(a)          Each Company has good and marketable title to, or valid leasehold
interests in, or valid license to use, all properties that are necessary for the
operation of their respective businesses as currently conducted (including each
Mortgaged Property, if any), except where the failure to have such good title,
interest or license would not reasonably be expected to result in a Material
Adverse Effect. All such properties and assets are free and clear of Liens other
than Permitted Liens and minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes.

 

(b)          Each Company has complied in all respects with all obligations
under all material leases and licenses to which it is a party, except where
non-compliance would not reasonably be expected to result in a Material Adverse
Effect.

 

(c)          Schedule 1.01(d) sets forth each real property owned in fee by any
Loan Party as of the Closing Date.

 

SECTION 3.08 Companies. Schedule 3.08 sets forth as of the Closing Date a list
of all of the Companies and the percentage ownership interest of such Company by
one or more RCS Companies and the designation of such Company as a Guarantor or
a Material Company.

 

-86-

 

 

SECTION 3.09 Litigation; Compliance with Laws; Anti-Money Laundering.

 

(a)          Except as set forth on Schedule 3.09, there are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of the RCS Companies, threatened against any
Company or any business, property or rights of any such Person (i) that involve
any Loan Document or (ii) as to which, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect.

 

(b)          No Company or any of their respective material properties or assets
is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permits), or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default would reasonably be expected to result in a Material Adverse Effect.

 

(c)          No Company nor any director or officer, to the knowledge of any
Company, any agent, employee or Affiliate of any Company is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any person or country for the purpose of funding any operations in,
financing any investments or activities in, or making any payments to any person
or country subject to any U.S. sanctions administered by OFAC.

 

(d)          Each Company is in compliance, in all material respects, with the
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) the USA PATRIOT Act and (iii) applicable anti-money
laundering laws.

 

(e)          No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 3.10 Federal Reserve Regulations. No Company is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the
Board) and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

 

SECTION 3.11 Investment Company Act. No Company is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.

 

SECTION 3.12 Use of Proceeds. The proceeds of the Term Loans, when taken
together with cash proceeds from the Second Lien Loans the Equity/Debt
Contribution and cash on hand at the RCS Companies, will be used to fund the
Merger, the refinancing and any fees and expenses in connection therewith and
the working capital requirements of the Companies after consummation of the
Merger. Revolving Loans will be used following the Closing Date for Capital
Expenditures, Permitted Acquisitions and Pending Acquisitions, to provide for
the ongoing working capital requirements of the Borrower and its Subsidiaries
following the Merger and for general corporate purposes.

 

-87-

 

 

SECTION 3.13 Tax Returns; Taxes. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each of the
Companies has filed or caused to be filed all Tax returns required to have been
filed by it and has paid or caused to be paid all Taxes (whether or not shown on
a Tax return and including in the capacity as withholding agent) due and payable
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Company shall have set aside on its books
adequate reserves in accordance with GAAP. There is no current or proposed Tax
assessment, deficiency or other claim against any of the Companies that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

SECTION 3.14 No Material Misstatements. As of the Closing Date, none of (a) the
Confidential Information Memorandum or (b) any other written information,
report, financial statement, exhibit or schedule (other than general market data
not prepared by or specific to the Companies) furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained any material misstatement of fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were, are or will be made, not
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and upon
assumptions believed by management of the Borrower to be reasonable at the time
delivered.

 

SECTION 3.15 Employee Benefit Plans. The Companies and their respective ERISA
Affiliates are in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder other than
noncompliance which would not reasonably be expected to result in a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect. Except as would not reasonably
be expected to have a Material Adverse Effect, the present value of all benefit
liabilities of all underfunded Plans (based on the assumptions used for purposes
of the Financial Accounting Standards Board Accounting Standards Codification
715 – Compensation – Retirement Benefits) did not, as of the last annual
valuation date prior to the date of this Agreement, exceed the fair market value
of the assets of all such underfunded Plans.

 

SECTION 3.16 Environmental Matters. Except as set forth on Schedule 3.16 or
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, no
Company (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of the Companies, become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) has, to the knowledge of the
Companies, any basis to reasonably expect to become subject to any Environmental
Liability.

 

SECTION 3.17 Labor Matters. Except as would not reasonably be expected to result
in a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Company pending or, to the knowledge of any Company, overtly
threatened in writing and (b) no Company has been in material violation of the
Fair Labor Standards Act or any other Applicable Laws dealing with wage and hour
matters.

 

SECTION 3.18 Solvency. On the Closing Date, immediately after giving effect to
the consummation of the Transactions and to the extent consummated on or prior
to the Closing Date, after giving effect to each of the Pending Acquisitions,
the Companies, taken as a whole, are Solvent.

 

-88-

 

 

SECTION 3.19 Senior Indebtedness. To the extent any Subordinated Indebtedness is
outstanding, the Obligations constitute “senior indebtedness,” “designated
senior indebtedness” or any other such comparable term under, and as defined in,
the Subordinated Loan Documents related thereto.

 

SECTION 3.20 Intellectual Property. Each of the Companies that is a Loan Party
owns or has a license or other right to use all Intellectual Property necessary
for the present conduct of its business, and operates its respective businesses
without any known infringement or violation with the Intellectual Property
rights of others, except for such Intellectual Property, licenses and rights,
the loss of which, and such infringements, violations or conflicts that, in any
such case, individually or in the aggregate would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.21 Broker-Dealer and Investment Advisory Companies.

 

(a)          The Loan Parties are not required to be registered with the SEC or
any other governmental entity as a broker or dealer. Each Broker-Dealer which is
required to be registered as a broker or dealer with the SEC under the Exchange
Act is duly so registered, is a member of FINRA or another self-regulatory
organization of which it is required to be a member, and is duly registered and
licensed under any applicable state laws, is in compliance in all material
respects with the applicable provisions of the Exchange Act, and is in
compliance in all material respects with all applicable rules of FINRA except as
would not reasonably be expected to have a Material Adverse Effect. Each
Broker-Dealer is duly registered as a broker or dealer under, and in compliance
in all material respects with the laws of all jurisdictions in which it is
required to be so registered. All Persons associated with any Broker-Dealer
required to be registered or licensed with FINRA or with any other
self-regulatory organization or other governmental entity are duly registered or
licensed except where any failure to be so registered or licensed individually,
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each Investment Adviser Company which is required to be registered as an
investment adviser with the SEC under the Investment Advisers Act is duly so
registered. No proceeding is pending or threatened with respect to the
suspension, revocation, or termination of any such registrations and the
termination or withdrawal of any such registrations is not contemplated by the
Loan Parties.

 

(b)          To the knowledge of the Loan Parties, no Broker-Dealer or its
“associated persons” (as defined in the Exchange Act) is currently ineligible or
disqualified pursuant to Section 15, Section 15B or Section 15C of the Exchange
Act to serve as a broker or dealer or “associated person” of a broker or dealer
except as would not reasonably be expected to have a Material Adverse Effect.
There are no proceedings or investigations pending by any governmental entity or
self-regulatory organization that could likely result in ineligibility or
statutory disqualification except as would not otherwise have a Material Adverse
Effect.

 

(c)          Each Broker-Dealer has maintained net capital (as such term is
defined in Rule 15c3-1 under the Exchange Act) in excess of the minimum level of
net capital required by the SEC or other applicable governmental entity or
self-regulatory organization sufficient to permit each such Broker-Dealer to
operate its business under FINRA rules.

 

(d)          The Loan Parties have delivered or made available to all Lenders a
true and correct copy of the currently effective Broker-Dealer Form BD and any
amendments thereto filed with the SEC and FINRA by each Broker-Dealer. The
information contained in such forms and reports and the information contained in
the Investment Adviser Companies’ Forms ADV as on file with the Investment
Adviser Registration Depository, was, at the time of filing, complete and
accurate in all material respects. Each Broker-Dealer has made available to the
Administrative Agent a true, correct and complete copy of such entity's
currently effective FINRA Membership Agreement. Each Broker-Dealer has not
exceeded in any material way with respect to its business, the business
activities enumerated in its FINRA Membership Agreement or any other applicable
restriction agreement or other limitations imposed in connection with its FINRA
or state registrations or licenses with any other self-regulatory organization
or governmental authority.

 

-89-

 

 

(e)          As of the date hereof, no Broker-Dealer has received notice that it
is the subject of a disciplinary action by a governmental entity or
self-regulatory organization alleging that the Broker-Dealer's written
supervisory procedures with respect to insider trading, privacy policies,
business continuity plans, and anti-money laundering are inadequate.

 

(f)          As of the date hereof, no Investment Adviser Company has received
notice that it is the subject of a disciplinary action by a governmental entity
alleging that the Investment Adviser Company’s code of ethics or compliance
procedures with respect to insider trading, privacy policies and business
continuity plans are inadequate.

 

(g)          As of the date hereof, no Broker-Dealer or Investment Adviser
Company has received notice that it is the subject of a disciplinary action by a
governmental entity or self-regulatory organization alleging violation of
privacy protection laws and regulations.

 

(h)          No Broker-Dealer or Investment Adviser Company has received a
notice from the SEC, FINRA, or any other government authority, self-regulatory
organization or securities exchange of any alleged rule violation or other
circumstance which could reasonably be expected to have a Material Adverse
Effect.

 

(i)          No governmental authorization, and no notice to or filing with, any
governmental authority or any other third party is required for the exercise by
any Lender of its rights under the Loan Documents, except with respect to the
exercise of any remedies with respect to, or any other transfer of, the equity
interests of any Broker-Dealer, giving all necessary notices to third parties
and obtaining all necessary governmental authorizations in connection with such
exercise of remedies or transfer including, without limitation, to the extent
required under the FINRA’s NASD Rule 1017, except, in each case, as would not
otherwise be expected to have a Material Adverse Effect.

 

SECTION 3.22 Security Documents. The Security Documents are effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties legal,
valid and enforceable first priority Liens on, and security interests in, the
Collateral and, (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Laws (which filings or
recordings shall be made to the extent required by any Security Document) and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), such Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the applicable Liens permitted under the
Loan Documents and any Liens and privileges arising mandatorily by Law.

 

SECTION 3.23 Projections. The Projections have been prepared in good faith,
based upon assumptions believed by the Borrower to be reasonable at the time
made in light of the conditions existing at the time of preparation thereof and
represented, at the time of preparation, the Borrower’s reasonable estimate of
its future financial performance; it being understood that (i) the Projections
are as to future events and are not to be viewed as facts, the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of any Company, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material and (ii) no
representation is made with respect to other forward looking information or
information of a general economic or general industry nature.

 

-90-

 

 

SECTION 3.24 Certain Fees. No broker’s or finder’s fee or commission will be
payable by any Loan Party with respect hereto or to any of the transactions
contemplated by the Loan Documents, except as payable to the Agents, Joint Lead
Arrangers and the Lenders pursuant to the Loan Documents.

 

SECTION 3.25 No Defaults. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

SECTION 3.26 Material Contracts. As of the Closing Date, each Material Contract
of each Company is in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, each Company has
delivered to the Administrative Agent a true and complete copy of each such
Material Contract. As of the Closing Date, no Company (nor, to its knowledge,
any other party thereto) is in breach of or in default under any such Material
Contract, except where such breach or default has not and would not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.27 Related Documents. The Lenders have been furnished true and
complete copies of each Related Document to the extent executed and delivered on
or prior to the Closing Date.

 

SECTION 3.28 Insurance. The properties of the Companies are insured with
financially sound and reputable insurers (after giving effect to
self-insurance), in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Company operates.

 

SECTION 3.29 Minimum Cash. On the Closing Date after giving Pro Forma Effect to
the consummation of the Transactions and, to the extent consummated on or prior
to the Closing Date, the Pending Acquisitions, the Loan Parties will hold at
least $10,000,000 of Unrestricted Cash.

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01 All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
increase, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”), other than, with respect to paragraphs (b) and (c) of
this Section 4.01, the initial Borrowing hereunder on the Closing Date:

 

(a)          The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
extension or renewal of such Letter of Credit as required by Section 2.23(b).

 

(b)          The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects (and
in all respects with respect to representations qualified by materiality) on and
as of the date of such Credit Event with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects with respect to
representations qualified by materiality) as of such earlier date.

 

-91-

 

 

(c)          At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the RCS Companies on the date of such Credit Event as to the matters specified
in paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02 Initial Credit Event. On the Closing Date:

 

(a)          The Administrative Agent shall have received an opinion of
Proskauer Rose LLP, counsel for the RCS Companies (i) dated the Closing Date,
(ii) addressed to the Issuing Bank, the Administrative Agent, the Collateral
Agent and the Lenders on the Closing Date, and (iii) covering customary matters
relating to the Loan Documents and the Transactions.

 

(b)          This Agreement, the Guarantee Agreement and the Security Documents
listed on Schedule 4.02(b) or counterparts hereof and thereof shall have been
duly executed by the applicable Loan Parties and delivered to the Administrative
Agent, the Collateral Agent and the Lenders.

 

(c)          The Administrative Agent shall have received a certificate of each
Loan Party substantially in the form of Exhibit H, with appropriate insertions,
including such Loan Party’s organizational or constitutional documents and
resolutions (including, if applicable, shareholder resolutions) or board minutes
authorizing the execution, delivery and performance of its obligations under the
Loan Documents and, in the case of the Borrower, the borrowings hereunder.

 

(d)          The Target Representations and the Specified Representations shall
be true and correct in all material respects (and in all respects with respect
to representations qualified by materiality) on and as of the Closing Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects with respect to representations qualified by materiality) as of such
earlier date and the Administrative Agent shall have received a customary
officer’s certificate to that effect, duly executed by a Responsible Officer of
the RCS Companies.

 

(e)          The Administrative Agent and Joint Lead Arrangers shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least three (3) Business Days prior
to the Closing Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies on the Closing Date.

 

(f)          The Collateral Agent shall have received (i) all Pledged Securities
(such term (or similar term) as defined in the Collateral Agreement), if any,
required to be delivered to the Collateral Agent on the Closing Date pursuant to
the Collateral Agreement, together with duly executed undated blank stock
powers, or other equivalent instruments of transfer reasonably acceptable to the
Collateral Agent, (ii) evidence that all Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
United States Copyright Office, reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
any Security Document and perfect such Liens to the extent required by, and with
the priority required by, such Security Document shall have been delivered to
the Collateral Agent for filing, registration or recording or take any other
actions reasonably required to be taken by the Administrative Agent under the
Loan Documents and (iii) a certificate from the applicable Loan Party’s
insurance broker or other evidence reasonably satisfactory to it that all
insurance required to be maintained pursuant to Section 5.02 is in full force
and effect, together with endorsements naming the Collateral Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 5.02; provided that to extent that the Loan
Parties are unable to perfect the security interests granted pursuant to the
Security Documents on the Closing Date after their use of commercially
reasonable efforts to do so, such security interests (other than any Collateral
the security interest in which may be perfected by the filing of a UCC financing
statement, by intellectual property filings with the United States Patent and
Trademark Office or the United States Copyright Office or by delivery of stock
certificates) may be perfected within 90 days after the Closing Date (or such
later date as the Administrative Agent may agree).

 

-92-

 

 

(g)          The Collateral Agent shall have received a Perfection Certificate
dated the Closing Date and duly executed by a Responsible Officer of each of the
Loan Parties.

 

(h)          Substantially concurrently with the initial funding of the Loans on
the Closing Date, all principal, premium, if any, interest, fees and other
amounts due or outstanding under the Existing Debt shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

 

(i)          The Lenders shall have received the Historical Financial Statements
and the Pro Forma Financial Statements.

 

(j)          The Administrative Agent shall have received a solvency certificate
from a Financial Officer of the Borrower.

 

(k)          The Administrative Agent shall have received at least 5 days prior
to the Closing Date, to the extent reasonably requested at least 10 days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

(l)          Since January 16, 2014, there has been no event, change, effect or
circumstance that, individually or in the aggregate, has had, or would
reasonably be expected to result in, a Company Material Adverse Effect (as
defined in the Merger Agreement) and the Administrative Agent shall have
received a customary officer’s certificate to that effect, duly executed by a
Responsible Officer of the Borrower.

 

(m)          The Administrative Agent or Collateral Agent, as applicable, shall
have received copies of a good standing certificate or certificate of status, as
applicable and bring down good-standings for each Loan Party in its jurisdiction
of organization.

 

(n)          The Management Agreement shall be in full force and effect as
certified by a Responsible Officer of the Borrower and shall not have been
amended to increase any of the fees payable to the manager thereunder without
the consent of the Joint Lead Arrangers.

 

-93-

 

 

(o)          The Merger shall have been consummated or will be consummated
concurrently with the initial Credit Event on the Closing Date in accordance
with the Merger Agreement; provided that no amendment, modification, waiver or
consent with respect to any term thereof or any condition to the Borrower’s
obligation to consummate the Merger thereunder (other than any such amendment,
modification, waiver or consent that is not materially adverse to the interests
of the Lenders or the Joint Lead Arrangers) shall be made or granted, as the
case may be, without the prior written consent of the Joint Lead Arrangers (it
being understood that (i) any price decrease of the Merger of less than 10%
shall not, in and of itself, be deemed to be materially adverse to the interests
of the Lenders and Commitment Parties to the extent such reduction is applied to
reduce the commitments in respect of the Term Loans and the Equity/Debt
Contribution, on a pro rata basis, (ii) any increase in purchase price shall not
be materially adverse to the interests of the Lenders and Joint Lead Arrangers
to the extent such increase is funded by an increase in the Equity/Debt
Contribution (other than an increase in any portion of the Equity/Debt
Contribution referred to in clause (y) of the definition thereof) and (iii) any
change to the definition of Company Material Adverse Effect shall be deemed
materially adverse to the interests of the Lenders) and the Administrative Agent
shall have received a customary officer’s certificate to that effect, duly
executed by a Responsible Officer of the Borrower.

 

(p)          The Equity/Debt Contribution shall have been made.

 

(q)          Other than (A) the Term Loans, (B) the Second Lien Loans in an
aggregate principal amount not to exceed $150,000,000, (C) the Equity/Debt
Contribution and (D) Indebtedness listed on Schedule 6.01 hereto, none of the
Companies would have any indebtedness or preferred stock as of the Closing Date
outstanding after giving Pro Forma Effect to the Transactions and, to the extent
consummated on or prior to the Closing Date, any Pending Acquisitions.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each RCS Company covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments and all Letters of
Credit (other than those collateralized or back-stopped on terms reasonably
satisfactory to the applicable Issuing Bank) have been terminated and the
principal of and interest on each Loan, all Fees and all other Obligations
(other than Hedging Obligations under Secured Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements and
indemnification and other contingent obligations, in each case, not then due and
owing) then payable under any Loan Document shall have been paid in full, each
of the RCS Companies will, and will cause each of their respective Subsidiaries
to:

 

SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties.

 

(a)          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except (i) other than with
respect to the Borrower, to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04.

 

(b)          (i) Comply with all Requirements of Law except for such
non-compliance that would not reasonably be expected to result in a Material
Adverse Effect, and (ii) maintain property used or useful to the conduct of its
business in good repair, working order and condition (ordinary wear and tear
excepted) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except in each case to the extent the failure
to do so would not be reasonably expected to result in a Material Adverse
Effect.

 

-94-

 

 

SECTION 5.02 Insurance.

 

(a)          Keep its insurable properties insured at all times by financially
sound and reputable insurers on customary terms for similar businesses; maintain
such other insurance as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons, including hazard and business interruption
insurance, public liability insurance against claims for personal injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

(b)          Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender's loss payable or mortgage
endorsement, as applicable, and name the Collateral Agent as an additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent in each case as of the Closing Date in the case
of such policies existing on the Closing Date and, in the case of such policies
issued after the Closing Date, within thirty days of issuance of such policy (or
such later date as the Administrative Agent may agree); at the Administrative
Agent's request, deliver certified copies of all such policies to the Collateral
Agent; and use commercially reasonable efforts to cause each such policy to
contain a non-cancellation endorsement (x) by reason of nonpayment of premium
except upon not less than 10 days’ prior written notice (as such period may be
extended by the Administrative Agent) by the insurer to the Administrative Agent
or (y) for any other reason except upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent (or such later date as
the Administrative Agent may agree).

 

(c)          If at any time the area in which any Improvements (as defined in
the Mortgages) are located is designated a “special flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), (i) obtain flood insurance in an amount sufficient to
comply with all applicable rules and regulations promulgated pursuant to
applicable Flood Insurance Laws and (ii) deliver to the Administrative Agent
customary evidence of such insurance.

 

SECTION 5.03 Taxes. Pay and discharge promptly when due all material Taxes
(whether or not shown on a Tax return and including in its capacity as a
withholding agent) imposed upon it or upon its income or profits or in respect
of its property, before the same shall become delinquent or in default;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and (y) the Borrower shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP.

 

SECTION 5.04 Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

 

(a)          within 90 days after the end of each fiscal year (including, if not
provided to the Joint Lead Arrangers prior to the Closing Date, the fiscal year
ended December 31, 2013), its consolidated balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
of the Borrower and its consolidated Subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such Subsidiaries
during such year, and a written statement of the Borrower’s management setting
forth a discussion of the Borrower’s financial condition and results of
operations, in each case, for the fiscal year then ended, including the notes
thereto, all in reasonable detail, setting forth comparative figures for the
immediately preceding fiscal year, and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year.

 

-95-

 

 

Such financial statements shall be audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall not be
qualified as to the scope of such audit or as to the status of the Borrower and
its Subsidiaries as a going concern (other than solely with respect to, or
resulting solely from, an upcoming maturity date under the Revolving Loans
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently (except as otherwise disclosed therein) applied;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year (including, to the extent not delivered to the
Joint Lead Arrangers prior to the Closing Date, the fiscal quarters ended March
31, 2014 and June 30, 2014), its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and a written statement of the Borrower’s management setting forth
a discussion of the Borrower’s financial condition and results of operations, in
each case, for the fiscal quarter then ended and the then elapsed portion of the
fiscal year, all in reasonable detail setting forth, other than with respect to
quarterly reports during the remainder of the first fiscal year and the first
fiscal quarter of the following year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, all certified by one of its Financial Officers
as fairly presenting in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently (except as otherwise
disclosed therein) applied, subject to normal year-end audit adjustments and the
absence of required footnote disclosures;

 

(c)          concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer substantially
in the form of Exhibit F (“Compliance Certificate”) (i) certifying that no
Default or Event of Default has occurred or, if such a Default or Event of
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail demonstrating compliance
with the covenants contained in Section 6.07 and (iii) the amount of any Pro
Forma Basis calculation not previously set forth in any Pro Forma Basis
Adjustment Certificate or any change in the amount of any such Pro Forma Basis
calculation set forth in any Pro Forma Basis Adjustment Certificate previously
provided and, in either case, in reasonable detail, the calculations and basis
therefor;

 

(d)          within 60 days after the beginning of each fiscal year of the
Borrower, beginning with the fiscal year starting January 1, 2015, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

 

-96-

 

 

(e)          the Borrower shall, (i) on a date (which shall be a Business Day)
following each of its fiscal years (which date will be specified by Borrower to
the Administrative Agent in writing at least 10 days prior to such date and
which date shall be no later than 120 days following the end of each such fiscal
year), hold a meeting (which may be telephonic) and (ii) upon the reasonable
request of the Administrative Agent, on a date (which shall be a Business Day)
following the end of each of the first three fiscal quarters of each fiscal year
(which date will be specified by Borrower to the Administrative Agent in writing
at least 7 days prior to such date and which date shall be no later than 60 days
following the end of each such fiscal year), participate in a conference call,
in each case, with the Administrative Agent and the Lenders that choose to
attend, to discuss the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries for such fiscal year or such fiscal
quarter (and for the period from the beginning of the current fiscal year to the
end of such fiscal quarter), as the case may be;

 

(f)          promptly upon filing thereof, copies of any filings (including on
Form 10-K, 10-Q or 8-K) or registration statements with, and reports to, the SEC
or any analogous Governmental Authority in any relevant jurisdiction by any
Company (other than amendments to any registration statement (to the extent such
registration statement, in the form it becomes effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that any Company shall send to
the holders of any publicly issued debt of any Company, in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement);

 

(g)          promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

(h)          promptly, from time to time, and subject to the limitations set
forth in the last sentence of Section 5.07(a), such other information regarding
the operations, business affairs and financial condition of any Company, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender may reasonably request;

 

(i)          concurrently with any delivery of financial statements under
paragraph (a) or (b) above, (i) Financial and Operational Combined Uniform
Single Reports prepared with respect to each Broker-Dealer; and (ii) to the
extent permitted to be disclosed by the applicable Regulatory Supervising
Organization or any governmental authority, audit reports (other than those
described in the preceding clause (i)) that have been prepared by or for any
Regulatory Supervising Organization or any governmental authority, including
without limitation FINRA and comparable organizations in foreign jurisdictions,
to the extent any such report described in this paragraph discloses any
violation of applicable rules or regulations which would reasonably be expected
to have a Material Adverse Effect; and

 

(j)          concurrently with any delivery of financial statements under
paragraph (a) above as of and for the period ending December 31, 2013 and
December 31, 2014, a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Companies as of and for such periods, in
each case, to the extent required to be filed by the Borrower in its public
filings and in each case, prepared after giving effect to any Pending
Acquisition consummated at least 30 days prior to such date, as if the Pending
Acquisitions consummated during such period had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of income).

 

To the extent any document required to be delivered pursuant to this
Section 5.04 is filed with the SEC electronically and is fully available to the
public generally at or prior to the time such document is required to be
delivered pursuant to this Section 5.04, such document shall be deemed to have
been delivered on the date on which such document is filed and posted unless the
Borrower provides the Administrative Agent with prior written notice that such
filing is not intended to satisfy any delivery requirement hereunder.

 

-97-

 

 

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of any of the following:

 

(a)          any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)          the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
any Company that would reasonably be expected to be determined adversely and, if
so determined, to result in a Material Adverse Effect;

 

(c)          the occurrence or reasonable expectation of an occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred, or is reasonably expected to occur, would reasonably be expected to
result in the imposition of a Lien on any Company or liability of any Company in
an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect; and

 

(d)          any development that has resulted in a Material Adverse Effect.

 

SECTION 5.06 Information Regarding Collateral.

 

(a)          Furnish to the Administrative Agent prompt written notice of any
change (i) in any Loan Party’s legal name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s form of
corporate organization, (iv) in any Loan Party’s chief executive office or (v)
in any Loan Party’s organizational identification number, if any. The Companies
also agree to promptly notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

 

(b)          Each year, at the time of delivery of the annual financial
statements with respect to the preceding fiscal year pursuant to
Section 5.04(a), the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06, or if there are changes, setting forth the information
required pursuant to Sections 1(a) and 2 of the Perfection Certificate.

 

SECTION 5.07 Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.

 

(a)          Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP are made of all
material financial dealings and transactions in relation to its business and
activities. Each RCS Company will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or the
Required Lenders to, upon written notice to the Borrower and at the Borrower’s
expense, visit and inspect the financial records and the properties of such
Person at reasonable times and frequency and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such Person with the officers thereof and (provided that a
representative of the Borrower is given the opportunity to be present)
independent accountants therefor; provided that, so long as no Event of Default
has occurred and is continuing, (i) only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Required
Lenders under this Section 5.07, (ii) any such visit and inspection by the
Administrative Agent in excess of one per calendar year shall be at the expense
of the Administrative Agent. Notwithstanding anything to the contrary in Section
5.04(h) or this Section 5.07, no Company shall be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Requirement of Law or any
binding agreement or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

 

-98-

 

 

(b)          The Borrower shall use commercially reasonable efforts to maintain
a public corporate credit rating (but no particular rating) from S&P and a
public corporate family rating (but no particular rating) from Moody’s and a
public rating (but no particular rating) of the Credit Facilities by each of S&P
and Moody’s.

 

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and Incremental
Loans and request the issuance, amendment or extension of Letters of Credit only
for the purposes specified in Section 3.12 and the escrow arrangements
established pursuant to Section 5.15 shall remain in full force and effect with
the amount necessary to fund such redemption until the RCAP Holdings Notes shall
have been repaid in full.

 

SECTION 5.09 Compliance with Environmental Laws. Except as would not reasonably
be expected to result in a Material Adverse Effect, comply, and use commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action required by Environmental Law in accordance in all material
respects with Environmental Laws; provided, however, that no Company shall be
required to undertake any remedial action required by Environmental Laws to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

SECTION 5.10 Further Assurances; Additional Guarantors; Pledge of Additional
Stock.

 

(a)          Subject to any applicable limitations set forth in the Security
Documents, execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code and other financing statements, mortgages and deeds of
trust) that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created by the Security Documents
(with the priority required by the Intercreditor Agreement and any Customary
Intercreditor Agreement then in effect). Subject to any applicable limitations
set forth in the Security Documents, the RCS Companies will cause each of their
respective direct or indirect Subsidiaries (other than any Excluded Company)
formed or otherwise purchased or acquired after the Closing Date (including
pursuant to the Merger, if applicable, or a Permitted Acquisition or Pending
Acquisition), and each other wholly owned direct or indirect Subsidiary of an
RCS Company that ceases to constitute an Excluded Company, within 60 days from
the date of such formation, acquisition or cessation, as applicable (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), and any RCS Company may at its option cause any Domestic Company,
to execute a supplement to each of the Guarantee Agreement and any applicable
Security Document in order to become a Guarantor under the Guarantee Agreement
and a grantor under such Security Documents or, to the extent reasonably
requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to such Collateral
Agent, will cause the certificates, if any, representing the Capital Stock of
such Subsidiary of such RCS Company and intercompany notes owing from such
Subsidiary of such RCS Company to any Loan Party to be delivered to the
Collateral Agent to the extent required by the applicable Security Documents,
together with stock powers or other appropriate instruments of transfer duly
endorsed in blank, and will cause such Subsidiary of such RCS Company to take
all other action reasonably requested by the Collateral Agent to grant a
perfected Lien on and security interest in its assets to substantially the same
extent as created by the Loan Parties on the Closing Date.

 

-99-

 

 

Subject to any applicable limitations set forth in the Security Documents, if
any assets are acquired by the Borrower or another Loan Party after the Closing
Date (other than assets (i) with a fair market value (determined at the time of
acquisition of such assets) less than $2,500,000 (as such fair market value is
reasonably determined by the Borrower in good faith), (ii) constituting Excluded
Collateral and (iii) constituting Collateral under the applicable Security
Document that become subject to the Lien of the applicable Security Document
upon acquisition thereof), the RCS Companies will within 60 days of the
acquisition thereof (or such longer period as the Administrative Agent may agree
in its reasonable discretion) notify the Collateral Agent thereof and will
within 60 days of the acquisition thereof (or such longer period as the
Administrative Agent may agree in its reasonable discretion) cause such assets
to be subjected to valid and enforceable Liens securing the Obligations and will
take, and cause the applicable Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Collateral Agent to grant and perfect
such Liens in accordance with all requirements of applicable law consistent with
the applicable requirements of the Security Documents.

 

Such security interests and Liens will be created under and as required by the
Security Documents and other security agreements, mortgages, deeds of trust and
other instruments and documents in form and substance reasonably satisfactory to
the Collateral Agent, and the Borrower shall deliver or cause to be delivered to
the Administrative Agent or Collateral Agent all such instruments and documents
(including the Flood Documentation, legal opinions, title insurance policies,
surveys and lien searches) as the Collateral Agent shall reasonably request in
connection therewith.

 

(b)          Subject to any applicable limitations set forth in the Security
Documents, the RCS Companies will cause all certificates representing Equity
Interests and Stock Equivalents of any Company (other than any Excluded Equity
Interests) held directly by a Loan Party, to be delivered to the Collateral
Agent as security for the Obligations accompanied by undated instruments of
transfer executed in blank under the Security Documents.

 

SECTION 5.11 Registration Status. The RCS Companies shall maintain the
Investment Adviser Companies’ status as registered “investment advisers” under
the Investment Advisers Act, except where the failure to maintain such
registration would not be reasonably likely to have a Material Adverse Effect.
The Loan Parties shall maintain the Broker-Dealer’ (i) registration as
registered “broker-dealers” under the Exchange Act and under the laws of each
state in which such registration is required in connection and where a failure
to obtain such registration would be likely to have a Material Adverse Effect,
and (ii) to maintain its membership in FINRA, except where the failure to
maintain such registration would not be reasonably likely to have a Material
Adverse Effect.

 

-100-

 



 

SECTION 5.12         Regulatory Matters. Each RCS Company shall cause (a) (i)
the Broker-Dealers to take all reasonable action to maintain all rights,
privileges, broker-dealer licenses and memberships, broker-dealer registrations
necessary or desirable in the normal conduct of its business, except, in each
case, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect, (ii) all Broker-Dealers to comply with all
material rules and regulations of the SEC and FINRA applicable to it (including
such rules and regulations dealing with net capital requirements) and, to the
extent applicable to any Broker-Dealer, all similar, equivalent or comparable
foreign statutes, rules, regulations and other regulatory requirements, except,
in each case, where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect, (iii) all Broker-Dealers to deliver after the
end of each fiscal quarter of each fiscal year of the Borrower or soon after the
date such information is filed with the SEC, a copy of each Broker-Dealer's
Financial and Operational Combined Uniform Single Report filed with the SEC for
such fiscal quarter and (iv) all Broker-Dealers to promptly deliver copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation by such
agency regarding financial or other operational results of any Company, in each
case which are reasonably likely to be determined adversely and which if
determined adversely, would reasonably be expected to have a Material Adverse
Effect, and (b) (i) all of its Investment Adviser Companies to take all
reasonable action to maintain all rights, privileges and investment adviser
registrations necessary or desirable in the normal conduct of its business,
except, in each case, to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect, (ii) all of its Investment
Adviser Companies to comply with all material rules and regulations of the SEC
applicable to it and, to the extent applicable to any Investment Adviser
Company, all similar, equivalent or comparable foreign statutes, rules,
regulations, and other regulatory requirements, except, in each case, where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect, (iii) all of its Investment Adviser Companies to promptly deliver copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation by
such agency regarding financial or other operational results of any Investment
Adviser Company, in each case which are reasonably likely to be determined
adversely and which if determined adversely, would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.13         Compliance with Contracts. Perform and observe all material
terms and provisions of each material contract to be performed or observed by
it, maintain each such material contract to which it is a party in full force
and effect, enforce each such material contract in accordance with its material
terms except where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect
(after giving effect to any replacement or substitute agreements entered into in
accordance with the terms of the Loan Documents).

 

SECTION 5.14         OFAC. Comply in all respects with all applicable laws,
rules, regulations, and orders of or administered by OFAC.

 

SECTION 5.15         Post-Closing Actions.

 

(a)          No later than 90 days following the Closing Date (or such later
time as agreed to in writing by the Administrative Agent in its sole discretion)
each Loan Party shall deliver or cause to be delivered to the Administrative
Agent an executed control agreement in accordance with Sections 4.03(f) and
4.03(g) of the Collateral Agreement with respect to each Deposit Account,
Securities Account or Commodity Account (in each case, as defined in the
Collateral Agreement) in existence on the Closing Date (other than any such
accounts not required to be subject to Control (as defined in the Collateral
Agreement) pursuant to the Collateral Agreement).

 

(b)          On the earlier of (x) the date on which the Public Equity Offering
is consummated or (y) 120 days after the Closing Date, an amount necessary to
repay all amounts outstanding under the notes listed under RCAP Holdings on
Schedule 1.01(b) (the “RCAP Holdings Notes”) shall be placed into escrow on
terms reasonably satisfactory to the Joint Lead Arrangers for repayment of such
amounts.

 

-101-

 

  

(c)          No later than 90 days following the Closing Date, the First Allied
Repayment shall have occurred, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof (including customary pay-off letters
and lien release documentation).

 

ARTICLE VI

NEGATIVE COVENANTS

 

Each RCS Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments and all Letters of
Credit (other than those collateralized or back-stopped on terms reasonably
satisfactory to the applicable Issuing Bank) have been terminated and the
principal of and interest on each Loan, all Fees and all other Obligations
(other than Hedging Obligations under Secured Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements and
indemnification and other contingent obligations, in each case, not then due and
owing) then payable under any Loan Document have been paid in full, no RCS
Company will, nor will any RCS Company cause or permit any of its Subsidiaries
to:

 

SECTION 6.01         Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness arising under the Loan Documents (including any
Incremental Term Loans and any Incremental Revolving Credit Loans) and any
Credit Agreement Refinancing Indebtedness;

 

(b)          Indebtedness outstanding on the Closing Date listed on Schedule
6.01;

 

(c)          Indebtedness (including Capital Lease Obligations, Synthetic Lease
Obligations, and mortgage financings as purchase money obligations) and
Disqualified Stock incurred by any Company to finance the purchase, lease,
construction, installation, repair or improvement of property (real or
personal), plant or equipment, whether through the purchase of assets or the
Capital Stock of any Person owning such assets and Indebtedness arising from the
conversion of the obligations of any Company under or pursuant to any “synthetic
lease” transactions to on-balance sheet Indebtedness of such Company, and all
Refinancing Indebtedness incurred to refinance any Indebtedness and Disqualified
Stock incurred pursuant to this clause (c); provided that at the time of
issuance or incurrence thereof and after giving Pro Forma Effect thereto and the
use of the proceeds thereof, the aggregate principal amount of Indebtedness and
the aggregate outstanding liquidation preference of Disqualified Stock
outstanding under this Section 6.01(c) when aggregated with the amount of
Refinancing Indebtedness outstanding pursuant to Section 6.01(l) in respect of
Indebtedness originally incurred pursuant to this Section 6.01(c), shall not
exceed $15,000,000; provided further that such Indebtedness is incurred prior to
or within 270 days after such purchase, lease, construction, installation,
repair or improvement of such property, plant or equipment;

 

(d)          Indebtedness incurred by any Company constituting reimbursement
obligations with respect to letters of credit and bank guarantees issued in the
ordinary course of business, including letters of credit in respect of workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits (whether current or former) or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance;

 

-102-

 

 

(e)          Indebtedness arising from agreements of any Company providing for
indemnification, adjustment of purchase price, earnout or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business or assets of such Company and the deferred purchase
price of assets, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business or assets of a Company for the
purpose of financing such acquisition;

 

(f)          Indebtedness of a Loan Party owing to a Company; provided that any
such Indebtedness owing to a Non-Loan Party is subordinated in right of payment
to the Obligations; provided further that any subsequent issuance or transfer of
any Capital Stock or any other event which results in any such Company ceasing
to be a Company or any other subsequent transfer of any such Indebtedness
(except to a Company) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause;

 

(g)          to the extent permitted by Section 6.03, Indebtedness of a Non-Loan
Party owing to a Company; provided that any subsequent transfer of any such
Indebtedness (except to a Company) shall be deemed to be an incurrence of such
Indebtedness not permitted by this clause;

 

(h)         (A) shares of Disqualified Stock of a Loan Party issued to a
Company; provided that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Company ceasing to be a Company or
any other subsequent transfer of any such shares of Disqualified Stock (except
to a Company) shall be deemed in each case to be an issuance of such shares of
Disqualified Stock not permitted by this clause (h)(A) and (B) to the extent
permitted by Section 6.03, shares of Disqualified Stock of a Non-Loan Party
issued to any Company; provided that any subsequent issuance or transfer of any
Capital Stock or any other event which results in any such Company ceasing to be
a Company or any other subsequent transfer of any such shares of Disqualified
Stock (except to any Company) shall be deemed in each case to be an issuance of
such shares of Disqualified Stock not permitted by this clause (h)(B);

 

(i)           Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this Agreement,
exchange rate risk or commodity pricing risk;

 

(j)           obligations in respect of self-insurance, performance, bid, appeal
and surety bonds and completion guarantees and similar obligations provided by
any Company or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case, in the ordinary course of
business;

 

(k)          other Indebtedness of any Company not otherwise permitted hereunder
in an aggregate principal amount not to exceed $20,000,000 at any one time
outstanding; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto and the use of the proceeds thereof, the
aggregate outstanding principal amount of Indebtedness incurred or guaranteed by
Non-Loan Parties in reliance on this clause (k) shall not exceed, when taken
together with Indebtedness referred to in Sections 6.01(m)(iii) and 6.01(q),
exceed $10,000,000;

 

-103-

 

 

(l)          the incurrence or issuance by any Company of Indebtedness or
Disqualified Stock which serves to refinance any Indebtedness or Disqualified
Stock incurred as permitted under clause (c) above and this clause (l) and
clauses (m) and (u) below or any Indebtedness or Disqualified Stock issued to so
refinance such Indebtedness or Disqualified Stock including additional
Indebtedness or Disqualified Stock incurred to pay premiums (including
reasonable tender premiums), defeasance costs and fees in connection therewith
(the “Refinancing Indebtedness”) prior to its respective maturity; provided,
that such Refinancing Indebtedness (1) has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness or Disqualified
Stock being refinanced, (2) to the extent such Refinancing Indebtedness
refinances (i) Indebtedness that is unsecured or secured by a Lien ranking
junior to the Liens securing the Obligations, such Refinancing Indebtedness is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations or (ii) Disqualified Stock, such Refinancing Indebtedness must be
Disqualified Stock, (3) shall not include Indebtedness or Disqualified Stock of
a Non-Loan Party that refinances Indebtedness or Disqualified Stock of any Loan
Party and (4) if the Indebtedness being refinanced, or any guarantee thereof,
constituted Subordinated Indebtedness, then such replacement or refinancing
Indebtedness, or such guarantee, respectively, shall be subordinated to the
Obligations to substantially the same extent;

 

(m)          Indebtedness incurred to finance, or assumed in connection with (or
attaching to assets of a Person that becomes a Subsidiary in connection with), a
Permitted Acquisition or Pending Acquisition, provided that (i) immediately
before and immediately after giving Pro Forma Effect to any such Permitted
Acquisition or Pending Acquisition, no Default or Event of Default under
paragraphs (b), (c), (g) or (h) of Section 7.01 shall have occurred and be
continuing, (ii) after giving Pro Forma Effect to any such Permitted Acquisition
or Pending Acquisition and the incurrence of such Indebtedness, the Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is not greater than 3.25:1.00; (iii) the maximum aggregate principal
amount of Indebtedness pursuant to this Section 6.01(m) incurred or guaranteed
by Non-Loan Parties shall not, when aggregated with the amount of Refinancing
Indebtedness incurred by Non-Loan Parties in respect of Indebtedness originally
incurred pursuant to this Section 6.01(m), exceed, when taken together with
Indebtedness incurred pursuant to Sections 6.01(k) and 6.01(q), $10,000,000 at
any one time outstanding and (iv) any Indebtedness incurred in reliance on this
Section 6.01(m) (other than Indebtedness of any Person acquired by a Company in
a Permitted Acquisition or Pending Acquisition or Indebtedness secured solely by
assets acquired by a Company in a Permitted Acquisition or Pending Acquisition
that was not in either case incurred in connection with, or in contemplation of,
such Permitted Acquisition or Pending Acquisition) shall not (A) have a final
maturity date (or require commitment reductions) prior to the Term Loan Maturity
Date or have a Weighted Average Life to Maturity that is shorter than that of
the Term Loans, (B) have mandatory redemption or mandatory offer to repurchase
features (other than customary asset sale offers or change of control offers),
(C) have covenants or events of default that are materially more favorable (when
taken as a whole) to the lenders or creditors in respect thereof than those in
the Loan Documents (unless any such provisions apply only to periods after the
Term Loan Maturity Date); provided that a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) or (D) be secured;

 

(n)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

(o)          Indebtedness of any Company supported by a letter of credit or bank
guarantee issued pursuant to a credit facility otherwise permitted hereunder, in
a principal amount not in excess of the stated amount of such letter of credit
or bank guarantee;

 

-104-

 

 

(p)          any Guarantee by any Company of Indebtedness or other obligations
of any Company so long as in the case of a Guarantee by a Non-Loan Party, such
Indebtedness could have been incurred directly by the Company providing such
Guarantee;

 

(q)          Indebtedness of Non-Loan Parties; provided that at the time of the
incurrence thereof and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate outstanding principal amount of Indebtedness
outstanding in reliance on this clause (q) shall not exceed, when taken together
with Indebtedness referred to in Sections 6.01(k) and 6.01(m)(iii), $10,000,000;

 

(r)          (i) Indebtedness incurred in the ordinary course of business of the
Companies with banks or financial institutions that arises in connection with
ordinary banking arrangements to manage cash balances and other Cash Management
Services, and (ii) Indebtedness in respect of netting services, overdraft
protection, credit card programs, automatic clearinghouse arrangements and
similar arrangements in each case in connection with deposit accounts;

 

(s)          Indebtedness issued by any Company to future, current or former
officers, directors, managers, employees and consultants thereof or any direct
or indirect parent thereof, their respective estates, heirs, family members,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of the Borrower to the extent described in
Section 6.05(a)(iii);

 

(t)          Indebtedness in an aggregate principal amount not to exceed
$150,000,000 in respect of the Second Lien Loans;

 

(u)          the Luxor Convertible Notes;

 

(v)         at any time on or prior to the 90th day following the Closing Date,
Indebtedness under the First Allied Credit Agreement in an aggregate principal
amount not to exceed $38,000,000 at any time outstanding; provided that, for the
avoidance of doubt, Section 5.15(c) shall be complied with; and

 

(w)          the RCAP Holdings Notes; provided that for the avoidance of doubt,
Section 5.15(b) shall be complied with.

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Stock, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an incurrence of Indebtedness or
Disqualified Stock for purposes of this covenant. Any Refinancing Indebtedness
and any Indebtedness incurred to refinance Indebtedness incurred pursuant to
clauses (b) and (l) above shall be deemed to include additional Indebtedness or
Disqualified Stock incurred to pay premiums (including reasonable tender
premiums), defeasance costs, fees and expenses in connection with such
refinancing. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness, provided that the incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this covenant.

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

-105-

 

 

SECTION 6.02         Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (real or personal, tangible or intangible), except:

 

(a)          Liens on property or assets of any Company existing on the date
hereof and set forth on Schedule 6.02; provided that (i) such Lien does not
extend to any other property or asset of any Company other than (A) after
acquired property that is affixed or incorporated into the property covered by
such Lien or financed by Indebtedness permitted by Section 6.01 and (B) the
proceeds and products thereof and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals and
replacements thereof permitted hereunder;

 

(b)          any Lien created under the Loan Documents;

 

(c)          any Lien existing on any property or asset prior to the acquisition
thereof by any Company or existing on any property or assets of any Person that
becomes a Company after the date hereof prior to the time such Person becomes a
Company, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Company, (ii) such Lien does not apply to any other property or assets of any
Company and (iii) such Lien secures only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Company, as the
case may be, and extensions, renewals and replacements thereof permitted by
Section 6.01 so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced (plus any accrued but unpaid interest, fees and
premium payable by the terms of such obligations thereon and reasonable
underwriting discounts, fees, commissions and expenses in connection with such
extensions, renewals and replacements);

 

(d)          Liens for Taxes not yet due or which are being contested in
compliance with Section 5.03;

 

(e)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business in each case for
sums not yet overdue for a period of more than 30 days or being contested in
good faith by appropriate proceedings or for which adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or other Liens arising out of judgments or awards against such Person with
respect to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(f)          pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations or in connection with performance bonds, surety
bonds or statutory obligations incurred in the ordinary course of business and
consistent with past practice;

 

(g)          Liens to secure the performance of bids, trade contracts (other
than for Indebtedness), payment of premiums to insurance carriers, leases (other
than Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)          zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Companies;

 

-106-

 

 

(i)          Liens solely in real property, improvements to real property or
equipment (or, in the case of improvements, constructed) by any Company;
provided that (i) such Liens secure Indebtedness permitted by Section 6.01(c) or
Section 6.01(l) (to the extent consisting of Refinancing Indebtedness incurred
in reliance on Section 6.01(c)), (ii) such Liens are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction or improvement), (iii) the Indebtedness secured thereby does
not exceed the cost of such real property, improvements or equipment at the time
of such acquisition (or construction or improvement) and (iv) such Liens do not
apply to any other property or assets of any Company;

 

(j)          judgment Liens securing judgments not constituting an Event of
Default under Section 7.01;

 

(k)          Liens on assets of Non-Loan Parties (including Equity Interests
owned by such Non-Loan Parties issued by other Non-Loan Parties); provided that
(i) such Liens do not extend to, or encumber, assets that constitute Collateral
or the Equity Interests of any Loan Party and (ii) such Liens extending to the
assets of any Non-Loan Party secure only Indebtedness incurred by such Non-Loan
Party pursuant to Section 6.01;

 

(l)          Liens in connection with Indebtedness permitted by Section 6.01(c)
or Section 6.01(l) (to the extent consisting of Refinancing Indebtedness
incurred in reliance on Section 6.01(c)),as long as such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness; provided that (i) such Liens secure Indebtedness permitted by
Section 6.01(c) or Section 6.01(l) (to the extent Refinancing Indebtedness
incurred in reliance on Section 6.01(c)), (ii) such Liens are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction or improvement), (iii) the Indebtedness secured thereby does
not exceed the cost of such real property, improvements or equipment at the time
of such acquisition (or construction or improvement) and (iv) such Liens do not
apply to any other property or assets of any Company;

 

(m)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(n)          Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

 

(o)          Liens that are rights of setoff, bankers liens or similar
non-consensual liens relating to deposit or securities accounts in favor of
banks, other depositary institutions and securities intermediaries arising in
the ordinary course of business;

 

(p)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;

 

(q)          Liens of a third party insurance company arising in the ordinary
course of business on premium cash held in trust for the benefit of such third
party insurance company;

 

(r)          Liens arising from precautionary UCC filing statements regarding
operating leases or consignments;

 

-107-

 

 

(s)          (i) contractual or statutory Liens of landlords, to the extent
relating to the property and assets relating to any lease agreements with such
landlord (so long as the rent payable under any such lease agreement is not more
than 30 days past due, unless being contested in good faith and for which
reserves have been established in accordance with GAAP), (ii) contractual Liens
of suppliers (including sellers of goods) or service providers to the extent
limited to property or assets relating to such contract, (iii) contractual or
statutory Liens of governmental or other customers to the extent limited to the
property or assets relating to such contract, and (iv) Liens in favor of
governmental bodies to secure advance or progress payments pursuant to any
contract or statute, in each case, incurred or granted in the ordinary course of
business;

 

(t)          leases of the tangible properties of any Company, entered into in
the ordinary course of business of such Company, so long as such leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of such Company or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

 

(u)          licenses of the Intellectual Property of any Company so long as
such licenses do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of such Company, or
(ii) materially impair the value of the Intellectual Property subject thereto;

 

(v)          Liens with respect to earnest money deposits made in connection
with any Permitted Acquisition, Pending Acquisition or Asset Sale or securing
the Indebtedness permitted by Section 6.01(e), in an aggregate amount not to
exceed $10,000,000 at any time outstanding;

 

(w)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(x)          Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted pursuant to Section 6.01(d);

 

(y)          Liens on (i) cash deposits maintained for regulatory capital
requirements or held on behalf of clients in the course of the ordinary course
of business and (ii) receivables required to be directed for subsequent payment
to clients in the ordinary course of business;

 

(z)          Liens securing the Indebtedness outstanding under Section 6.01(t)
and other “Obligations” (as such term is defined in the Second Lien Credit
Agreement as of the date hereof), so long as all such Liens referred to in this
clause (z) are subject to the Intercreditor Agreement in the capacity of Second
Lien Obligations;

 

(aa)         other Liens on assets securing Indebtedness not to exceed
$10,000,000 at any one time outstanding; and

 

(bb)         on or prior to the 90th day following the Closing Date, Liens
granted pursuant to the Collateral Documents (as defined in the First Allied
Credit Agreement) on assets of First Allied Holdings Inc. and any Person that is
a Subsidiary of First Allied Holdings Inc. and a party to the First Allied
Credit Agreement on the Closing Date; provided that for the avoidance of doubt,
Section 5.15(c) shall be complied with.

 

SECTION 6.03         Investments, Loans and Advances. Purchase, hold or acquire
any Investment except:

 

(a)          Investments held by any Company in the form of Permitted
Investments or that were Permitted Investments when made;

 

-108-

 

 

(b)          loans or advances to officers, directors, employees, consultants
and independent contractors of any Company (i) for travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower; provided that no
cash or Permitted Investments are actually advanced pursuant to this clause
(ii), and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clauses (i) (other than for travel and entertainment in the ordinary
course of business) and (iii) above shall not exceed $3,750,000;

 

(c)          Investments by (x) (i) any Company in Borrower or any wholly-owned
Subsidiary of Borrower that is a Guarantor or a Broker-Dealer and (ii) any
wholly-owned Subsidiary of Borrower in Borrower or a wholly-owned Subsidiary of
Borrower that is a Guarantor or a Broker Dealer; provided that any such
Investments by a Loan Party in a Non-Loan Party shall be made in the form of
Indebtedness, and such Non-Loan Party shall provide a note evidencing such
Indebtedness to such Loan Party, which note shall be pledged to the Collateral
Agent pursuant to the Security Documents and (y) a Guarantor that is not a
Subsidiary Guarantor in another Guarantor that is not a Subsidiary Guarantor;

 

(d)          to the extent constituting Investments, transactions expressly
permitted (other than by reference to Section 6.03) under Sections 6.01, 6.02,
6.04 (including the receipt of noncash consideration for the dispositions of
assets permitted thereunder), 6.05 and 6.06;

 

(e)          Investments (i) in existence on, or that are made pursuant to
legally binding written commitments that are in existence on, the Closing Date
and that are set forth on Schedule 6.03, and (ii) any modification, replacement,
renewal or extension thereof; provided no such modification, replacement,
renewal or extension shall increase the amount of Investments then permitted
under this Section 6.03(e) except pursuant to the terms of such Investment in
existence on the Closing Date or as otherwise permitted by this Section 6.03;

 

(f)          Investments in Hedging Agreements permitted under Section 6.01;

 

(g)          promissory notes and other noncash consideration received in
connection with dispositions permitted by Section 6.04(b);

 

(h)          other than in respect of any Pending Acquisition, the purchase or
other acquisition (in one transaction or a series of related transactions) of
all or substantially all of the property and assets or business of any Person or
of assets constituting a business unit, a line of business or division of such
Person, or the Equity Interests in a Person that, upon the consummation thereof,
will be a Company (including as a result of a merger or consolidation and
including the deferred purchase of any remaining minority interests in any such
Company) (each, a “Permitted Acquisition”); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 6.03(h):

 

(A)         each applicable Loan Party and any such newly created or acquired
Company shall comply with the requirements of Section 5.10 to the extent
applicable;

 

(B)         no Event of Default shall have occurred and be continuing or would
result therefrom;

 

(C)         after giving Pro Forma Effect to the consummation of such Permitted
Acquisition (and any Indebtedness incurred or repaid upon such consummation),
the Secured Leverage Ratio shall be no greater than 2.75:1.00 (and the Borrower
shall have provided to the Administrative Agent a certificate in reasonable
detail as to the calculation of such Secured Leverage Ratio); and

 

-109-

 

 

(D)         any such Person so acquired or purchased (1) shall become upon such
consummation of such purchase or acquisition a wholly-owned Subsidiary of
Borrower that is a Broker-Dealer or become a Subsidiary Guarantor and any assets
or business so acquired shall upon such consummation be held by Borrower or a
wholly-owned Subsidiary of Borrower that is a Broker-Dealer or a Subsidiary
Guarantor or (2) shall become upon the consummation of such purchase or
acquisition a Non-Loan Party that is a Subsidiary of Borrower (provided that the
aggregate consideration so expended for all purchases and acquisitions in
reliance of this clause (2) of this clause (D) does not exceed $10,000,000);

 

(i)          Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers;

 

(j)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(k)          the licensing, sublicensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with Persons other than the
Companies in the ordinary course of business;

 

(l)          other Investments as valued at the fair market value of such
Investment at the time each such Investment is made; provided that the aggregate
amount of all such Investments made pursuant to this clause (l) measured at the
time such Investment is made shall not exceed $20,000,000 (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

 

(m)          Investments in Similar Businesses; provided that the aggregate
amount of all such Investments made pursuant to this clause (m) measured at the
time such Investment is made shall not exceed $20,000,000 (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

 

(n)          Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests (other than Disqualified Stock) of
the Borrower or RCAP Holdings to the seller of such Investments;

 

(o)          Investments of a Person that is acquired and becomes a Company or
of a Person merged or amalgamated or consolidated into any Company, in each case
after the Closing Date and in accordance with this Section 6.03 and/or
Section 5.10, as applicable, to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(p)          Investments made with the portion, if any, of (x) the Available
Amount or (y) Cumulative Retained Equity Amount, in each case on the date that
the Borrower elects to apply all or a portion thereof to this Section 6.03(p);
provided that immediately after giving Pro Forma Effect to any such Investment
no Event of Default shall be continuing;

 

(q)          the forgiveness or conversion to equity of any Indebtedness owed to
a Loan Party and permitted by Section 6.01;

 

-110-

 

 

(r)          advances of payroll payments to employees, consultants or
independent contractors or other advances of salaries or compensation to
employees, consultants or independent contractors, in each case in the ordinary
course of business;

 

(s)          additional Companies may be established or created if the RCS
Companies and such Companies comply with the requirements of Section 5.10 to the
extent applicable and any Investments in such additional Companies are permitted
by the other clauses of this Section 6.03;

 

(t)          Guarantees of any Company of leases entered into in the ordinary
course of business;

 

(u)          the Merger;

 

(v)         Investments consisting of contributions by any Company and/or any
Subsidiary of any Company to the capital of any Broker-Dealer to the extent such
Investments are required by applicable law or regulation;

 

(w)          Investments by any Company in the Equity Interests of Persons that
are affiliated with independent Financial Advisors of the Borrower or its
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$15,000,000;

 

(x)          the Pending Acquisitions; provided that each applicable Loan Party
and any newly created or acquired Company in connection with the Pending
Acquisitions shall comply with the requirements of Section 5.10 to the extent
applicable; provided that (i) both before and after giving effect to such
Pending Acquisition, no Default or Event of Default shall have occurred or be
continuing and (ii) each Pending Acquisition shall be consummated in accordance
with the applicable Pending Acquisition Agreement, without any amendment,
modification, waiver or consent thereunder (other than any amendment,
modification, waiver or consent that is not materially adverse to the interests
of the Lenders);

 

(y)          Investments in the form of ordinary course loans to Financial
Advisors affiliated with the Borrower, consistent with past practice in an
aggregate amount for such loans at any time outstanding not to exceed
$25,000,000; and

 

(z)          Investments in the ordinary course of business consistent with
practice in one or more mutual funds designated by a Financial Advisor who is
affiliated with the Borrower, to the extent that such Investments comprise part
of such Financial Advisor’s deferred compensation plan.

 

Notwithstanding the foregoing, no Company (other than First Allied and its
Subsidiaries) may make any Investment in First Allied or any of its Subsidiaries
(other than Investments in existence at the Closing Date) until such time as the
First Allied Repayment shall have occurred.

 

-111-

 

 

SECTION 6.04         Mergers, Consolidations, Sales of Assets and Acquisitions.

 

(a)          Merge, consolidate or amalgamate with or into any other Person, or
permit any other Person to merge, consolidate or amalgamate with or into it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all its assets (whether now owned or
hereafter acquired), or purchase, lease or otherwise acquire (in one transaction
or a series of transactions) all or substantially all of the assets of any other
Person or line of business, unit or division of such Person, except that (A) any
Subsidiary of the Borrower or any other Person may be merged, consolidated or
amalgamated with or into the Borrower; provided that the Borrower shall be the
continuing or surviving Person, (B) any Company (other than the Borrower) may
merge, consolidate or amalgamate with or into any other Company or any other
Person (or dispose of all or substantially all of its business units, assets and
other properties) in a transaction in which the surviving entity is or becomes a
Subsidiary of a Company (and in the case of any merger, consolidation,
amalgamation or disposition involving one or more Subsidiary Guarantors or other
Guarantors, a Subsidiary Guarantor (or, in the case of any other Guarantor, a
Subsidiary Guarantor or other Guarantor) shall be the continuing or surviving
entity or the Person formed by or surviving any such merger, consolidation,
amalgamation, or disposition (if other than a Subsidiary Guarantor or other
Guarantor as the case may be) shall execute a supplement to the Guarantee and
any applicable Security Documents), (C) any Company (other than the Borrower)
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (D) any Company (other than the
Borrower) may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to the Borrower or any Subsidiary (provided that, if such
Company is a Subsidiary Guarantor or other Guarantor, the transferee in such
transaction shall be the Borrower or another Subsidiary Guarantor (or, in the
case of any other Guarantor, a Subsidiary Guarantor or other Guarantor)) and (E)
the Borrower and any Subsidiary of any Company may effect any Permitted
Acquisitions or Pending Acquisitions in accordance with Section 6.03(h) or
6.03(x) (which, for the avoidance of doubt, may be effected as a merger,
amalgamation, consolidation or acquisition of all or substantially all assets).
Notwithstanding the foregoing, no Company nor any Subsidiary of any Company
(other than First Allied and its Subsidiaries) may merge, consolidate or
amalgamate with or into First Allied or any of its Subsidiaries until such time
as the First Allied Repayment shall have occurred.

 

(b)          Make any Asset Sale (other than those Asset Sales permitted under
paragraph (a) above), except for:

 

(i)          Sales, transfers or other dispositions of other assets for fair
market value by any Company; provided that (A) with respect to any disposition
pursuant to this Section 6.04(b)(i), such Company shall receive not less than
75% of such consideration in the form of cash or Permitted Investments; provided
that, for purposes of determining what constitutes cash under this clause (A),
(1) any balance sheet liabilities of such Company, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable disposition and for
which such Company shall have been validly released by all applicable creditors
in writing and (2) any securities received by such Company from such transferee
that are converted by such Company into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale and
(3) any Designated Non-Cash Consideration received by such Company in such Asset
Sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (3) that is
at that time outstanding, not to exceed $10,000,000, with the fair market value
of each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall, in
each case shall be deemed to be cash for purposes of this provision and for no
other purpose, (B) any non-cash proceeds received in the form of Indebtedness or
capital stock are pledged to the Collateral Agent to the extent required under
Section 5.10 and (C) to the extent applicable, the Net Cash Proceeds thereof are
promptly offered to prepay the Loans as required by Section 2.13(b); provided
that the aggregate fair market value of all assets sold, transferred or disposed
of pursuant to this Section 6.04(b)(i) shall not exceed (x) $50,000,000 in any
fiscal year of the Borrower and (y) $150,000,000 since the Closing Date;

 

-112-

 

 

(ii)         (A) any Company may dispose of property or assets to Borrower or
any wholly owned Subsidiary of Borrower, and any wholly owned Subsidiary of
Borrower may dispose of property or assets to a wholly owned subsidiary of
Borrower; provided that if (x) (i) the transferor of such property is a
Subsidiary Guarantor or the Borrower the transferee thereof must either be the
Borrower or a Subsidiary Guarantor, (B) a Guarantor that is not a Subsidiary
Guarantor may dispose of property or assets to another Guarantor that is not a
Subsidiary Guarantor and (C) to the extent such transaction constitutes an
Investment, such transaction is made in compliance with Section 6.03(c);

 

(iii)        the Companies may sell, transfer and otherwise dispose of
Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(iv)        the Companies may effect any transaction permitted (other than by
reference to Section 6.04) by Section 6.03, 6.04(a), 6.05 or 6.06;

 

(v)         the Companies may sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof;

 

(vi)        the unwinding of any Hedging Agreement;

 

(vii)       Asset Sales of any asset between or among one or more Companies as a
substantially concurrent interim disposition in connection with a disposition
otherwise permitted pursuant to clauses (i) through (vi) above; and

 

(viii)      Asset Sales listed on Schedule 6.04(b).

 

Notwithstanding the foregoing, no Company nor any Subsidiary of any Company
(other than First Allied and its Subsidiaries) may make any Asset Sale to First
Allied or any of its Subsidiaries until such time as the First Allied Repayment
shall have occurred.

 

SECTION 6.05         Restricted Payments; Restrictive Agreements.

 

(a)          Declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment (including pursuant to any Synthetic Purchase
Agreement), or incur any obligation (contingent or otherwise) to do so;
provided, however, that:

 

(i)     any Company may declare and make Restricted Payments to Borrower (and,
in the case of a Restricted Payment by a Subsidiary of Borrower that is not a
wholly owned Subsidiary of Borrower, to such Company and to each other owner of
Equity Interests of such Company based on their relative ownership interests);

 

(ii)    to the extent constituting Restricted Payments, any Company may take
actions expressly permitted by Section 6.03 (other than Section 6.03(d));

 

(iii)   any Company may declare and make Restricted Payments:

 

(1)         [reserved];

 

-113-

 

 

(2)         the proceeds of which will be used to repurchase, retire or
otherwise acquire the Equity Interests of the Borrower (or to make a Restricted
Payment to or an Investment in a Parent Holding Company to enable it or another
Parent Holding Company to repurchase, retire or otherwise acquire its Equity
Interest) from directors, officers, employees or members of management
consultants or independent contractors (or their estate, family trust, family
members, spouse, civil partner and/or former spouse or civil partner) of the
Borrower or any Parent Holding Company not to exceed $10,000,000 in any calendar
year (in each case, provided that any unused or unutilized amounts at the end of
any calendar year may be being carried over and used in the subsequent calendar
year); provided further that the amounts set forth in this clause (iii)(2) may
be further increased by the proceeds of any key-man life insurance received by
the Loan Parties (solely with respect to the calendar year in which such
proceeds are received and without limiting any carry-over thereof permitted
above);

 

(3)         the proceeds of which are applied to the purchase or other
acquisition by any Parent Holding Company of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or more than 50%
of the Equity Interests in a Person; provided that if such purchase or other
acquisition had been made by the Borrower or any Subsidiary, it would have
constituted an Permitted Acquisition permitted to be made pursuant to Section
6.03(h); provided that (A) such Restricted Payment shall be made concurrently
with the closing of such purchase or other acquisition and (B) any Parent
Holding Company shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) and any liabilities
assumed to be contributed to the Borrower or any Subsidiary Guarantor (or other
Subsidiary to the extent permitted by Section 6.03(h)) or (2) the merger (to the
extent permitted in Section 6.05(a)) into the Borrower or any Subsidiary
Guarantor (or to the extent permitted, other Subsidiary) formed or acquired in
order to consummate such purchaser or other acquisition;

 

(4)         repurchases of Equity Interests of any parent holding company of
Borrower deemed to occur upon the noncash exercise of stock options and warrants
or similar equity incentive awards;

 

(5)         (A) with respect to any taxable period ending after the Closing Date
for which RCAP Holdings is treated as a partnership or disregarded entity for
U.S. federal income tax purposes, the payment of distributions to RCAP Holdings’
equity owners in an aggregate amount equal to the product of (x) the taxable
income of RCAP Holdings for such taxable period, reduced by any cumulative net
taxable loss with respect to all prior taxable periods ending after the Closing
Date (determined as if all such taxable periods were one taxable period) to the
extent such cumulative net taxable loss would have been deductible by the equity
owners against such taxable income if such loss had been incurred in the taxable
period in question (assuming that the equity owners have no items of income,
gain, loss, deduction or credit other than through RCAP Holdings) and (y) the
highest combined marginal U.S. federal, state and local income tax rate
applicable to an individual resident in New York, New York for such taxable
period (taking into account the character of the taxable income in question
(long term capital gain, qualified dividend income, etc.) and the deductibility
of state and local income taxes for U.S. federal income tax purposes (and any
applicable limitation thereon)); provided that distributions otherwise permitted
under this clause (A) in respect of the taxable period beginning prior to the
Closing Date shall be reduced by the amount of estimated tax payments that
should have been made by the equity owners of RCAP Holdings prior to the Closing
Date (based on the assumptions used in this clause (A)), and (B) with respect to
any taxable period ending before the Closing Date for which RCAP Holdings was
treated as a partnership or disregarded entity for U.S. federal income tax
purposes, the payment of distributions to RCAP Holdings’ equity owners in an
aggregate amount equal to the product of (x) any additional taxable income for
such taxable period resulting from a tax audit adjustment made after the Closing
Date and (y) the highest combined marginal U.S. federal, state and local income
tax rate applicable to an individual resident in New York, New York for such
taxable period (taking into account the character of the additional taxable
income in question (long term capital gain, qualified dividend income, etc.) and
the deductibility of state and local income taxes for U.S. federal income tax
purposes (and any applicable limitations thereon)) plus any penalties, additions
to tax or interest that may be imposed as a result of such audit adjustment; and

 

-114-

 

 

(6)         (A) with respect to any taxable period ending after the Closing Date
for which RCS Management is treated as a partnership or disregarded entity for
U.S. federal income tax purposes, the payment of distributions to RCS
Management’s equity owners in an aggregate amount equal to the product of (x)
the taxable income of RCS Management for such taxable period, reduced by any
cumulative net taxable loss with respect to all prior taxable periods ending
after the Closing Date (determined as if all such taxable periods were one
taxable period) to the extent such cumulative net taxable loss would have been
deductible by the equity owners against such taxable income if such loss had
been incurred in the taxable period in question (assuming that the equity owners
have no items of income, gain, loss, deduction or credit other than through RCS
Management) and (y) the highest combined marginal U.S. federal, state and local
income tax rate applicable to an individual resident in New York, New York for
such taxable period (taking into account the character of the taxable income in
question (long term capital gain, qualified dividend income, etc.) and the
deductibility of state and local income taxes for U.S. federal income tax
purposes (and any applicable limitation thereon)); provided that distributions
otherwise permitted under this clause (A) in respect of the taxable period
beginning prior to the Closing Date shall be reduced by the amount of estimated
tax payments that should have been made by the equity owners of RCS Management
prior to the Closing Date (based on the assumptions used in this clause (A)),
and (B) with respect to any taxable period ending before the Closing Date for
which RCS Management was treated as a partnership or disregarded entity for U.S.
federal income tax purposes, the payment of distributions to RCS Management’s
equity owners in an aggregate amount equal to the product of (x) any additional
taxable income for such taxable period resulting from a tax audit adjustment
made after the Closing Date and (y) the highest combined marginal U.S. federal,
state and local income tax rate applicable to an individual resident in New
York, New York for such taxable period (taking into account the character of the
additional taxable income in question (long term capital gain, qualified
dividend income, etc.) and the deductibility of state and local income taxes for
U.S. federal income tax purposes (and any applicable limitations thereon)) plus
any penalties, additions to tax or interest that may be imposed as a result of
such audit adjustment.

 

(iv)        in addition to the Restricted Payments otherwise permitted under
this Section 6.05, the Companies may declare and make additional Restricted
Payments in an aggregate amount not to exceed (A) $10,000,000, plus (B) an
amount equal to the portion, if any, of the Available Amount on the date of such
election that the Borrower elects to apply to this Section 6.05(a)(iv)(B), plus
(C) an amount (which, for purposes of this clause (C), shall not be less than
zero) equal to the portion, if any, of the Cumulative Retained Equity Amount on
the date of such election that the Borrower elects to apply to this
Section 6.05(a)(iv)(C); provided that, in the case of clauses (B) and (C) of
this Section 6.05(a)(iv), (1) immediately after giving effect to any such
Restricted Payment, no Default or Event Default shall be continuing and (2)
immediately after giving effect to any such Restricted Payment, the Borrower
shall be in compliance on a Pro Forma Basis with a maximum Secured Leverage
Ratio of (x) with respect to Restricted Payments to a Company or any Affiliate
of a Company, 1.00:1.00 or (y) with respect to Restricted Payments to a Person
that is not a Company or any Affiliate of a Company, 1.25:1.00, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the applicable four fiscal quarter period covered thereby;

 

-115-

 

 

(v)         any Company may (i) pay cash in lieu of fractional shares in
connection with any dividend, split or combination of its Equity Interests or
any Permitted Acquisition (or similar Investment) or Pending Acquisition and
(ii) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion;

 

(vi)        the payment of dividends and distributions within 60 days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 6.05;

 

(vii)       other Restricted Payments in an aggregate amount not to exceed the
Pre-Closing Retained Earnings Amount; provided that (a) no Event of Default
shall have occurred and be continuing or would result therefrom and (b) on a Pro
Forma Basis after giving effect to each such Restricted Payment made pursuant to
this Section 6.05(a)(vii), the Secured Leverage Ratio shall not be greater than
2.75:1.00 (and the Borrower shall have provided to the Administrative Agent a
certificate in reasonable detail as to the calculation of such Secured Leverage
Ratio);

 

(viii)      the Borrower may redeem in whole or in part any Equity Interests of
the Borrower in exchange for another class of Equity Interests or rights to
acquire Equity Interest or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its Equity Interests; provided that
any terms and provisions material to the interests of the Lenders, when taken as
a whole, contained in such other class of Equity Interests of the Borrower are
no more adverse (taken as a whole) to the Lenders than those contained in the
Equity Interests redeemed thereby;

 

(ix)         the Borrower may make Restricted Payments in an amount equal to
withholding or similar taxes payable or expected to be payable by any present or
former employee, director, officer, manager, consultant or independent
contractor (or their respective Affiliates, estates or immediate family members)
and any repurchases of Equity Interests in consideration of such payments
including deemed repurchases in connection with the exercise of stock options or
grant, vesting or delivery of any Equity Interests; provided that the aggregate
amount of Restricted Payments (other than deemed repurchases made for no value)
pursuant to this Section 6.05(a)(ix) shall not exceed $2,000,000 in any fiscal
year of the Borrower;

 

(x)          RCAP Holdings and RCS Management may make Restricted Payments with
the Net Cash Proceeds received by such Company of any sale of Qualified Capital
Stock of the Borrower pursuant to clause (b)(xiii) of the definition of “Asset
Sale”;

 

(xi)         the applicable Company may make the Restricted Payments set forth
on Schedule 6.05 to each Person listed under such Company’s name in such
Schedule in the amount and during the period listed opposite such Person on such
Schedule;

 

-116-

 

 

(xii)        to the extent that either RCAP Holdings or RCS Management has
received a Restricted Payment from the Borrower pursuant to Section 6.05(a)(iv)
or (a)(vii) (or (a)(vi) to the extent such Restricted Payment would have
complied with (a)(iv) or (a)(vii) upon the date of declaration thereof), RCAP
Holdings or RCS Management may make Restricted Payments with the proceeds of the
Restricted Payment so received from the Borrower pursuant to such Sections; and

 

(xiii)       (A) the payments referred to in Section 6.09(l) may be made, and
(B) Restricted Payments of the fees received by RCS Management pursuant to such
Section 6.09(l) may be made; provided that with respect to this clause (B), on a
Pro Forma Basis for the most recent Test Period, after giving effect to such
Restricted Payments the Companies will be in compliance with the covenants set
forth in Section 6.07.

 

Notwithstanding the foregoing, no Company nor any Subsidiary of any Company
(other than First Allied and its Subsidiaries) may make a Restricted Payment to
First Allied or any of its Subsidiaries until such time as the First Allied
Repayment shall have occurred.

 

(b)       Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of any Company to create, incur or permit to exist any Lien upon any of
its property or assets, or (ii) the ability of any Company (other than an RCS
Company) to pay dividends or other distributions with respect to any of its
Equity Interests or the ability of any Company to make or repay loans or
advances to any Company or to Guarantee Indebtedness of any Company; provided
that (A) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or any Second Lien Loan Document or any “Loan
Document” (or comparable term) under any Credit Agreement Refinancing
Indebtedness or the Luxor Convertible Notes, (B) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Company pending such sale, provided such restrictions and conditions
apply only to the Company that is to be sold and such sale is permitted
hereunder, (C) the foregoing shall not apply to restrictions and conditions
imposed on any Foreign Company by the terms of any Indebtedness of such Foreign
Company permitted to be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(E) clause (i) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, (F) the foregoing
shall not apply to customary restrictions on cash or other deposits or net worth
required by customers under contracts entered into in the ordinary course of
business and joint venture agreements or other similar arrangements if such
provisions apply only to the Person (and the equity interests in such Person)
that is the subject thereof, (G) provisions in agreements or instruments that
prohibit the payment of dividends or the making of other distributions with
respect to Equity Interests of a Person other than on a pro rata basis, (H) the
foregoing shall not apply to customary restrictions and conditions contained in
any agreement relating to any Asset Sale (or other disposition of assets)
permitted under this Agreement pending the consummation of such Asset Sale (or
other disposition of assets), (I) the foregoing shall not apply to any agreement
in effect at the time a Person becomes a Company, so long as such agreement was
not entered into in connection with or in contemplation of such Person becoming
a Company, which encumbrance or restriction is not applicable to the properties
or assets of any Loan Party, other than the Company or the property or assets of
the Company so acquired and (J) prior to the 90th day following the Closing
Date, the foregoing shall not apply to restrictions and conditions applicable to
the First Allied Entities (but not any other Company) under the First Allied
Credit Agreement.

 

-117-

 

 

 

SECTION 6.06         Other Indebtedness and Agreements.

 

(a)          Permit any (i) waiver, supplement, modification, amendment,
termination or release of any Junior Debt (other than the Second Lien Loans),
the First Allied Credit Agreement or the RCAP Holdings Notes that would have a
material and adverse effect on the interests of the Lenders or other Secured
Parties (and, in the case of the Second Lien Loans, any waiver, supplement,
modification, amendment or termination that is prohibited by the Intercreditor
Agreement) or (ii) waiver, supplement, modification or amendment of (x) its
certificate of incorporation, certificate of formation, by-laws, operating,
management or partnership agreement or other organizational documents or (y) any
Management Agreement, in each case to the extent any such waiver, supplement,
modification or amendment would be materially adverse to the Lenders (it being
understood and agreed that any material increase in the fees payable under any
Management Agreement shall be deemed to be materially adverse to the Lenders).

 

(b)          Make any distribution, whether in cash, property, securities or a
combination thereof, in respect of, or pay, or commit to pay, or directly or
indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Junior Debt, except:

 

(i)      refinancings pursuant to Section 6.01(l) and “Refinancings” (as defined
in the Intercreditor Agreement) of the Second Lien Loans permitted by Section
5.3 of the Intercreditor Agreement;

 

(ii)     the payment of regularly scheduled interest payments as and when due in
respect of any Junior Debt permitted under Section 6.01 and, if applicable,
subject to the subordination provisions contained in the Subordinated Loan
Documents in respect thereof, if applicable; provided that the foregoing Section
6.06(b)(ii) shall not operate in derogation of any provision of the
Intercreditor Agreement;

 

(iii)    so long as no Default or Event of Default has occurred and is
continuing, any payment, redemption, repurchase, retirement or other acquisition
for consideration of any principal amount of Junior Debt in an amount not
exceeding, the (x) Cumulative Retained Equity Amount and (y) the Available
Amount at such date, immediately prior to the making of such payment,
redemption, repurchase, retirement or other acquisition for consideration;
provided that immediately after giving Pro Forma Effect to any such payment,
redemption, repurchase, retirement or other acquisition for consideration, in
the case of clause (y), the Borrower shall be in compliance on a Pro Forma Basis
with a maximum Secured Leverage Ratio of (A) with respect to any payment to, or
redemption, repurchase, retirement or acquisition from, a Company or any
Affiliate of a Company, 2.50:1.00 or (B) with respect to payment to, or
redemption, repurchase, retirement or acquisition from, a Person that is not a
Company or any Affiliate of a Company, 2.75:1.00, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.04 Financials as
though such Investment had been made as of the first day of the applicable four
fiscal quarter period covered thereby;

 

(iv)   prepayment or repayment the Second Lien Loans with Declined Proceeds in
accordance with the terms of the Second Lien Credit Agreement; and

 

(v)     the prepayment, repayment or redemption of the RCAP Holdings Notes with
the proceeds of the escrow account established pursuant to Section 5.15.

 

SECTION 6.07         Financial Covenants. The Borrower will not:

 

(a)          Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any Test Period to be less than the ratio set forth below:

 

-118-

 

 

Test Period   Ratio  September 30, 2014—December 31, 2017   1.25:1.00  March 31,
2018 and the last day of each Test Period thereafter   1.50:1.00 

 

(b)          Secured Leverage Ratio. Permit the Secured Leverage Ratio as of the
last day of any Test Period to exceed the ratio set forth below:

 

Test Period   Ratio  September 30, 2014   3.25:1.00  December 31, 2014 
 3.00:1.00  March 31, 2015   2.75:1.00  June 30, 2015   2.50:1.00  September 30,
2015   2.25:1.00  December 31, 2015   2.00:1.00  March 31, 2016   1.75:1.00 
June 30, 2016   1.50:1.00  September 30, 2016—December 31, 2016   1.25:1.00 
March 31, 2017   1.00:1.00  June 30, 2017 and the last day of each Test Period
thereafter   0.75:1.00 

 

(c)          Minimum Regulatory Net Capital. Permit the Regulatory Net Capital
of any Broker-Dealer to be less than 125% of the Early Warning Threshold at any
time.

 

SECTION 6.08         Specified Equity Contributions.

 

(a)          Solely for purposes of determining compliance with the financial
covenants in Sections 6.07(a) and 6.07(b), after the last day of the applicable
fiscal quarter and on or prior to the day that is ten Business Days after the
day on which Section 5.04 Financials are required to be delivered for the
applicable fiscal period (the “Equity Cure Period”), the Borrower may issue
common Equity Interests for cash to a Person other than a Company on or prior to
the expiration of the Equity Cure Period for such fiscal quarter, and such cash
will, if so designated by the Borrower, be included in the calculation of
Consolidated EBITDA for the purposes of determining compliance with financial
covenants set forth in Sections 6.07(a) and 6.07(b) at the end of such fiscal
quarter and the subsequent three fiscal quarters (any such equity contribution
so included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (i) there shall be no more than four Specified
Equity Contributions made during the term of this Agreement, (ii) no Specified
Equity Contribution may be made for any four-fiscal-quarter period for which
there shall not be at least three fiscal quarters in which no Specified Equity
Contribution is made, (iii) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Borrower to be in
compliance with the financial covenants set forth in Sections 6.07(a) and
6.07(b), (iv) all Specified Equity Contributions shall be disregarded for all
other purposes of this Agreement, including without limitation determining the
Applicable Margin, Cumulative Retained Equity Amount, Available Amount and any
baskets with respect to the covenants contained in this Article VI, and in
connection with any repayment or prepayment of Loans with the proceeds from any
Specified Equity Contribution for purposes of calculating any leverage ratios
under this Agreement) and (v) for purposes of calculating the Secured Leverage
Ratio at the end of the fiscal quarter for which a Specified Equity Contribution
was made, such Specified Equity Contribution and the use of proceeds thereof
shall be disregarded (except for purposes of determining Consolidated EBITDA as
herein above set forth in this Section 6.08(a)).

 

-119-

 

 

(b)          Upon receipt by the Administrative Agent of a Notice of Intent to
Cure prior to the last day of the Equity Cure Period, neither the Administrative
Agent nor any Lender shall exercise any rights or remedies under Section 7.01
(or any rights and remedies under any other Loan Document that are available
during the continuance of an Event of Default) on the basis of any failure to
comply with Section 6.07(a) or 6.07(b) until the expiration of the Equity Cure
Period.

 

SECTION 6.09         Transactions with Affiliates. Enter into any transactions
(other than between or among the Companies (other than, prior to the First
Allied Repayment, between or among any Company (other than First Allied and its
Subsidiaries) and First Allied or a Subsidiary thereof)) involving aggregate
payments or consideration in excess of $5,000,000 with any of their respective
Affiliates on terms that are not substantially as favorable to such Company as
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate, as determined by the board of directors of Borrower in good
faith, provided that the foregoing restrictions shall not apply to:

 

(a)          transactions permitted by Section 6.05;

 

(b)          the Transactions and the payment of the Transaction Expenses;

 

(c)          the issuance of Capital Stock or Stock Equivalents of the Borrower,
including to the management of the Borrower (or any direct or indirect parent
thereof) or any of its Subsidiaries in connection with the Transactions or
pursuant to arrangements described in clause (f) of this Section 6.09;

 

(d)          employment, indemnification and severance arrangements between the
Companies and their respective officers, directors, managers, employees or
consultants (including management and employee benefit plans or agreements,
stock option plans and other compensatory arrangements) in the ordinary course
of business and payments pursuant thereto;

 

(e)          [reserved];

 

(f)          payments by the Companies pursuant to an intercompany expense
sharing agreement among such Companies; provided that such payments are on
customary terms consistent with past practices;

 

(g)          transactions or payments pursuant to any agreement or arrangement
as in effect as of, or otherwise contemplated on, the Closing Date and as set
forth on Schedule 6.09, or any amendment thereto (so long as any such amendment
is not materially adverse to the Lenders when taken as a whole as compared to
the applicable agreement as in effect on the Closing Date) or similar agreements
entered into thereafter;

 

(h)          reasonable and customary payments, loans, advances or guarantees
(or cancellation of loans, advances or guarantees) to employees, officers,
directors, managers or consultants of the Companies and employment agreement,
stock option plans and other similar arrangements with such employees, officers,
directors, manager or consultants;

 

(i)          leases and Intellectual Property licenses entered into in the
ordinary course of business;

 

-120-

 

 

(j)          transactions among any of the Companies and any Person that would
constitute a transaction with an Affiliate under this clause solely because a
director of which is also a director of a Company or any other direct or
indirect parent of any Company; provided, however, that such director abstains
from voting as a director of such Company or such direct or indirect parent of
such Company, as the case may be, on any matter involving such other Person;

 

(k)          existence of, or the performance by any Company of their
obligations under the terms of, any customary registration rights agreement to
which it is a party or becomes a party in the future;

 

(l)          the payment of fees for management, consulting, advisory and
financial services rendered to the Borrower and any Subsidiary pursuant to the
Management Agreement and related expenses (including indemnification and other
similar amounts) (plus any unpaid management, consulting, monitoring, advisory
and other fees and related expenses (including indemnification and other similar
amounts) accrued in any prior year);

 

(m)          loans, advances and other transactions between or among any Company
or any joint venture (regardless of the form of legal entity) in which any
Company has invested (and which Subsidiary or joint venture would not be an
Affiliate of the Borrower but for such Company’s ownership of Capital Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
or not prohibited under Article VI;

 

(n)          transactions undertaken pursuant to membership in a purchasing
consortium;

 

(o)          contributions to the capital of any Company or any Parent Holding
Company (other than Disqualified Stock or Specified Equity Contributions) or any
investments by the Permitted Investors, RCAP Holdings or any Parent Holding
Company in the Equity Interests of any Company (and payment of reasonable
out-of-pocket expenses incurred in connection therewith); and

 

(p)          investments by Affiliates in Indebtedness or preferred Equity
Interests of any Company, so long as non-Affiliates were also offered the
opportunity to invest in such Indebtedness or preferred Equity Interests, and
transactions with Affiliates solely in their capacity as holders of Indebtedness
or preferred Equity Interests of any Company, so long as such transaction is
with all holders of such class (and there are such non-Affiliate holders) and
such Affiliates are treated no more favorably than all other holders of such
class generally.

 

SECTION 6.10         Fiscal Year. Make any change to the fiscal year of the
Borrower.

 

SECTION 6.11         Lines of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the Closing Date or any business substantially related or incidental thereto.

 

ARTICLE VII

EVENTS OF DEFAULT

 

SECTION 7.01         Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

-121-

 

 

(a)          any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances, amendments or
extensions of Letters of Credit hereunder, shall prove to have been untrue in
any material respect when so made or deemed made; provided that with respect to
any representation or warranty made on the Closing Date with respect to the
Target or the target in any Pending Acquisition (other than the Specified
Representations and Target Representations), such default shall not constitute
an Event of Default until the date that is 30 days after the Closing Date,
unless the Borrower has caused the inaccuracy in such representation or warranty
to be remedied on or prior to such date; provided that reasonable steps are
being taken as to such remediation; provided further that for the avoidance of
doubt, such inaccuracy shall constitute a Default from and after the Closing
Date until the earlier of (x) such inaccuracy constituting an Event of Default
pursuant to the foregoing and (y) the remediation of such inaccuracy;

 

(b)          default in the payment of any principal of any Loan when and as the
same shall become due and payable;

 

(c)          default shall be made in the payment of any interest on any Loan or
any Fee or the reimbursement with respect to any L/C Disbursement or any other
amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five Business Days;

 

(d)          default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in Section 5.01
(with respect to the existence of the Borrower only), 5.05(a), 5.08, 5.15(b),
5.15(c) or Article VI;

 

(e)          default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) to which it is a
party and such default shall continue unremedied for a period of 30 days after
notice thereof from the Required Lenders or the Administrative Agent to the
Borrower;

 

(f)          (i) any Company shall default in the payment of any principal or
interest due in respect of any Material Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created, or (ii) any other event or condition occurs, in either case that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits the holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (ii) shall not apply to (x) with respect to Indebtedness consisting of
any Hedging Agreements, termination events or equivalent events pursuant to the
terms of such Hedging Agreements and (y) secured Indebtedness that becomes due
solely as a result of the sale, transfer or other disposition of the property or
assets securing such Indebtedness; provided further that this clause (f) shall
not apply to any redemption, conversion or settlement of any such Indebtedness
that is convertible into Qualified Capital Stock of Borrower or RCAP Holdings
(and cash in lieu of fractional shares or units) and/or cash (in lieu of such
Qualified Capital Stock of Borrower or RCAP Holdings) pursuant to its terms
unless such redemption, conversion or settlement results from a default
thereunder;

 

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Loan Party or any Material Company, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, administrative receiver, administrator,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Material Company or for a substantial part of the property or
assets of any Loan Party or any Material Company, or (iii) the winding-up,
dissolution, administration, liquidation, or any moratorium in respect of any
Indebtedness, of any Loan Party or any Material Company (other than a solvent
liquidation or other reorganization otherwise permitted hereunder); and such
proceeding or petition shall continue undismissed, undischarged or unstayed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

-122-

 

 

(h)          any Loan Party or any Material Company shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(other than a solvent liquidation or other reorganization otherwise permitted
hereunder), (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (g) above or (iii) make a general assignment for the benefit of creditors;

 

(i)           one or more judgments shall be rendered against any Company or any
combination thereof for the payment of money in an aggregate amount in excess of
$25,000,000 (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and the same shall remain undischarged for a
period of 60 consecutive days during which such judgments shall not be
effectively satisfied, vacated, discharged, stayed or bonded pending appeal;

 

(j)           an ERISA Event shall have occurred that, when taken together with
any other ERISA Event, could reasonably be expected to result in a Material
Adverse Effect;

 

(k)          any Guarantee shall cease to be in full force and effect (other
than pursuant to the terms hereof or thereof), or any Guarantor shall deny or
disaffirm in writing that it has any further liability under any such Guarantee
(other than as a result of the discharge of such Guarantor in accordance with
the terms of the Loan Documents);

 

(l)          any Security Document shall cease to be in full force or effect or
ceases to create a valid and perfected first priority Lien on the Collateral
covered thereby (other than as expressly permitted thereunder or solely as a
result of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Agreement or take any other actions reasonably required to be taken
by the Administrative Agent under the Loan Documents), or any grantor, pledgor
or mortgagor thereunder or any Loan Party shall deny or disaffirm in writing any
grantor’s, pledgor’s or mortgagor’s obligations under such Security Document or
the enforceability or validity of such Security Document;

 

(m)          the Indebtedness under any Subordinated Indebtedness, shall cease
(or any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
Subordinated Loan Documents; or

 

(n)          there shall have occurred a Change of Control;

 

then, and in every such event (other than an event with respect to RCAP Holdings
or the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to RCAP Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Obligations of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

-123-

 

 

SECTION 7.02         Application of Proceeds. The Administrative Agent and the
Collateral Agent shall apply (a) the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, and (b) any amounts received in respect of the Obligations
following the termination of the Commitments and any of the Loans becoming due
and payable pursuant to Section 7.01, in each case as follows (subject to the
Intercreditor Agreement and, if entered into, any Customary Intercreditor
Agreement):

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with any collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Loan Party, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, any amounts for which the Administrative Agent
and/or the Collateral Agent is entitled to indemnification, fees, or
reimbursement of costs or expenses under the terms of any Loan Document, and any
other Loan Document Obligations owed to the Administrative Agent (other than
Unfunded Advances/Participations) and/or the Collateral Agent, in their
respective capacities as such hereunder or under any other Loan Document;

 

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed among the Administrative Agent and the Issuing Bank
pro rata in accordance with the amounts of Unfunded Advances/Participations owed
to them on the date of any such distribution);

 

THIRD, to the payment in full of all Obligations owed by any Loan Party to the
Issuing Bank, in its capacity as such hereunder or under any other Loan
Document;

 

FOURTH, to the payment in full of all Obligations consisting of accrued and
unpaid L/C Participation Fees and Commitment Fees (subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders), interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, and scheduled periodic payments then
due under Secured Hedging Agreements and any interest with respect to the
Secured Hedging Agreements (the amounts so applied to be distributed among the
Secured Parties pro rata in accordance with the amounts of such Obligations owed
to them on the date of any such distribution);

 

FIFTH, to the payment in full of all Obligations (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) consisting of unpaid principal amount of the Loans and any premium
thereon or breakage or termination fees, costs or expenses related thereto,
reimbursement obligations in respect of Letters of Credit, the termination
values and any other Obligations in respect of Secured Hedging Agreements (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of the Obligations owed to them on the date of any
such distribution);

 

-124-

 

 

SIXTH, to the payment in full of all other Obligations, other than in respect of
cash collateralization of outstanding Letters of Credit (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

SEVENTH, to Cash Collateralize outstanding Letters of Credit by depositing in an
account with the Collateral Agent, for the benefit of the Revolving Credit
Lenders, an amount in cash equal to 105% of the L/C Exposure as of such date;
and

 

EIGHTH, to the Borrower, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

The Administrative Agent and the Collateral Agent shall have absolute discretion
as to the time of application of any such proceeds, moneys, balances or amounts
in accordance with this Agreement and the other Loan Documents. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

ARTICLE VIII
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC.

 

Each Lender and the Issuing Bank hereby irrevocably appoints Barclays Bank PLC
as its Administrative Agent and each Secured Party and Issuing Bank hereby
irrevocably appoints Barclays Bank PLC as its Collateral Agent (for purposes of
this Article VIII, the Administrative Agent and the Collateral Agent are
referred to collectively as the “Agents”), and Barclays Bank PLC hereby accepts
such appointments. Each Lender, each Issuing Bank and each other Secured Party
hereby authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents
and the Intercreditor Agreement and any other Customary Intercreditor Agreement,
together with such actions and powers as are reasonably incidental thereto,
including to negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement, the Security Documents and the Intercreditor Agreement and
any other Customary Intercreditor Agreement, (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender and (iii) in the event of a
foreclosure by the Agents on any of the Collateral pursuant to a public or
private sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. It is understood and agreed that the use of
the term “Agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions other than
pursuant to the sixth paragraph of this Section (and then to the extent set
forth therein).

 

-125-

 

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Company or any
Affiliate thereof as if it were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) neither Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) neither Agent shall have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08); provided that neither Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to any Company that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
nonappealable judgment). Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 

-126-

 

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent may also rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. No Agent shall be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall either
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent. Neither Agent shall be responsible
for the negligence or misconduct of any sub-agents, or any Related Parties of
any sub-agents, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

-127-

 

 

Subject to the elapsing of the 30-day period for the appointment and acceptance
of a successor Agent as provided below, either Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with, so long as no
Default or Event of Default shall have occurred and be continuing, the approval
of the Borrower (such approval not to be unreasonably withheld, conditioned or
delayed and which approval shall be deemed to have been given by the Borrower if
the Borrower has not responded within five Business Days of a request for such
approval), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, with, so long as no Default or Event of Default shall have occurred
and be continuing, the approval of the Borrower (such approval not to be
unreasonably withheld, conditioned or delayed and which approval shall be deemed
to have been given by the Borrower if the Borrower has not responded within five
Business Days of a request for such approval), on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If no successor Agent has
been appointed by the 30th day after the date the retiring Agent may appoint a
successor Agent pursuant to the immediately preceding sentence, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint, with, so long
as no Default or Event of Default shall have occurred and be continuing, the
approval of the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed and which approval shall be deemed to have been given by
the Borrower if the Borrower has not responded within five Business Days of a
request for such approval), a successor Administrative Agent and/or Collateral
Agent, as the case may be. Any such resignation by such Agent hereunder shall
also constitute, to the extent applicable, its resignation as an Issuing Bank,
in which case such resigning Agent (x) shall not be required to issue, amend or
extend any Letters of Credit hereunder and (y) shall maintain all of its rights
as Issuing Bank with respect to any Letters of Credit issued by it, prior to the
date of such resignation. From the date of effectiveness of any such resignation
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

The Collateral Agent, the successor Agent, the Lenders and the Loan Parties
shall execute all documents and take all other actions necessary or in the
opinion of successor Agent reasonably desirable in connection with the
substitution by successor Agent of Collateral Agent as holder of the security
under the Loan Documents, all in accordance with applicable law.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relating to the Loan Documents relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan or Letter of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Letters of Credit and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the Agents and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Bank and the Agents under Sections 2.05 and 9.05) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same. Any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, the Issuing Bank and the Collateral Agent to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
and the Collateral Agent, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of the Collateral Agent or any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of the Collateral Agent or any Lender or to authorize the
Administrative Agent to vote in respect of the claim of the Collateral Agent or
any Lender in any such proceeding.

 

-128-

 

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Joint Lead Arrangers or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Joint Lead Arrangers or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document. Without limitation of the foregoing, none of the Joint Lead
Arrangers in their respective capacities as such shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship or trust
relationship in respect of any Lender, Loan Party or any other Person. The
Companies waive and release, to the fullest extent permitted by law, any claims
that it may have against any Agent, Joint Lead Arranger or Lender with respect
to any breach or alleged breach of agency or fiduciary duty.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.08 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

-129-

 

 

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.20, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this paragraph, include any Issuing Bank or any Swing Line Lender.

 

ARTICLE IX
  

MISCELLANEOUS

 

SECTION 9.01         Notices; Electronic Communications. Notices and other
communications (other than with respect to ordinary course notices delivered
pursuant to Article II) provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or e-mail, as follows:

 

(a)          if to any Company, to it at 405 Park Avenue, New York, NY 10022,
Attn: Brian D. Jones, (Telephone No.: (646) 937-6903; email:
bjones@rcssecurities.com; with a copy to Proskauer Rose LLP, Eleven Times
Square, New York, NY 10036-8299, Attn: Andrew Bettwy (Telephone No.:
(212)969-3180; Fax No.: (212) 969-2900; Email: abettwy@proskauer.com;

 

(b)          if to the Administrative Agent, Issuing Bank or Swing Line Lender,
as set forth on Schedule 9.01; and

 

(c)          if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

 

-130-

 

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if such day is a Business Day, otherwise on the first Business
Day after receipt) if delivered by hand or overnight courier service or sent by
fax or on the date five Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Companies, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

The RCS Companies hereby agree, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that they will, or will
cause their respective Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that they are obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.23, (ii)
relates to the payment of any principal or other amount due under this Agreement
prior to the scheduled date therefor, (iii) provides notice of any Default or
Event of Default under this Agreement or any other Loan Document or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Companies, to continue to
provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders (or potential lenders) and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower, its
affiliates or their respective securities that is not of a type that is public
information of the Borrower or would be public if such affiliate had
publicly-traded or Rule 144A securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC,” unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Credit Facilities.

 

-131-

 

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the Loan
Parties, the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

SECTION 9.02         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect until the
Commitments and all Lenders of Credit (other than those that have been
collateralized on terms reasonably satisfactory to the Administrative Agent and
the applicable Issuing Bank) have been terminated and the principal of or any
accrued interest on any Loan, any Fee or all other Obligations payable under any
Loan Documents is outstanding (other than indemnification and other contingent
obligations, in each case, not then due and owing). The provisions of
Sections 2.14, 2.16, 2.20, 9.05, 9.16 (for a period of one year after the
termination of this Agreement) and 9.19 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank.

 

-132-

 

 

SECTION 9.03         Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04         Successors and Assigns.

 

(a)          Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Banks or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

 

(b)          Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent of the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed); provided, however, that (i) in the case of an
assignment of Term Loans, the Borrower must also give its prior written consent
to such assignment (which consent shall not be unreasonably withheld,
conditioned or delayed and shall be deemed to have been given by the Borrower if
it has not responded within five (5) Business Days of a request for such
consent) (provided that the consent of the Borrower shall not be required to any
such assignment made (x) to another Lender, an Affiliate of a Lender or Related
Fund, (y) after the occurrence and during the continuance of any Event of
Default under Sections 7.01(b), (c), (g) and (h) or (z) during the primary
syndication of the Term Loans), (ii) in the case of an assignment of a Revolving
Credit Commitment, the Borrower, the Issuing Bank and Swing Line Lender must
also give its prior written consent to such assignment (which consent shall not
be unreasonably withheld, conditioned or delayed and shall be deemed to have
been given by the Borrower if it has not responded within five (5) Business Days
of a request for such consent) (provided that the consent of the Borrower shall
not be required to any such assignment made (x) to another Revolving Credit
Lender, or an Affiliate or Related Fund of a Revolving Credit Lender so long as
such Affiliate or Related Fund of a Revolving Credit Lender (i) is Controlled or
under common Control with such Revolving Credit Lender, and (ii) extends or
holds loans similar to the Revolving Loans or Revolving Credit Commitments in
the ordinary course of business, (y) after the occurrence and during the
continuance of any Event of Default under Sections 7.01(b), (c), (g) and (h) or
(z) during the primary syndication of the Revolving Credit Commitments),
(iii) the amount of the Commitment or Loans of the assigning Lender (other than
Affiliates or Related Funds of such Lenders) subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of, and not less than, (a) $2,500,000 with respect to the Revolving
Loans or the Revolving Credit Commitments and (b) $1,000,000 with respect to
Term Loans and Term Loan Commitments (or, if less, the entire remaining amount
of such Lender’s Commitment or Loans of the relevant Class), unless otherwise
agreed by the Administrative Agent and the Borrower; provided that simultaneous
assignments by two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met, (iv) the parties
to each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Acceptance, and, in each case, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and (v) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
administrative questionnaire (in the form supplied by the Administrative Agent
and in which the assignee shall designate one or more credit contacts to whom
all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal and state securities laws) and all applicable tax forms. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid).

 

-133-

 

 

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Term Loan Commitment and Revolving Credit Commitment, and the
outstanding balances of its Term Loans and Revolving Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance; (ii) except as set forth in clause
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of any Company or the performance or
observance by any Loan Party of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d)          The Administrative Agent, acting for this purpose as non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal and interest amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Issuing Bank, the Collateral Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice, provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender.

 

-134-

 

 

(e)          Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, administrative
questionnaire (in the form supplied by the Administrative Agent) completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above, if applicable, and the written consent of the Administrative Agent and,
if required, the Borrower and the Issuing Bank to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).

 

(f)          Each Lender may without the consent of the Borrower, the Issuing
Bank or the Administrative Agent sell participations to one or more banks or
other Persons in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (subject
to the limitations and requirements of such Sections and Section 2.21 and it
being understood that the documentation required under Section 2.20(e) shall be
delivered solely to the participating Lender) and (iv) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and such Lender
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement, the other Loan Documents (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing all or substantially
all of the Collateral). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal and interest amounts of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
any disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the Internal Revenue Service. The entries in the
Participant Register shall be conclusive absent manifest error, and the Borrower
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. To the extent permitted by
law, each participating bank or other Person also shall be entitled to the
benefits of Section 9.06 as though it were a Lender, provided such participating
bank or other Person agrees to be subject to Section 2.18 or 2.21(b) as though
it were a Lender. A participant shall not be entitled to receive any greater
payment under Section 2.14, 2.16 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to the
participant, except to the extent that a participant’s right to a greater
payment results from a Change in Law after the participant becomes a
participant.

 

-135-

 

 

(g)          Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree to preserve the confidentiality
of such confidential information on terms no less restrictive than those
applicable to the Lenders pursuant to Section 9.16.

 

(h)          Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to such pledge or assignment
of a security interest; provided that no such assignment or pledge shall release
a Lender from any of its obligations hereunder or substitute any such assignee
or pledgee for such Lender as a party hereto.

 

(i)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that neither the grant to any SPV nor the exercise by any
SPV of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Sections 2.14, 2.16 and 2.20) except to the extent any
entitlement to greater amounts results from a Change in Law after the grant to
the SPV occurred. Each party hereto hereby agrees that no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

 

(j)          The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank, the Swing Line Lender and each Lender, and any attempted
assignment without such consent shall be null and void.

 

-136-

 

 

(k)          In the event that any Revolving Credit Lender shall become a
Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Bank shall have the right, but not the obligation, at its own expense, upon
notice to the Borrower, such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) the Issuing Bank or such assignee,
as the case may be, shall pay to such Lender in immediately available funds on
the date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Lender hereunder and all other amounts accrued
for such Lender’s account or owed to it hereunder.

 

(l)          Any Lender may, so long as no Default or Event of Default has
occurred and is continuing, at any time, assign all or a portion of its rights
and obligations with respect to Term Loans under this Agreement to the Borrower
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 2.25 or (y) notwithstanding
Sections 2.17 and 2.19 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided, that, in connection with assignments
pursuant to clause (y) above, (a) the principal amount of such Term Loans, along
with all accrued and unpaid interest thereon, so contributed, assigned or
transferred to the Borrower or any Subsidiary shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (b) the aggregate outstanding principal amount of Term Loans of the
remaining Lenders shall reflect such cancellation and extinguishing of the Term
Loans then held by the Borrower or any Subsidiary and (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Term Loans, and the Administrative Agent, upon
receipt of such notice, shall reflect the cancellation of the applicable Term
Loans in the Register; provided, further, that, in connection with assignments
pursuant to clauses (x) and (y) above, no proceeds of Revolving Loans or Swing
Loans may be used to fund such assignments.

 

-137-

 

 

SECTION 9.05         Expenses; Indemnity.

 

(a)          The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent and the Joint Lead
Arrangers in connection with the syndication of the Credit Facilities and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or in connection with an Incremental
Assumption Agreement and the transactions contemplated thereby or incurred by
the Administrative Agent or the Collateral Agent in connection with the
enforcement or protection of its rights under this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including (i) all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the syndication of the Credit Facilities,
the preparation, negotiation, execution, delivery and administration of the Loan
Documents and the development, preparation and execution of, and any waiver,
amendment, supplement or modification to, this Agreement and the other Loan
Documents (whether or not any such amendment, waiver, supplement or modification
becomes effective) and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of Cahill Gordon & Reindel llp and one counsel in each
relevant local jurisdiction and one counsel in each relevant specialty area to
the extent deemed reasonably necessary by the Administrative Agent and (ii) in
connection with the enforcement or protection of the rights of any Lender, Joint
Lead Arranger, the Administrative Agent and the Collateral Agent under this
Agreement and the other Loan Documents or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
the reasonable fees, charges and disbursements of one New York counsel (and
counsel in each other relevant local jurisdiction) for the Administrative Agent
and Collateral Agent and one other New York counsel (and counsel in each other
relevant local jurisdiction) to all such Lenders, taken as a whole and, in the
case of the Lenders, additional counsel in the event of a conflict of interest
to all affected parties.

 

(b)          The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, each Lender, the Issuing Bank, the Joint Lead Arrangers and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements (including
reasonable, documented and invoiced out-of-pocket legal expenses of one main
firm of counsel for all such Indemnitees, taken as a whole, one local counsel
for all such Indemnitees, taken as a whole, in each relevant jurisdiction, one
specialty counsel in each relevant specialty area to all such Indemnitees, taken
as a whole, and, in the event of a conflict of interest among Indemnitees,
additional counsel to the affected Indemnitees) incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of any
claim, litigation, investigation or proceeding relating to (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities) or (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, whether or not any Indemnitee is a party thereto and, upon
demand, to pay and reimburse each Indemnified Person for any reasonable and
documented reasonable and documented out-of-pocket legal expenses of one main
firm of counsel for all such Indemnitees, taken as a whole, one local counsel
for all such Indemnitees, taken as a whole, in each relevant jurisdiction, one
specialty counsel in each relevant specialty area to all such Indemnitees, taken
as a whole, and, in the event of a conflict of interest among Indemnitees,
additional counsel to the affected Indemnitees or other out-of-pocket expenses
legal or other out-of-pocket expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit proceeding (including any
inquiry or investigation) or claim (including without limitation in connection
with the enforcement of the indemnification obligations set forth herein) (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Indemnified Persons, (B) result
from a material breach of this Agreement by such Indemnitees as determined by a
court of competent jurisdiction by final and nonappealable judgment, or (C)
relate to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim. Notwithstanding any other provision of this Agreement,
no Indemnitee will be responsible or liable to you or any other person or entity
for damages arising from the use by others of any information or other materials
obtained through internet, electronic, telecommunications or other information
transmission systems, except to the extent the same resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Related
Indemnified Person of such Indemnitee (to the extent determined by a court of
competent jurisdiction in a final and non-appealable judgment).

 

-138-

 

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Joint Lead Arrangers or any other Secured Party under paragraphs (a)
or (b) of this Section 9.05, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Joint Lead
Arrangers such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent and the Issuing
Bank in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, outstanding Term Loans and unused Commitments at the time (in
each case, determined as if no Lender were a Defaulting Lender).

 

(d)          To the extent permitted by applicable law, the RCS Companies shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)          The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, any
Lender or the Issuing Bank. All amounts due under this Section 9.05 shall be
payable on written demand therefor.

 

SECTION 9.06         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender may, with the consent of the Required Lenders and
the Administrative Agent (provided that no such consent shall be required if an
Event of Default shall have occurred and be continuing pursuant to
Section 7.01(g) or (h)), at any time and from time to time, except to the extent
prohibited by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower then due and
payable, now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.25 (to the extent applicable) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided further that no amounts set off with respect to any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The applicable
Lender shall endeavor to notify the Borrower and the Administrative Agent of
such setoff; provided that the failure to provide such notice shall not affect
the validity of such setoff or application under this Section 9.06. The rights
of each Lender under this Section 9.06 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

-139-

 

 

SECTION 9.07         Applicable Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS OR TO THE
EXTENT THE COLLATERAL AGENT REQUIRES SUBMISSION TO ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK; provided that, (A) the interpretation of
the definition of “COMPANY Material Adverse Effect” AS DEFINED IN THE MERGER
AGREEMENT (and whether or not a COMPANY Material Adverse Effect has occurred),
(B) the determination of the accuracy of any TARGET Representation and whether
as a result of any inaccuracy thereof BORROWER or any of ITS affiliates have the
right to terminate ITS obligations under or not to close the MERGER Agreement
and (C) the determination of whether the MERGER HAS been consummated in
accordance with the terms of the MERGER Agreement, in each case shall be
governed by, and construed in accordance with, the laws of the State of
DELAWARE, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

SECTION 9.08         Waivers; Amendment.

 

(a)          No failure or delay of the Administrative Agent, the Collateral
Agent, the Swing Line Lender, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

-140-

 

 

(b)          Subject to the Intercreditor Agreement, neither the Loan Documents
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by Borrower and the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
and acknowledged by the Administrative Agent (it being understood that,
notwithstanding the foregoing, amendments, modifications and waivers to the
Intercreditor Agreement shall only require the consent of Borrower or any other
Loan Party to the extent set forth therein); provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
(except to the extent permitted by Section 2.28) or extend any scheduled
principal payment (but not prepayment) date or date for the payment of any
interest on or any fees (including any prepayment fee or premium (including, for
the avoidance of doubt, the fees set forth in Section 2.11(e))) payable with
respect to any Loan or any date for reimbursement of an L/C Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on or reduce any fees (including any prepayment fee or premium
(including, for the avoidance of doubt, the fees set forth in Section 2.11(e)))
payable with respect to any Loan or L/C Disbursement, without the prior written
consent of each Lender directly adversely affected thereby, (ii) except to the
extent permitted by Section 2.28, increase or extend the Commitment or decrease
or extend the date for payment of any fees (including any prepayment fee or
premium (including, for the avoidance of doubt, the fees set forth in Section
2.11(e))) of any Lender without the prior written consent of such Lender, (iii)
[reserved], (iv) amend or modify the provisions of Section 9.04(j) or the
provisions of this Section 9.08 or release one or more Guarantors (other than in
connection with the sale of such Guarantor in a transaction permitted by
Section 6.04 or as otherwise expressly provided in this Agreement or any
Security Document or the Intercreditor Agreement) that represent all or
substantially all of the value of the guarantees of the Obligations pursuant to
the Loan Documents or all or substantially all of the Collateral, without the
prior written consent of each Lender, (v) impose any additional restriction on
any Lender’s ability to assign any of its rights or obligations without the
written consent of such Lender, (vi) change the relative priorities of the
Obligations secured by the Collateral without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class, (vii) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV, (viii) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof) or
reduce the percentage contained in the definition of the term “Majority
Revolving Credit Lenders” without the prior written consent of each Revolving
Credit Lender or (ix) result in (at the time of such waiver, amendment or
modification or any time thereafter) the Borrower satisfying any condition to a
Revolving Credit Borrowing contained in Section 4.01 hereof (which, but for such
waiver, amendment or modification would not otherwise be satisfied), without the
consent of the Majority Revolving Credit Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Swing Line Lender, the Issuing
Bank or any of the Joint Lead Arrangers hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Swing Line Lender, the Issuing Bank or any of the Joint
Lead Arrangers, as applicable; provided further that no amendment or
modification to Section 7.02 that directly and adversely affects the relative
priorities of any Secured Party (other than a Lender, Agent or Issuing Bank, in
each case in such capacity, subject to the other provisions of this
Section 9.08) to receive applications of proceeds in respect of the Obligations
will have any effect as to such Secured Party without the consent of such
Secured Party, except for any such amendment or modification to reflect the
addition of one or more Classes of Loans in a manner consistent with the
treatment of Loan Document Obligations under Section 7.02 immediately prior to
such amendment or modification. For the avoidance of doubt, Letters of Credit
and the provisions thereof may be waived, amended or modified solely in
accordance with Section 2.23.

 

-141-

 

 

(c)          Notwithstanding anything in clause (b) or otherwise herein to the
contrary, (i) any amendment or modification that would extend the Revolving
Credit Commitments of any Lender and/or the final maturity date of the Term
Loans or Revolving Loans of any Lender, in each case, with such Lender’s prior
written consent and in accordance with Section 2.28, or increase the rate of
interest and fees payable on the extended Revolving Credit Commitments, Term
Loans and/or Revolving Loans of such Lender, or make any other amendment or
modification pursuant to Section 2.28, shall not require the applicable Class of
prior written consent of each Lender, so long as such extension is offered to
all Lenders holding such Revolving Credit Commitments, Term Loans or Revolving
Loans, as the case may be, on a pro rata basis based on the aggregate principal
amount of such Class of Revolving Credit Commitments, Term Loans or Revolving
Loans then outstanding, (ii) the payment in full of any Loans on the applicable
final maturity date of such Loans and the payment of interest and fees made on
account of the Commitments and/or Loans of any Lender as required under this
Agreement after giving effect to an amendment or other modification described in
the preceding clause (i), shall not be deemed to violate Section 2.17 or be an
event that would require the purchase of participations pursuant to
Section 2.18; provided that, except as expressly set forth in the preceding
clause (i), no such amendment or modification shall alter the pro rata
requirements of Section 2.17, (iii) if the Borrower shall request (A) the
release of any Collateral to be sold to a Person that is not a Loan Party as
part of any Asset Sale or other disposition permitted under Section 6.04 and
shall deliver to the Collateral Agent a certificate to the effect that such
Asset Sale or other disposition and the disposition of the proceeds thereof will
comply with the terms of this Agreement or (B) the subordination of the Lien of
the Collateral Agent, for the benefit of the Secured Parties, on any item of
Collateral to any Lien permitted by Section 6.02(i) or Section 6.02(l) and shall
deliver to the Collateral Agent a certificate to the effect that the incurrence
of such other Lien on the Collateral will comply with the terms of this
Agreement, then the Collateral Agent shall and is hereby authorized to, without
the consent of any Lender, execute and deliver all such instruments as may be
required to effect the release of such Collateral (in the case of an Asset Sale
or other disposition described in clause (A)) or the subordination of the Lien
of the Collateral Agent, for the benefit of the Secured Parties, in such
Collateral (in the case of such other Lien as described in clause (B)), (iv) the
Collateral Agent, the Borrower and the applicable Guarantors may amend,
supplement or otherwise modify any Security Document so long as such amendment,
supplement or other modification is not materially adverse to any Secured Party
and such amendment shall become effective without any further consent of any
other party to such Security Document. For the avoidance of doubt, any amendment
or modification of the type described in the preceding clause (i) extending the
Revolving Credit Commitments of any Lender and/or the final maturity date of the
Term Loans or Revolving Loans of any Lender will require the prior written
consent of such Lender (but not the Required Lenders) and (v) the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any Refinancing
Amendment permitted hereunder.

 

(d)          The Administrative Agent and the Borrower may amend any Loan
Document (including, for the avoidance of doubt, any exhibit, schedule or other
attachment to any Loan Document) to (i) correct any errors, mistakes, omissions,
defects or inconsistencies (including, but not limited to, an incorrect
cross-reference), or to effect administrative changes (including with respect to
parallel debt provisions) that are not adverse to any Lender and (ii) provide
for the appointment of one or more syndication agents and/or documentation
agents. Notwithstanding anything to the contrary contained herein, any such
amendment shall become effective without any further consent of any other party
to such Loan Document other than the Administrative Agent and the Borrower.

 

(e)          Without the consent of any other person, the applicable Loan Party
or Loan Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

 

-142-

 

 

(f)          Notwithstanding the foregoing, no Lender consent is required to
effect any amendment or supplement to any Customary Intercreditor Agreement (i)
that is for the purpose of adding the holders of Credit Agreement Refinancing
Indebtedness (or a representative with respect thereto) as parties thereto, as
contemplated by the terms of such Customary Intercreditor Agreement (it being
understood that any such amendment, modification or supplement may make such
other changes to the applicable Customary Intercreditor Agreement as, in the
good faith determination of the Administrative Agent, are required to effectuate
the foregoing and provided, that such other changes are not adverse, in any
material respect, to the interests of the Lenders) or (ii) that is expressly
contemplated by such Customary Intercreditor Agreement; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Collateral Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent or
the Collateral Agent, as applicable.

 

(g)          Notwithstanding anything to the contrary contained in this
Section 9.08, the Guarantee Agreement and any Security Document and related
documents executed by any Company in connection with this Agreement and the
other Loan Documents may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent or the Collateral Agent, as
applicable, at the request of the Borrower without the need to obtain the
consent of any other Lender if such amendment or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such documents to be consistent with
this Agreement and the other Loan Documents (including by adding additional
parties as contemplated herein).

 

SECTION 9.09         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10         Entire Agreement. This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

SECTION 9.11         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

-143-

 

 



SECTION 9.12         Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 9.13         Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile or other customary means of electronic transmission, including by PDF
file, shall be as effective as delivery of an original signed counterpart of
this Agreement.

 

SECTION 9.14         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15         Jurisdiction; Consent to Service of Process.

 

(a)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such federal court sitting in the Borough
of Manhattan, and any appellate court from any thereof. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court sitting in the Borough of Manhattan, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

(d)          Nothing set forth in this Section 9.15 shall limit the rights of
any Agent or Lender to bring any action arising out of the Loan Documents in any
other jurisdiction.

 

-144-

 

 

SECTION 9.16         Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel, other advisors and
administration, settlement and other similar service providers in connection
with the administration and management of this Agreement and the other Loan
Documents (including to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans) and to other Persons authorized by the Administrative Agent, Collateral
Agent, Issuing Bank, Joint Lead Arrangers and Lenders to organize, present or
disseminate such Information in connection with disclosures otherwise made in
accordance with this Section 9.16 (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) subject to an agreement containing provisions substantially the
same as those of this Section 9.16, to (i) any actual or prospective assignee of
or participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Company or any
of their respective obligations, (e) to any rating agency when required by it;
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of the Information relating to the Loan
Parties received by it from any Agent or any Lender, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section 9.16, “Information” shall mean all non-public information received from
or on behalf of any Company and related to any Company or their business, other
than any such information that was available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by or on behalf of the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

SECTION 9.17         No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender, the Issuing Bank or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents and the other documents and agreements related thereto
against the Loan Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article VII for the benefit of all the Lenders and the Issuing Bank;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Issuing Bank or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 9.06 (subject to the terms of Section 2.18), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Laws; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article VII and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.18, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

-145-

 

 

SECTION 9.18         USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the name and address of the Borrower and
each Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

 

SECTION 9.19         Release of Liens. If any of the Collateral shall be sold,
transferred or otherwise disposed of by a Loan Party to a Person that is not a
Loan Party in a transaction permitted by this Agreement (including by way of
merger, consolidation or in connection with the sale of a Company otherwise
permitted hereunder), then the Liens created by any of the Security Documents on
such property shall be automatically released and in connection therewith, the
Collateral Agent, at the request and sole expense of the Borrower or such other
Loan Party, upon delivery of such customary certificates of a Responsible
Officer as may be reasonably requested by the Collateral Agent certifying such
sale, transfer or disposition is not prohibited by the Loan Documents, shall
execute and deliver without recourse, representation or warranty all releases or
other documents reasonably necessary or desirable to evidence the release of the
Liens created by any of the Security Documents on such Collateral.

 

SECTION 9.20         Collateral and Guaranty Matters. Each of the Lenders and
the Issuing Bank irrevocably authorize the Collateral Agent, at its option and
in its discretion,

 

(a)          to release or re-assign any Lien on any property granted to or held
by the Collateral Agent under any Loan Document (i) upon termination of the
Commitments and all Letters of Credit (other than those collateralized on terms
reasonably satisfactory to the Administrative Agent and the applicable Issuing
Bank) and the payment in full of all Obligations (other than Hedging Obligations
under Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreements and indemnification and other contingent obligations, in
each case, not then due and owing), (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, (iii) that constitutes Excluded
Collateral, or (iv) if approved, authorized or ratified in writing in accordance
with Section 9.19;

 

(b)          to release any Guarantor from its obligations under this Agreement
and other Loan Documents if such Person ceases to be a Company as a result of a
transaction permitted hereunder or is an Excluded Company; and

 

(c)          to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i) or 6.02(l).

 

-146-

 

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release, re-assign or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement and other Loan Documents
pursuant to this Section 9.20. In each case under this Section 9.20, the Loan
Party that has granted the Collateral or Guarantee being released will provide
such officer’s certificates that the Collateral Agent shall reasonably request
certifying as to the applicable circumstance allowing release or subordination
of such Collateral or Guarantee. In each case as specified in this Section 9.20,
the Collateral Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or re-assignment of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents and this Section 9.20.

 

SECTION 9.21         INTERCREDITOR AGREEMENT. EACH LENDER AUTHORIZES AND
INSTRUCTS THE COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON
BEHALF OF SUCH LENDER, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT, AS THE CASE MAY BE. THE PROVISIONS OF THIS SECTION 9.21
ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR
AGREEMENT, THE FORM OF WHICH IS ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.
REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NEITHER THE COLLATERAL AGENT NOR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

 

[Remainder of page intentionally left blank]

 

-147-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  RCS CAPITAL CORPORATION       By: /s/ William M. Kahane     Name: William M.
Kahane     Title: Chief Executive Officer         RCS CAPITAL MANAGEMENT, LLC  
    By: /s/ James A. Tanaka     Name: James A. Tanaka     Title: Authorized
Signatory         RCAP HOLDINGS, LLC       By: /s/ James A. Tanaka     Name:
James A. Tanaka     Title: Authorized Signatory

 

[First Lien Credit Agreement]

 

 

 

 

  BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent and Lender    
  By: /s/ Noam Azachi     Name: Noam Azachi     Title: Vice President

 

[First Lien Credit Agreement]

 

 

 

 

  BARCLAYS BANK PLC, as Swing Line Lender and
Issuing Bank       By: /s/ Noam Azachi     Name: Noam Azachi     Title: Vice
President

 

[First Lien Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ Anand Melvani     Name: Anand
Melvani     Title: Managing Director

 

[First Lien Credit Agreement]

 

 

 

 

Schedule 9.01

 

Notices

 

Credit Contact (for compliance deliverables, new insurance certificates, notice
of default, credit agreement questions, etc.):     Contact Noam Azachi / Nina
Guinchard Institution Name Barclays Bank PLC Attention Bank Debt Management
Street Address 745 Seventh Avenue City, State, Zip Code New York, NY 10019 Phone
(1) 212 526 1957 / (1) 212 526 3713 Fax (1) 646 758 7426 Email Address
noam.azachi@barclays.com / nina.guinchard@barclays.com

 

Contact for Borrowing Requests including Fax Number:

 

Borrowing Requests (including Swing Line):     Contact Harpreet Kaur Institution
Name Barclays Bank PLC Attention Agency Services  Street Address 1301 Ave. of
the Americas City, State, Zip Code New York, NY 10019 Phone (1) 212 320 7741 Fax
(1) 917 522 0569 Borrowing Notices 12145455230@TLS.LDSPROD.com Email Address
harpreet.kaur@barclays.com Group Email Xrausloanops5@barclays.com

 

Letter of Credit Requests:     Contact: Gemma Dizon Institution Name Barclays
Bank PLC, New York Attention Letters of Credit / Dawn Townsend Street Address
200 Park Avenue City, State, Zip Code New York, NY 10166 Phone (1) 201 499 3729
Group Email xraletterofcredit@barclays.com

 

 

